Exhibit 10.4

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

dated as of

 

April 29, 2005

 

between

 

BRUNSWICK CORPORATION,

 

The SUBSIDIARY ACCOUNT PARTIES

and

SUBSIDIARY BORROWERS Party Hereto,

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

$650,000,000

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and RBS SECURITIES CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners

 

THE ROYAL BANK OF SCOTLAND PLC,

as Syndication Agent

 

BANK OF AMERICA, N.A.,

SUNTRUST BANK

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings
[a05-8768_1ex10d4.htm#Section1_02_152157]

26 [a05-8768_1ex10d4.htm#Section1_02_152157]

SECTION 1.03. Terms Generally [a05-8768_1ex10d4.htm#Section1_03_152159]

26 [a05-8768_1ex10d4.htm#Section1_03_152159]

SECTION 1.04. Accounting Terms; GAAP; Fiscal Year
[a05-8768_1ex10d4.htm#Section1_04_152204]

27 [a05-8768_1ex10d4.htm#Section1_04_152204]

SECTION 1.05. Currencies; Currency Equivalents
[a05-8768_1ex10d4.htm#Section1_05_152207]

27 [a05-8768_1ex10d4.htm#Section1_05_152207]

 

 

ARTICLE II THE CREDITS [a05-8768_1ex10d4.htm#Articleii_152150]

28 [a05-8768_1ex10d4.htm#Articleii_152150]

 

 

SECTION 2.01. The Commitments. [a05-8768_1ex10d4.htm#Section2_01_152212]

28 [a05-8768_1ex10d4.htm#Section2_01_152212]

SECTION 2.02. Loans and Borrowings. [a05-8768_1ex10d4.htm#Section2_02_152245]

29 [a05-8768_1ex10d4.htm#Section2_02_152245]

SECTION 2.03. Requests for Syndicated Borrowings.
[a05-8768_1ex10d4.htm#Section2_03_152311]

30 [a05-8768_1ex10d4.htm#Section2_03_152311]

SECTION 2.04. Competitive Bid Procedure.
[a05-8768_1ex10d4.htm#Section2_04_152438]

33 [a05-8768_1ex10d4.htm#Section2_04_152438]

SECTION 2.05. Swingline Loans [a05-8768_1ex10d4.htm#Section2_05_152620]

36 [a05-8768_1ex10d4.htm#Section2_05_152620]

SECTION 2.06. Letters of Credit. [a05-8768_1ex10d4.htm#Section2_06_152639]

37 [a05-8768_1ex10d4.htm#Section2_06_152639]

SECTION 2.07. Funding of Borrowings. [a05-8768_1ex10d4.htm#Section2_07_152920]

43 [a05-8768_1ex10d4.htm#Section2_07_152920]

SECTION 2.08. Interest Elections. [a05-8768_1ex10d4.htm#Section2_08_152959]

44 [a05-8768_1ex10d4.htm#Section2_08_152959]

SECTION 2.09. Termination, Reduction and Increase of the Commitments.
[a05-8768_1ex10d4.htm#Section2_09_153054]

46 [a05-8768_1ex10d4.htm#Section2_09_153054]

SECTION 2.10. Repayment of Loans; Evidence of Debt.
[a05-8768_1ex10d4.htm#Section2_10_153153]

48 [a05-8768_1ex10d4.htm#Section2_10_153153]

SECTION 2.11. Prepayment of Loans. [a05-8768_1ex10d4.htm#Section2_11_153400]

50 [a05-8768_1ex10d4.htm#Section2_11_153400]

SECTION 2.12. Fees. [a05-8768_1ex10d4.htm#Section2_12_153437]

51 [a05-8768_1ex10d4.htm#Section2_12_153437]

SECTION 2.13. Extension of Commitment Termination Date.
[a05-8768_1ex10d4.htm#Section2_13_153533]

52 [a05-8768_1ex10d4.htm#Section2_13_153533]

SECTION 2.14. Interest. [a05-8768_1ex10d4.htm#Section2_14_153610]

54 [a05-8768_1ex10d4.htm#Section2_14_153610]

SECTION 2.15. Alternate Rate of Interest
[a05-8768_1ex10d4.htm#Section2_15_153651]

55 [a05-8768_1ex10d4.htm#Section2_15_153651]

SECTION 2.16. Increased Costs. [a05-8768_1ex10d4.htm#Section2_16_153705]

55 [a05-8768_1ex10d4.htm#Section2_16_153705]

SECTION 2.17. Break Funding Payments [a05-8768_1ex10d4.htm#Section2_17_153754]

57 [a05-8768_1ex10d4.htm#Section2_17_153754]

SECTION 2.18. Taxes. [a05-8768_1ex10d4.htm#Section2_18_153806]

57 [a05-8768_1ex10d4.htm#Section2_18_153806]

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
[a05-8768_1ex10d4.htm#Section2_19_153910]

60 [a05-8768_1ex10d4.htm#Section2_19_153910]

SECTION 2.20. Mitigation Obligations; Replacement of Lenders.
[a05-8768_1ex10d4.htm#Section2_20_154032]

63 [a05-8768_1ex10d4.htm#Section2_20_154032]

SECTION 2.21. Designation of Subsidiary Obligors.
[a05-8768_1ex10d4.htm#Section2_21_154057]

64 [a05-8768_1ex10d4.htm#Section2_21_154057]

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES
[a05-8768_1ex10d4.htm#Articleiii_154602]

67 [a05-8768_1ex10d4.htm#Articleiii_154602]

 

 

SECTION 3.01. Organization; Powers [a05-8768_1ex10d4.htm#Section3_01_154607]

67 [a05-8768_1ex10d4.htm#Section3_01_154607]

SECTION 3.02. Authorization; Enforceability
[a05-8768_1ex10d4.htm#Section3_02_154626]

67 [a05-8768_1ex10d4.htm#Section3_02_154626]

SECTION 3.03. Governmental Approvals; No Conflicts
[a05-8768_1ex10d4.htm#Section3_03_154652]

68 [a05-8768_1ex10d4.htm#Section3_03_154652]

SECTION 3.04. Financial Condition; No Material Adverse Change.
[a05-8768_1ex10d4.htm#Section3_04_154720]

68 [a05-8768_1ex10d4.htm#Section3_04_154720]

SECTION 3.05. Properties. [a05-8768_1ex10d4.htm#Section3_05_154728]

68 [a05-8768_1ex10d4.htm#Section3_05_154728]

SECTION 3.06. Litigation and Environmental Matters.
[a05-8768_1ex10d4.htm#Section3_06_154739]

68 [a05-8768_1ex10d4.htm#Section3_06_154739]

SECTION 3.07. Investment and Holding Company Status
[a05-8768_1ex10d4.htm#Section3_07_154751]

69 [a05-8768_1ex10d4.htm#Section3_07_154751]

SECTION 3.08. Taxes [a05-8768_1ex10d4.htm#Section3_08_154809]

69 [a05-8768_1ex10d4.htm#Section3_08_154809]

SECTION 3.09. ERISA [a05-8768_1ex10d4.htm#Section3_09_154824]

69 [a05-8768_1ex10d4.htm#Section3_09_154824]

 

- i -

--------------------------------------------------------------------------------


 

SECTION 3.10. Disclosure [a05-8768_1ex10d4.htm#Section3_10_154834]

69 [a05-8768_1ex10d4.htm#Section3_10_154834]

SECTION 3.11. Use of Credit [a05-8768_1ex10d4.htm#Section3_11_154846]

69 [a05-8768_1ex10d4.htm#Section3_11_154846]

SECTION 3.12. Representations and Warranties of Certain Subsidiary Obligors
[a05-8768_1ex10d4.htm#Section3_12_155450]

70 [a05-8768_1ex10d4.htm#Section3_12_155450]

 

 

ARTICLE IV CONDITIONS [a05-8768_1ex10d4.htm#Articleiv_155509]

70 [a05-8768_1ex10d4.htm#Articleiv_155509]

 

 

SECTION 4.01. Effective Date [a05-8768_1ex10d4.htm#Section4_01_155521]

70 [a05-8768_1ex10d4.htm#Section4_01_155521]

SECTION 4.02. Each Credit Event [a05-8768_1ex10d4.htm#Section4_02_155637]

72 [a05-8768_1ex10d4.htm#Section4_02_155637]

 

 

ARTICLE V AFFIRMATIVE COVENANTS [a05-8768_1ex10d4.htm#Articlev_155642]

72 [a05-8768_1ex10d4.htm#Articlev_155642]

 

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information
[a05-8768_1ex10d4.htm#Section5_01_155647]

72 [a05-8768_1ex10d4.htm#Section5_01_155647]

SECTION 5.02. Notices of Material Events
[a05-8768_1ex10d4.htm#Section5_02_163003]

74 [a05-8768_1ex10d4.htm#Section5_02_163003]

SECTION 5.03. Existence; Conduct of Business
[a05-8768_1ex10d4.htm#Section5_03_163027]

74 [a05-8768_1ex10d4.htm#Section5_03_163027]

SECTION 5.04. Taxes and Other Obligations
[a05-8768_1ex10d4.htm#Section5_04_163035]

75 [a05-8768_1ex10d4.htm#Section5_04_163035]

SECTION 5.05. Maintenance of Properties; Insurance
[a05-8768_1ex10d4.htm#Section5_05_163039]

75 [a05-8768_1ex10d4.htm#Section5_05_163039]

SECTION 5.06. Books and Records; Inspection Rights
[a05-8768_1ex10d4.htm#Section5_06_163042]

75 [a05-8768_1ex10d4.htm#Section5_06_163042]

SECTION 5.07. Compliance with Laws and Obligations
[a05-8768_1ex10d4.htm#Section5_07_161051]

75 [a05-8768_1ex10d4.htm#Section5_07_161051]

SECTION 5.08. Use of Proceeds and Letters of Credit
[a05-8768_1ex10d4.htm#Section5_08_161113]

75 [a05-8768_1ex10d4.htm#Section5_08_161113]

SECTION 5.09. Governmental Authorizations
[a05-8768_1ex10d4.htm#Section5_09_161131]

75 [a05-8768_1ex10d4.htm#Section5_09_161131]

 

 

ARTICLE VI NEGATIVE COVENANTS [a05-8768_1ex10d4.htm#Articlevi_161213]

76 [a05-8768_1ex10d4.htm#Articlevi_161213]

 

 

SECTION 6.01. Liens [a05-8768_1ex10d4.htm#Section6_01_161218]

76 [a05-8768_1ex10d4.htm#Section6_01_161218]

SECTION 6.02. Mergers, Consolidations, Etc.
[a05-8768_1ex10d4.htm#Section6_02_163052]

77 [a05-8768_1ex10d4.htm#Section6_02_163052]

SECTION 6.03. Dispositions [a05-8768_1ex10d4.htm#Section6_03_163056]

77 [a05-8768_1ex10d4.htm#Section6_03_163056]

SECTION 6.04. Transactions with Affiliates
[a05-8768_1ex10d4.htm#Section6_04_161449]

77 [a05-8768_1ex10d4.htm#Section6_04_161449]

SECTION 6.05. Leverage Ratio [a05-8768_1ex10d4.htm#Section6_05_161510]

77 [a05-8768_1ex10d4.htm#Section6_05_161510]

 

 

ARTICLE VII EVENTS OF DEFAULT [a05-8768_1ex10d4.htm#Articlevii_161529]

78 [a05-8768_1ex10d4.htm#Articlevii_161529]

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT [a05-8768_1ex10d4.htm#Articleviii_161603]

80 [a05-8768_1ex10d4.htm#Articleviii_161603]

 

 

ARTICLE IX GUARANTEE [a05-8768_1ex10d4.htm#Articleix_161634]

83 [a05-8768_1ex10d4.htm#Articleix_161634]

 

 

SECTION 9.01. The Guarantee [a05-8768_1ex10d4.htm#Section9_01_161647]

83 [a05-8768_1ex10d4.htm#Section9_01_161647]

SECTION 9.02. Obligations Unconditional
[a05-8768_1ex10d4.htm#Section9_02_161657]

83 [a05-8768_1ex10d4.htm#Section9_02_161657]

SECTION 9.03. Reinstatement [a05-8768_1ex10d4.htm#Section9_03_161716]

84 [a05-8768_1ex10d4.htm#Section9_03_161716]

SECTION 9.04. Subrogation [a05-8768_1ex10d4.htm#Section9_04_161723]

84 [a05-8768_1ex10d4.htm#Section9_04_161723]

SECTION 9.05. Remedies [a05-8768_1ex10d4.htm#Section9_05_161746]

85 [a05-8768_1ex10d4.htm#Section9_05_161746]

SECTION 9.06. Instrument for the Payment of Money
[a05-8768_1ex10d4.htm#Section9_06_161756]

85 [a05-8768_1ex10d4.htm#Section9_06_161756]

SECTION 9.07. Continuing Guarantee [a05-8768_1ex10d4.htm#Section9_07_161809]

85 [a05-8768_1ex10d4.htm#Section9_07_161809]

 

 

ARTICLE X MISCELLANEOUS [a05-8768_1ex10d4.htm#Articlex_161812]

85 [a05-8768_1ex10d4.htm#Articlex_161812]

 

- ii -

--------------------------------------------------------------------------------


 

SECTION 10.01. Notices [a05-8768_1ex10d4.htm#Section10_01_161821]

85 [a05-8768_1ex10d4.htm#Section10_01_161821]

SECTION 10.02. Waivers; Amendments. [a05-8768_1ex10d4.htm#Section10_02_161925]

86 [a05-8768_1ex10d4.htm#Section10_02_161925]

SECTION 10.03. Expenses; Indemnity; Damage Waiver.
[a05-8768_1ex10d4.htm#Section10_03_171103]

88 [a05-8768_1ex10d4.htm#Section10_03_171103]

SECTION 10.04. Successors and Assigns.
[a05-8768_1ex10d4.htm#Section10_04_162042]

89 [a05-8768_1ex10d4.htm#Section10_04_162042]

SECTION 10.05. Survival [a05-8768_1ex10d4.htm#Section10_05_162148]

92 [a05-8768_1ex10d4.htm#Section10_05_162148]

SECTION 10.06. Counterparts; Integration; Effectiveness
[a05-8768_1ex10d4.htm#Section10_06_162200]

92 [a05-8768_1ex10d4.htm#Section10_06_162200]

SECTION 10.07. Severability [a05-8768_1ex10d4.htm#Section10_07_162208]

92 [a05-8768_1ex10d4.htm#Section10_07_162208]

SECTION 10.08. Right of Setoff [a05-8768_1ex10d4.htm#Section10_08_162226]

93 [a05-8768_1ex10d4.htm#Section10_08_162226]

SECTION 10.09. Governing Law; Jurisdiction; Judicial Proceedings; Etc.
[a05-8768_1ex10d4.htm#Section10_09_162231]

93 [a05-8768_1ex10d4.htm#Section10_09_162231]

SECTION 10.10. WAIVER OF JURY TRIAL [a05-8768_1ex10d4.htm#Section10_10_162318]

94 [a05-8768_1ex10d4.htm#Section10_10_162318]

SECTION 10.11. Judgment Currency [a05-8768_1ex10d4.htm#Section10_11_162325]

94 [a05-8768_1ex10d4.htm#Section10_11_162325]

SECTION 10.12. Headings [a05-8768_1ex10d4.htm#Section10_12_162358]

95 [a05-8768_1ex10d4.htm#Section10_12_162358]

SECTION 10.13. Confidentiality [a05-8768_1ex10d4.htm#Section10_13_162408]

95 [a05-8768_1ex10d4.htm#Section10_13_162408]

SECTION 10.14. Termination of Commitments under Existing Credit Agreement
[a05-8768_1ex10d4.htm#Section10_14_162526]

96 [a05-8768_1ex10d4.htm#Section10_14_162526]

SECTION 10.15. USA PATRIOT Act [a05-8768_1ex10d4.htm#Section10_15_162536]

96 [a05-8768_1ex10d4.htm#Section10_15_162536]

SECTION 10.16. Waiver of Immunity. [a05-8768_1ex10d4.htm#Section10_16_162547]

96 [a05-8768_1ex10d4.htm#Section10_16_162547]

SECTION 10.17. Appointment of Company as Agent
[a05-8768_1ex10d4.htm#Section10_17_162602]

96 [a05-8768_1ex10d4.htm#Section10_17_162602]

 

 

SCHEDULE 1.01A [a05-8768_1ex10d4.htm#Schedule1_01a_161351]

- [a05-8768_1ex10d4.htm#Schedule1_01a_161351]

Commitments [a05-8768_1ex10d4.htm#Schedule1_01a_161351]

SCHEDULE 1.01B [a05-8768_1ex10d4.htm#Schedule1_01b_180933]

- [a05-8768_1ex10d4.htm#Schedule1_01b_180933]

Approving Issuing Lenders [a05-8768_1ex10d4.htm#Schedule1_01b_180933]

SCHEDULE 1.01C [a05-8768_1ex10d4.htm#Schedule1_01c_180936]

- [a05-8768_1ex10d4.htm#Schedule1_01c_180936]

Mandatory Costs [a05-8768_1ex10d4.htm#Schedule1_01c_180936]

SCHEDULE 2.06(l) [a05-8768_1ex10d4.htm#Schedule2_06l_180942]

- [a05-8768_1ex10d4.htm#Schedule2_06l_180942]

Existing Letters of Credit [a05-8768_1ex10d4.htm#Schedule2_06l_180942]

SCHEDULE 3.06(a) [a05-8768_1ex10d4.htm#Schedule3_06a_180945]

- [a05-8768_1ex10d4.htm#Schedule3_06a_180945]

Litigation [a05-8768_1ex10d4.htm#Schedule3_06a_180945]

SCHEDULE 3.06(b) [a05-8768_1ex10d4.htm#Schedule3_06b_180948]

- [a05-8768_1ex10d4.htm#Schedule3_06b_180948]

Environmental Matters [a05-8768_1ex10d4.htm#Schedule3_06b_180948]

SCHEDULE 6.01 [a05-8768_1ex10d4.htm#Schedule6_01_180950]

- [a05-8768_1ex10d4.htm#Schedule6_01_180950]

Liens [a05-8768_1ex10d4.htm#Schedule6_01_180950]

 

 

 

EXHIBIT A [a05-8768_1ex10d4.htm#ExhibitA_180927]

- [a05-8768_1ex10d4.htm#ExhibitA_180927]

Form of Assignment and Assumption [a05-8768_1ex10d4.htm#ExhibitA_180927]

EXHIBIT B-1 [a05-8768_1ex10d4.htm#ExhibitB1_174232]

- [a05-8768_1ex10d4.htm#ExhibitB1_174232]

Form of Subsidiary Account Party Designation Letter
[a05-8768_1ex10d4.htm#ExhibitB1_174232]

EXHIBIT B-2 [a05-8768_1ex10d4.htm#Exhibitb2_165621]

- [a05-8768_1ex10d4.htm#Exhibitb2_165621]

Form of Subsidiary Borrower Designation Letter
[a05-8768_1ex10d4.htm#Exhibitb2_165621]

EXHIBIT C [a05-8768_1ex10d4.htm#ExhibitC_174249]

- [a05-8768_1ex10d4.htm#ExhibitC_174249]

Form of Opinion of Counsel to the Obligors
[a05-8768_1ex10d4.htm#ExhibitC_174249]

EXHIBIT D [a05-8768_1ex10d4.htm#ExhibitD_172226]

- [a05-8768_1ex10d4.htm#ExhibitD_172226]

Form of Opinion of Special New York Counsel to JPMCB
[a05-8768_1ex10d4.htm#ExhibitD_172226]

EXHIBIT E [a05-8768_1ex10d4.htm#ExhibitE_172631]

- [a05-8768_1ex10d4.htm#ExhibitE_172631]

Form of Process Agent Acceptance Letter [a05-8768_1ex10d4.htm#ExhibitE_172631]

EXHIBIT F [a05-8768_1ex10d4.htm#ExhibitF_173357]

- [a05-8768_1ex10d4.htm#ExhibitF_173357]

Form of Termination Letter [a05-8768_1ex10d4.htm#ExhibitF_173357]

 

- iii -

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of April 29, 2005, between BRUNSWICK CORPORATION,
certain SUBSIDIARIES of Brunswick Corporation that shall be SUBSIDIARY ACCOUNT
PARTIES and/or SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The Company (as hereinafter defined) has requested that the Lenders (as so
defined) make loans and extend credit to the Company and certain of its
designated Subsidiaries in an aggregate initial principal or face amount not
exceeding $650,000,000 at any one time outstanding in U.S. dollars and other
agreed currencies.  The Lenders are prepared to extend such credit upon the
terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

 


ARTICLE I

DEFINITIONS

 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Account Party” means any of the Company and the Subsidiary Account Parties, as
the context may require, and “Account Parties” means all of the foregoing.

 

“Additional Commitment Lender” has the meaning set forth in Section 2.13(b).

 

“Additional Margin” means 0.10%.

 

“Adjusted Eurocurrency Rate” means, for the Interest Period for any Syndicated
Eurocurrency Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (other than in the case of any Loan made to a
Foreign Subsidiary Borrower) (b) the Statutory Reserve Rate for such Interest
Period, plus (c) if applicable, as reasonably determined by the Administrative
Agent in accordance with Schedule 1.01C, the Mandatory Costs.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Company, the relevant Obligor (if other than the Company) and the Lenders.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 2 -

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, notwithstanding the foregoing, the BAC Joint Venture shall be deemed an
Affiliate of the Company and its Subsidiaries.

 

“Agreed Foreign Currency” means, at any time, (a) Pounds Sterling, (b) euro and
(c) (i) with respect to the denomination of Syndicated Loans hereunder, any
other Foreign Currency agreed to by the Administrative Agent and each
Multicurrency Lender (or, with respect to Syndicated Loans to any Future Foreign
Subsidiary Borrower, each Approving Relevant Lender for such Future Foreign
Subsidiary Borrower) or (ii) with respect to the denomination of any Letter of
Credit, any other Foreign Currency agreed to by the Administrative Agent and the
relevant Issuing Lender, so long as, in respect of any such specified Currency
or other Foreign Currency, at such time (A) such Currency is dealt with in the
London interbank deposit market, (B) such Currency is freely transferable and
convertible into Dollars in the London foreign exchange market and (C) no
central bank or other governmental authorization in the country of issue of such
Currency (including, in the case of the euro, any authorization by the European
Central Bank) is required to permit use of such Currency (I) by any Lender for
making any Loan hereunder and/or to permit the relevant Borrower to borrow and
repay the principal thereof and to pay the interest thereon or (II) by any
Issuing Lender for issuing or making any disbursement with respect to any Letter
of Credit hereunder and/or to permit the relevant Account Party to reimburse any
Issuing Lender for any such disbursement or pay the interest thereon or to
permit any Lender to acquire a participation interest in any Letter of Credit or
make any payment to the Issuing Lender in consideration therefor, unless in each
case such authorization has been obtained and is in full force and effect.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate for such day plus 0.50%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the Total Dollar Sub-Commitment represented by such Dollar
Lender’s Dollar Sub-Commitment; provided that if the Dollar Sub-Commitments have
terminated or expired, the Applicable Dollar Percentages shall be determined
based upon the Total Dollar Sub-Commitment most recently in effect, giving
effect to any assignments.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the Total Multicurrency Sub-Commitment represented by
such Multicurrency Lender’s Multicurrency Sub-Commitment; provided that if the
Multicurrency Sub-Commitments have terminated or expired, the Applicable
Multicurrency Percentages shall be determined based upon the Total Multicurrency
Sub-Commitment most recently in effect, giving effect to any assignments.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 3 -

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitments; provided that if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Total Commitment most recently in effect, giving
effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any Syndicated
Eurocurrency Loan, or with respect to the facility fees or participation fees in
respect of Letters of Credit payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread”, “Facility Fee Rate” or “Letter of Credit Rate”, respectively, based
upon the ratings by Moody’s and S&P, respectively, applicable on such date to
the Index Debt:

 

 

Index Debt Ratings
(S&P/Moody’s)

Eurocurrency
Spread

Facility
Fee Rate

Letter of
Credit Rate

Category 1



> A / A2

0.175%

0.075%

0.175%

Category 2



> A- / A3

0.270%

0.080%

0.270%

Category 3



> BBB+ / Baa1

0.350%

0.100%

0.350%

Category 4



> BBB / Baa2

0.425%

0.125%

0.425%

Category 5



> BBB- / Baa3

0.550%

0.150%

0.550%

Category 6



< BBB- / Baa3

0.700%

0.200%

0.700%

 

For purposes of the foregoing, (i) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall fall within
different Categories that are one Category apart, the Applicable Rate shall be
determined by reference to the Category of the higher of the two ratings;
(ii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Categories that are more
than one Category apart, the Applicable Rate shall be determined by reference to
the Category next below that of the higher of the two ratings; (iii) if only one
of Moody’s and S&P shall have in effect a rating for the Index Debt, the
Applicable Rate shall be determined by reference to the Category of such rating;
(iv) if neither Moody’s nor S&P shall have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then the applicable rating shall be determined by reference to
Category 6; and (v) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 4 -

 

rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approving Issuing Lender” means (a) as of the Effective Date, for any Foreign
Subsidiary Account Party (if any) under the caption “Foreign Subsidiary Account
Parties” on the signature pages hereof, each Issuing Lender (if any) specified
on Schedule 1.01B as an Approving Issuing Lender for such Foreign Subsidiary
Account Party and (b) thereafter, for any Foreign Subsidiary that has been
designated as a “Subsidiary Account Party” pursuant to Section 2.21(a), each
Issuing Lender (if any) that has evidenced its willingness to issue Letters of
Credit for account of such Foreign Subsidiary Account Party.

 

“Approving Relevant Lender” means for any Foreign Subsidiary that has been
designated as a “Subsidiary Borrower” after the Effective Date pursuant to
Section 2.21(b), each Multicurrency Lender (if any) that has evidenced its
willingness to make Syndicated Loans to such Foreign Subsidiary Borrower.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning set forth in Section 2.09(e).

 

“Attributable Securitization Indebtedness” means, at any time with respect to an
asset securitization by the Company or any of its Subsidiaries, the principal
amount of Indebtedness which (a) if such asset securitization is structured as a
secured lending agreement, is the principal amount of such Indebtedness under
such agreement or (b) if such asset securitization is structured as a purchase
agreement, would be outstanding at such time under such asset securitization if
it were structured as a secured lending agreement rather than a purchase
agreement.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

 

“BAC Joint Venture” means Brunswick Acceptance Company L.L.C., a joint venture
company (a majority of the Equity Interest of which is owned by General
Electric  Commercial Finance or one of its Subsidiaries and the remainder
thereof by the Company and/or any Subsidiary of the Company).

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 5 -

 

“BAC Joint Venture Obligations” means any and all agreements, undertakings,
arrangements and other contractual obligations of the Company and its
Subsidiaries to make loans or advances, or guarantee the obligations of, or
purchase or otherwise acquire any capital stock, obligations or other securities
of, make any capital contribution to, or otherwise invest in, the BAC Joint
Venture.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means any of the Company and the Subsidiary Borrowers, as the context
may require, and “Borrowers” means all of the foregoing (including the Swingline
Borrowers).

 

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date, (b) all Syndicated Eurocurrency Loans or Competitive Loans of the same
Class, Type and Currency that have the same Interest Period (or any single
Competitive Loan that does not have the same Interest Period as any other
Competitive Loan of the same Type) or (c) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Syndicated Borrowing
in accordance with Section 2.03.

 

“Business Day” means any day (a) on which commercial banks are not authorized or
required by law to close in New York City, (b) if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, a
continuation or conversion of or into, or the Interest Period for, a
Eurocurrency Borrowing denominated in Dollars (or any notice with respect
thereto), that is also a day on which dealings in deposits denominated in
Dollars are carried out in the London interbank market, (c) if such day relates
to a borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, any Eurocurrency Borrowing denominated
in any Foreign Currency (other than euro) (or any notice with respect thereto),
or to the issuance or payment under any Letter of Credit denominated in any
Foreign Currency (other than euro) (or any notice with respect thereto), that is
also a day on which commercial banks and the foreign exchange market settle
payments in the Principal Financial Center for such Foreign Currency and/or
(d) if such day relates to a borrowing or continuation of, a payment or
prepayment of principal of or interest on, or the Interest Period for, any
Eurocurrency Borrowing denominated in euro (or any notice with respect thereto),
or to the issuance or payment under any Letter of Credit denominated in euro (or
any notice with respect thereto), that is also a TARGET Day.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 6 -

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) with respect to a tender offer (for which a filing
has been made with the SEC which purports to comply with the requirements of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) made for Equity Interests of the Company, which tender offer has not
been negotiated and approved by the board of directors of the Company, the
earlier of (i) any Business Day during such tender offer when the Person or
group making such tender offer owns, directly or indirectly, beneficially or of
record, and/or has accepted for payment Equity Interests representing 25% or
more of the aggregate voting power represented by the issued and outstanding
Equity Interests of the Company and (ii) three Business Days before such tender
offer is to terminate unless the tender offer is withdrawn first if the Person
or group making such tender offer could own, by the terms of the tender offer
plus any Equity Interests owned by such Person or group, Equity Interests
representing 50% or more of the aggregate voting power representing by the
issued and outstanding Equity Interests of the Company when such tender offer
terminates; (c) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated; or (d) the acquisition of direct or indirect Control of
the Company by any Person or group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.16(b), by any lending office of such Lender or
such Issuing Lender or by such Lender’s or such Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Loans,
Competitive Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09(b), (b) increased
from time to time pursuant to Section 2.09(e) or Section 2.13, and (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04 (and the “Commitment” of any Lender shall be deemed to
include its Dollar Sub-Commitment and its Multicurrency Sub-Commitment, if
any).  The initial amount of each Lender’s Commitment is set forth on
Schedule 1.01A, in an agreement entered into by such Lender pursuant to
Section 2.09(e) or in the

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 7 -

 

Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The initial aggregate amount of the Total Commitment
(including the Total Dollar Sub-Commitment and the Total Multicurrency
Sub-Commitment) is $650,000,000.

 

“Commitment Increase” has the meaning set forth in Section 2.09(e).

 

“Commitment Increase Date” has the meaning set forth in Section 2.09(e).

 

“Commitment Termination Date” means the fifth anniversary of the Effective Date
(or, if such date is not a Business Day, on the immediately preceding Business
Day), subject to extension (in the case of each Lender consenting thereto) as
provided in Section 2.13.

 

“Commitment Utilization Day” means (a) any day on which the sum of (i) the total
of the aggregate principal amount of outstanding Syndicated Loans denominated in
Dollars plus (ii) the aggregate principal amount of outstanding Competitive
Loans denominated in Dollars plus (iii) the aggregate principal amount of
outstanding Swingline Loans plus (iv) the total LC Exposure equals or exceeds
50% of the total Commitments and (b) any day following the termination of the
Commitments on which any Loans are outstanding.

 

“Company” means Brunswick Corporation, a Delaware corporation.

 

“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Margin” means, with respect to any Competitive Loan bearing
interest at a rate based on the Eurocurrency Rate, the marginal rate of
interest, if any, to be added to or subtracted from the Eurocurrency Rate to
determine the rate of interest applicable to such Loan, as specified by the
Lender making such Loan in its related Competitive Bid.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the
Competitive Bid Margin or the Fixed Rate, as applicable, offered by the Lender
making such Competitive Bid.

 

“Competitive Bid Request” means a request by the Company or any Subsidiary
Borrower for Competitive Bids in accordance with Section 2.04.

 

“Consent Date” has the meaning set forth in Section 2.13(a).

 

“Consolidated EBITDA” means, for any period, the sum, for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:  (a) Consolidated Net Income for such
period plus (b) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) income tax expense for such period, (iii) all amounts

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 8 -

 

attributable to depreciation and amortization for such period and (iv) all
non-cash charges to the extent deducted in determining Consolidated Net Income,
and minus (c) without duplication and to the extent included in determining such
Consolidated Net Income, any non-cash gains for such period.  For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Leverage Ratio, if during such Reference Period the Company or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period.  As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (I) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the Equity Interests of a Person and
(II) involves the payment of consideration by the Company and its Subsidiaries
in excess of $50,000,000.

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), all interest in respect of Indebtedness (including the
interest component of any payments in respect of Capital Lease Obligations)
accrued or capitalized during such period (whether or not actually paid during
such period).

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) for such period; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any organizational or
governing documents, any law, treaty, rule or regulation or any determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to such Subsidiary.

 

“Consolidated Tangible Assets” means, as of any date, the aggregate of all
assets of the Company and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) after deducting related depreciation, amortization and
other valuation reserves and excluding (a) any capital write-ups resulting from
reappraisals of assets or of other investments after December 31, 2004 (other
than a write-up of any assets constituting part of the assets and business of
another Person made in connection with the acquisition, direct or indirect, of
the assets and business of such other Person) except as permitted in accordance
with GAAP, (b) treasury stock and (c) patent and trademark rights, goodwill,
unamortized discounts and expenses and any other intangible items, all in
accordance with GAAP, in each case as shown in the consolidated financial
statements of the Company and its Subsidiaries for the most recent fiscal
quarter ended at least 30 days prior to such date.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 9 -

 

“Consolidated Total Indebtedness” means, as of any date, without duplication,
the sum of (a) Indebtedness for Borrowed Money (determined on a consolidated
basis without duplication in accordance with GAAP) as of such date plus
(b) Contingent Obligations as of such date to the extent that such Contingent
Obligations exceed in the aggregate $75,000,000 (but without duplication of any
amounts in respect of such Contingent Obligations that are deducted in
determining Consolidated EBITDA for the relevant period).

 

“Contingent Obligations” means (a) any agreement, undertaking or arrangement by
which the Company or any Restricted Subsidiary assumes, guarantees, endorses
(excluding endorsement of negotiable instruments for collection in the ordinary
course of business), contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, any Indebtedness of any Person
(other than the Company or any Restricted Subsidiary), or agrees to maintain the
net worth or working capital or other financial condition of any such Person or
otherwise assures any creditor of any such Person against loss and (b) any
take-or-pay contract to which the Company or any Restricted Subsidiary is a
party.  Notwithstanding the foregoing, the following shall not be deemed to be
Contingent Obligations: (x) inventory repurchase and recourse obligations of the
Company and its Restricted Subsidiaries incurred in the ordinary course of
business and as described in the Company’s annual audited consolidated financial
statements; (y) all contingent obligations of the Company and its Restricted
Subsidiaries as an account party or applicant in respect of standby letters of
credit or surety bonds; and (z) the BAC Joint Venture Obligations.  The amount
of any Contingent Obligation shall, as of any date, be equal to the amount of
the obligation so guaranteed or otherwise supported on such date; provided that,
if the liability of the Company or any Restricted Subsidiary extending such
guaranty or support is limited with respect thereto to an amount less than the
obligations guaranteed or supported, or is limited to recourse against a
particular asset or assets of the Company or such Restricted Subsidiary, the
amount of the corresponding Contingent Obligation shall be limited (i) in the
case of a guaranty or other support limited by amount, to such lesser amount, or
(ii) in the case of a guaranty or other support limited by recourse to a
particular asset or assets, to the higher of (A) the fair market value of such
asset or assets as of such date and (B) the value at which such asset or assets
would, in conformity with GAAP, be reflected on, or valued for the purposes of
preparing, a consolidated balance sheet of the Company or such Restricted
Subsidiary as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
Dollar Amount of such Lender’s Syndicated Loans, LC Exposure and Swingline
Exposure at such time.

 

“Currency” means the lawful currency of any country.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 10 -

 

“Currency Valuation Notice” has the meaning set forth in Section 2.11(b).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Designation Letter” means any of the Subsidiary Account Party Designation
Letters and the Subsidiary Borrower Designation Letters, as the context
requires, and “Designation Letters” means all of the foregoing.

 

“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Company or any
of its Subsidiaries.

 

“Dollar Amount” means (a) with respect to any Loan or Borrowing, (i) if such
Loan or Borrowing is denominated in Dollars, the outstanding principal amount
thereof and (ii) if such Loan or Borrowing is denominated in a Foreign Currency,
the Dollar Equivalent of the outstanding principal amount thereof, (b) with
respect to any Letter of Credit, (i) if such Letter of Credit is denominated in
Dollars, the undrawn amount thereof and (ii) if such Letter of Credit is
denominated in a Foreign Currency, the Dollar Equivalent of the undrawn amount
thereof and (c) with respect to any LC Disbursement, (i) if such LC Disbursement
is denominated in Dollars, the amount thereof and (ii) if such LC Disbursement
is denominated in a Foreign Currency, the Dollar Equivalent of such LC
Disbursement.

 

“Dollar Credit Exposure” means, with respect to any Dollar Lender at any time,
the sum of the outstanding principal amount of such Dollar Lender’s Dollar Loans
and its Dollar LC Exposure and Swingline Exposure at such time.

 

“Dollar Equivalent” means:

 

(a)  with respect to any Borrowing or Loan denominated in any Foreign Currency,
the amount of Dollars that would be required to purchase an amount of such
Foreign Currency equal to the outstanding principal amount of such Borrowing or
Loan if such purchase were made (i) in the case of any determination made on any
Quarterly Date under Section 2.11(b), on such Quarterly Date, (ii) in the case
of any determination made upon receipt by the Administrative Agent of any
Currency Valuation Notice under Section 2.11(b), (A) if such Currency Valuation
Notice is received by the Administrative Agent prior to 11:00 a.m., New York
City time, on a Business Day, on such Business Day or (B) if such Currency
Valuation Notice is otherwise received, on the first Business Day after such
Currency Valuation Notice is received, (iii) in the case of any determination
made by the Administrative Agent under Section 2.03(c), as of the Business Day
that the Borrowing Request is received by the Administrative Agent, (iv) in the
case of any redenomination under the last sentence of Section 2.19(a)(iii), on
the date of such redenomination or (v) in any other case, on the date two
Business Days prior to the date of such Borrowing or Loan, determined in
accordance with the last sentence of the definition of the term “Interest
Period”;

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 11 -

 

(b)  with respect to any Letter of Credit denominated in any Foreign Currency,
the amount of Dollars that would be required to purchase an amount of such
Foreign Currency equal to the undrawn amount of such Letter of Credit if such
purchase were made (i) in the case of any determination made on any Quarterly
Date under Section 2.11(b), on such Quarterly Date, (ii) in the case of any
determination made upon receipt by the Administrative Agent of any Currency
Valuation Notice under Section 2.11(b), (A) if such Currency Valuation Notice is
received by the Administrative Agent prior to 11:00 a.m., New York City time, on
a Business Day, on such Business Day or (B) if such Currency Valuation Notice is
otherwise received, on the first Business Day after such Currency Valuation
Notice is received, (iii) in the case of any determination made by the
Administrative Agent under Section 2.03(c), as of the Business Day that the
Borrowing Request is received by the Administrative Agent or (iv) in any other
case, on the date two Business Days prior to the date of issuance of (or, if
later, on the date of any Issuing Lender’s LC Disbursement with respect to) such
Letter of Credit;

 

(c)  with respect to any LC Disbursement denominated in any Foreign Currency,
the amount of Dollars that would be required to purchase an amount of such
Foreign Currency equal to the amount of such LC Disbursement if such purchase
were made (i) in the case of any determination of the amount which any Lender is
obligated to pay to the applicable Issuing Lender pursuant to Section 2.06(e) in
respect of any such LC Disbursement, on the date of the request by such Issuing
Lender for such payment or, if earlier, on the date of any redenomination under
the last sentence of Section 2.19(a)(iii) or (ii) in any other case, on the date
of such LC Disbursement; and

 

(d)  with respect to any reimbursement obligation of any Account Party
denominated in any Foreign Currency that is redenominated pursuant to the last
sentence of Section 2.19(a)(iii), the amount of Dollars that would be required
to purchase an amount of such Foreign Currency equal to the amount of such
reimbursement obligation (before giving effect to such redenomination) if such
purchase were made on the date of such redenomination,

 

in each case based upon the spot selling rate at which the Person serving as the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate amount of
Dollar Letters of Credit undrawn at such time plus (b) the aggregate amount of
all LC Disbursements in respect of such Letters of Credit that have not yet been
reimbursed by or on behalf of any Obligor at such time.  The Dollar LC Exposure
of any Lender at any time shall be its Applicable Dollar Percentage of the total
Dollar LC Exposure at such time.

 

“Dollar Lender” means (a) on the Effective Date, the Lenders having Dollar
Sub-Commitments on Schedule 1.01A hereto under the heading “Dollar Lenders” and
(b) thereafter, the Lenders from time to time holding Loans made pursuant to
Dollar Sub-Commitments or holding Dollar Sub-Commitments, after giving effect to
any assignments thereof permitted by Section 10.04(b).

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 12 -

 

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Sub-Commitments.

 

“Dollar Loan” means a Loan denominated in Dollars made by a Lender under its
Dollar Sub-Commitment.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Sub-Commitment” means, as to each Dollar Lender, the obligation of such
Dollar Lender to make Syndicated Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Dollar Credit Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Dollar
Sub-Commitment is set forth on Schedule 1.01A, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Dollar
Sub-Commitment, as applicable. The initial aggregate amount of the Total Dollar
Sub-Commitment is $500,000,000.

 

“Domestic Subsidiary Account Party” means any Subsidiary Account Party other
than a Foreign Subsidiary Account Party.

 

“Domestic Subsidiary Borrower” means any Subsidiary Borrower other than a
Foreign Subsidiary Borrower.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or to the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 13 -

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan
other than PBGC premiums due but not delinquent under Section 4007 of ERISA;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to (a) in the case of a Syndicated
Loan or a Syndicated Borrowing, the Adjusted Eurocurrency Rate, or (b) in the
case of a Competitive Loan or a Competitive Borrowing, the Eurocurrency Rate.

 

“Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing denominated in any Currency, the rate appearing on the Screen at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as LIBOR for deposits denominated in such
Currency with a maturity comparable to such Interest Period.  In the event that
such rate is not available on the Screen at such time for any reason, then the
Eurocurrency Rate for such Interest Period shall be the rate at which deposits
in such Currency in the amount of $5,000,000 (or, in the case of any
Eurocurrency Borrowing in any Foreign Currency, the Foreign Currency Equivalent
thereof, appropriately rounded) and for a maturity comparable to such Interest
Period are offered by the principal London office of the Person serving as the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 14 -

 

“euro” means the single currency of Participating Member States of the European
Union, which shall be an Agreed Foreign Currency and a Foreign Currency under
this Agreement.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Obligor hereunder or under any other Loan
Document:

 

(a)  income or franchise taxes imposed on (or measured by) such recipient’s net
income by the United States of America (or any political subdivision or state
thereof) (each a “U.S. Taxing Authority”), or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender or any Issuing Lender, in which its applicable
lending office is located;

 

(b)  any branch profits taxes imposed by any U.S. Taxing Authority or any
similar tax imposed by any other jurisdiction described in clause (a) above;

 

(c)  in the case of a Dollar Lender or an Issuing Lender under the Dollar
Sub-Commitments or in the case of a Multicurrency Lender or an Issuing Lender
under the Multicurrency Sub-Commitments with respect to the Company or any
Domestic Subsidiary (other than an assignee thereof pursuant to a request by the
Company under Section 2.20(b)), any withholding tax that is imposed by any U.S.
Taxing Authority on payments by the Company or any Domestic Subsidiary from an
office within the United States of America to such Lender to the extent such tax
(i) is in effect and would apply as of the date such Lender becomes a party to
this Agreement or (ii) relates to such payments that would be made to any new
applicable lending office designated by such Lender and is in effect and would
apply as of the time of such designation;

 

(d)  in the case of a Multicurrency Lender under the Multicurrency
Sub-Commitments with respect to any Initial Foreign Subsidiary Borrower or in
the case of an Approving Issuing Lender under the Multicurrency Sub-Commitments
with respect to any Foreign Subsidiary Account Party party hereto on the
Effective Date (other than an assignee thereof pursuant to a request by the
Company under Section 2.20(b)), any withholding tax that is imposed by the
jurisdiction of organization of such Initial Foreign Subsidiary Borrower or
Foreign Subsidiary Account Party, as the case may be, (or any political
subdivision thereof) on payments by such Initial Foreign Subsidiary Borrower or
Foreign Subsidiary Account Party, as the case may be, from an office within such
jurisdiction to such Lender to the extent such tax (i) is in effect and would
apply as of the date such Lender becomes a party to this Agreement or
(ii) relates to such payments that would be made to any new applicable lending
office designated by such Lender and is in effect and would apply as of the time
of such designation;

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 15 -

 

(e)  in the case of an Approving Relevant Lender under the Multicurrency
Sub-Commitment with respect to any Future Foreign Subsidiary Borrower (for Loans
in any Foreign Currency agreed to by such Lender) or in the case of an Approving
Issuing Lender under the Multicurrency Sub-Commitment with respect to any
Foreign Subsidiary Account Party that shall become a party hereto after the
Effective Date (for Letters of Credit in any Foreign Currency agreed to by such
Lender) (other than an assignee thereof pursuant to a request by the Company
under Section 2.20(b)), any withholding tax that is imposed by the jurisdiction
of organization of such Future Foreign Subsidiary Borrower or such Foreign
Subsidiary Account Party, as the case may be, (or any political subdivision
thereof) on payments by such Future Foreign Subsidiary Borrower or Foreign
Subsidiary Account Party, as the case may be, from an office within such
jurisdiction to such Lender to the extent such tax (i) is in effect and would
apply as of the date such Future Foreign Subsidiary Borrower or Foreign
Subsidiary Account Party, as the case may be, shall have been approved by such
Approving Relevant Lender as a Foreign Subsidiary Borrower or by such Approving
Issuing Lender as a Foreign Subsidiary Account Party, as the case may be,
hereunder or (ii) (at any time following such approval) relates to payments that
would be made to any new applicable lending office designated by such Lender and
is in effect and would apply as of the time of such designation; or

 

(f)  any withholding tax that is attributable to such Lender’s failure to comply
with Section 2.18(e) or Section 2.18(g), as applicable, except (i) as a result
of any Change in Law, (ii) in the case of clause (c), (d) or (e) above, to the
extent that such withholding tax shall have resulted from the making of any
payment by a Borrower to a location other than the office designated by the
Administrative Agent or the relevant Lender for the receipt of payments of the
applicable type from such Borrower or (iii) to the extent the relevant Lender
(or its assignee) was entitled, at the time of designation of a new lending
office (or at the time of assignment) to receive additional amounts from the
relevant Borrower with respect to such withholding tax pursuant to
Section 2.18(a).

 

“Existing Commitment Termination Date” has the meaning set forth in
Section 2.13(a).

 

“Existing Credit Agreement” means the Credit Agreement dated as of November 15,
2002 among the Company, the Subsidiaries party thereto, the lenders party
thereto and JPMCB (formerly known as JPMorgan Chase Bank), as Administrative
Agent, as amended and in effect on the date hereof.

 

“Existing Letters of Credit” has the meaning set forth in Section 2.06(l).

 

“Extension Date” has the meaning set forth in Section 2.13(a).

 

“Extension Request” has the meaning set forth in Section 2.13(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 16 -

 

published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.  When
used in reference to any Loan or Borrowing, “Fixed Rate” refers to whether such
Loan, or the Loans constituting such Borrowing, are Competitive Loans bearing
interest at a Fixed Rate.

 

“Foreign Currency” means at any time any Currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof.

 

“Foreign Subsidiary Account Party” means any Subsidiary Account Party that is a
Foreign Subsidiary.

 

“Foreign Subsidiary Borrower” means any Initial Foreign Subsidiary Borrower or
Future Foreign Subsidiary Borrower.

 

“Future Foreign Subsidiary Borrower” means any Foreign Subsidiary of the Company
designated as a Subsidiary Borrower after the Effective Date pursuant to
Section 2.21(b).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Guarantor” means the Company.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 17 -

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means a Subsidiary of the Company (other than a
Subsidiary Obligor) that provides less than 1% of the consolidated revenues of,
or holds less than 1% of the consolidated assets of, the Company and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.

 

“Increasing Lender” has the meaning set forth in Section 2.09(e).

 

“Indebtedness” means, without duplication, (a) with respect to any Person
(including the Company and its Restricted Subsidiaries), all indebtedness,
liabilities and other monetary obligations of such Person for (i) obligations
for borrowed money or evidenced by bonds, debentures, notes or similar
instruments, (ii) obligations representing the deferred purchase price of
property or services other than accounts payable arising in connection with the
purchase of inventory on terms customary in the trade, (iii) Capital Lease
Obligations and (iv) obligations (other than Contingent Obligations) in respect
of bankers’ acceptances and (b) with respect to the Company and its Restricted
Subsidiaries, Attributable Securitization Indebtedness other than Attributable
Securitization Indebtedness arising out of asset securitizations done with the
BAC Joint Venture.

 

“Indebtedness for Borrowed Money” means, without duplication, the sum for the
Company and each of its Restricted Subsidiaries of Indebtedness of such Person
described in clauses (a)(i), (a)(iii) and (b) of the definition of
“Indebtedness”, but shall exclude (a) notes, bills and checks presented in the
ordinary course of business by such Person to banks for collection or deposit
and (b) with respect to the Company and its Restricted Subsidiaries, all
obligations of the Company and its Restricted Subsidiaries of the character
referred to in this definition to the extent owing to the Company or any of its
Restricted Subsidiaries.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Initial Foreign Subsidiary Borrower” means any Subsidiary Borrower on the
Effective Date that is a Foreign Subsidiary.

 

“Interest Election Request” means a request by any Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), each Quarterly Date, (b) with respect to any Eurocurrency Loan,
the last day of each Interest Period therefor and, in the case of any Interest
Period for a Eurocurrency Loan of more than three months’ duration, each day
prior to the last day of such Interest Period that

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 18 -

 

occurs at three-month intervals after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
therefor and, in the case of any Interest Period for a Fixed Rate Loan of more
than 90 days’ duration (unless otherwise specified in the applicable Competitive
Bid Request), each day prior to the last day of such Interest Period that occurs
at 90-day intervals after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Loan Borrowing and (d) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means:

 

(a)  for any Syndicated Eurocurrency Loan or Borrowing, the period commencing on
the date of such Loan or Borrowing and ending (i) fourteen days thereafter or
(ii) on the numerically corresponding day in the calendar month that is one,
two, three, six or (with the consent of each Lender making a Loan as part of any
such Borrowing) nine or twelve months thereafter, or, with respect to such
portion of any Syndicated Eurocurrency Loan or Borrowing denominated in a
Foreign Currency that is scheduled to be repaid on the Commitment Termination
Date, a period of less than one month’s duration commencing on the date of such
Loan or Borrowing and ending on the Commitment Termination Date, as specified in
the applicable Borrowing Request or Interest Election Request;

 

(b)  for any Competitive Eurocurrency Loan or Borrowing, the period commencing
on the date of such Loan or Borrowing and ending fourteen days thereafter, on
the numerically corresponding day in the calendar month that is one, two, three,
six, nine or twelve months thereafter or, with respect to such portion of any
Competitive Eurocurrency Loan or Borrowing denominated in a Foreign Currency
that is scheduled to be repaid on the Commitment Termination Date a period of
less than one month’s duration commencing on the date of such Loan or Borrowing
and ending on the Commitment Termination Date, as specified in the applicable
Competitive Bid Request; and

 

(c)  for any Fixed Rate Loan or Borrowing, the period (which shall not be less
than seven days or more than 360 days) commencing on the date of such Loan or
Borrowing and ending on the date specified in the applicable Competitive Bid
Request;

 

provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Commitment Termination Date that is permitted to be of less
than one month’s duration as provided in this definition) that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 19 -

 

made and, in the case of a Syndicated Loan, thereafter shall be the effective
date of the most recent conversion or continuation of such Loan, and the date of
a Syndicated Borrowing comprising Loans that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Loans.

 

“Issuing Lender” means JPMCB, The Bank of New York, Wells Fargo Bank, National
Association and each other Lender designated by the Company as an “Issuing
Lender” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
one or more Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(j), in each case so long as such Person shall remain an
Issuing Lender hereunder.  Any Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Lender, in which case the term “Issuing Lender” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, as at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure.

 

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
an Assuming Lender pursuant to Section 2.09(e) or as an Additional Commitment
Lender pursuant to Section 2.13, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any standby letter of credit issued or continued
pursuant to this Agreement.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“Leverage Ratio” means, as of any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on or most recently ended prior to such date.

 

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 20 -

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Designation Letters.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (a) with respect to any Loan or Letter of Credit denominated
in or any payment to be made in Dollars, New York City time, (b) with respect to
any Loan or Letter of Credit denominated in or any payment to be made in any
Foreign Currency (other than euro), the local time in the Principal Financial
Center for the currency in which such Loan or Letter of Credit is denominated or
such payment is to be made and (c) with respect to any Loan or Letter of Credit
denominated in or any payment to be made in euro, the local time in London,
England.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, prospects or results of operations of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform any of
its obligations under this Agreement or any of the other Loan Documents or
(c) the rights of or benefits available to the Lenders under this Agreement or
any of the other Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or Contingent Obligations, or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Restricted Subsidiaries in
an aggregate principal amount exceeding $50,000,000.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
any Person in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Swap Agreement were terminated at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multicurrency Credit Exposure” means, with respect to any Multicurrency Lender
at any time, the sum of the outstanding principal amount of such Multicurrency
Lender’s Multicurrency Loans and its Multicurrency LC Exposure at such time.

 

“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
Dollar Amount of all outstanding Multicurrency Letters of Credit undrawn at such
time plus (b) the aggregate amount of all LC Disbursements in respect of such
Letters of Credit that have not yet been reimbursed by or on behalf of any
Obligor at such time.  The Multicurrency LC

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 21 -

 

Exposure of any Lender at any time shall be its Applicable Multicurrency
Percentage of the total Multicurrency LC Exposure at such time.

 

“Multicurrency Lender” means (a) on the Effective Date, the Lenders having
Multicurrency Sub-Commitments on Schedule 1.01A hereto under the heading
“Multicurrency Lenders” and (b) thereafter, the Lenders from time to time
holding Loans made pursuant to Multicurrency Sub-Commitments or holding
Multicurrency Sub-Commitments, after giving effect to any assignments thereof
permitted by Section 10.04(b).  Unless the context otherwise requires, the term
“Multicurrency Lender” includes the Approving Relevant Lenders.

 

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Sub-Commitments.

 

“Multicurrency Loan” means a Loan denominated in an Agreed Foreign Currency or
in Dollars made by a Lender under its Multicurrency Sub-Commitment.

 

“Multicurrency Sub-Commitment” means, as to each Multicurrency Lender, the
obligation of such Multicurrency Lender to make Syndicated Loans and to acquire
participations in Letters of Credit hereunder, in each case, denominated in
Dollars or in an Agreed Foreign Currency, expressed as a Dollar amount
representing the Dollar Equivalent of the maximum aggregate amount of such
Lender’s Syndicated Multicurrency Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The initial amount of each Lender’s Multicurrency
Sub-Commitment is set forth on Schedule 1.01A, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Multicurrency
Sub-Commitment, as applicable.  The initial aggregate amount of the Total
Multicurrency Sub-Commitment is $150,000,000.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA which is contributed to by either the Company or an
ERISA Affiliate.

 

“Non-U.S. Lender” means any Lender or Issuing Lender that is not a “United
States Person” as defined in Section 7701 of the Code.

 

“Obligor” means any of the Borrowers, the Account Parties and the Guarantor, as
the context may require, and “Obligors” means all of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document but excluding
Excluded Taxes.

 

“Participant” has the meaning set forth in Section 10.04.

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 22 -

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)  Liens imposed by law for taxes, assessments or governmental charges or
levies on property that are not yet due or thereafter can be paid without
penalty or are being contested in compliance with Section 5.04;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
servicemen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;

 

(c)  pledges and deposits (including letters of credit, surety bonds and other
escrowed or trust holdings) made in the ordinary course of business in
compliance with workers’ compensation laws, unemployment, general liability and
other insurance, old age pensions and other social security or retirement
benefits, or similar laws or regulations;

 

(d)  Liens incurred over cash deposits and other investments to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

 

(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

 

(f)  easements, zoning restrictions, rights-of-way and similar encumbrances or
charges on real property imposed by law or arising in the ordinary course of
business that do not materially detract from the value of the affected property
or interfere with the ordinary conduct of business of the Company or any
Subsidiary; and

 

(g)  bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights in favor
of the relevant depository institutions in connection with any cash management
services provided to the Company or any of its Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pounds Sterling” means the lawful currency of England.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 23 -

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center in the country of issue of such Currency, as determined by the
Administrative Agent.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Register” has the meaning set forth in Section 10.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the total Commitments at such time; provided that, for purposes
of declaring the Loans to be due and payable pursuant to Article VII, and for
all purposes after the Loans become due and payable pursuant to Article VII or
the Commitments expire or terminate, “Required Lenders” means, Lenders having
Credit Exposures representing more than 50% of the total Credit Exposures
(computed, in the case of Loans denominated in a Foreign Currency, as the Dollar
Equivalent thereof, as determined by the Administrative Agent) at such time
(and, for purposes of this proviso, the outstanding Competitive Loans made by
any of the Lenders shall be included in their respective Credit Exposures in
determining the Required Lenders).

 

“Restricted Subsidiary” means any Subsidiary other than each Subsidiary which is
a general partner in a partnership formed to own, lease or operate bowling
centers, provided that notwithstanding the foregoing, the term “Restricted
Subsidiary” shall include any Subsidiary Obligor.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Screen” means, for any Currency, the relevant display page for LIBOR for such
Currency (as determined by the Administrative Agent) on the Telerate Service;
provided that, if the Administrative Agent determines that there is no such
relevant display page for LIBOR for such Currency, “Screen” means the relevant
display page for LIBOR for such Currency (as determined by the Administrative
Agent) on the Reuters Monitor Money Rates Service.

 

“SEC” means the United States Securities and Exchange Commission, together with
any successor agency responsible for the administration and enforcement of the
Securities Act of 1933, as amended from time to time, and the Exchange Act.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 24 -

 

“Statutory Reserve Rate” means, for the Interest Period for any Syndicated
Eurocurrency Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the person serving as Administrative Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
the Board).  Such reserve percentages shall include those imposed pursuant to
such Regulation D.  Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

“Sub-Commitment” shall refer, as applicable, to a Dollar Sub-Commitment or a
Multicurrency Sub-Commitment.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.  Unless otherwise specified, “Subsidiary” means
a Subsidiary of the Company.

 

“Subsidiary Account Party” means (a) each wholly-owned Subsidiary of the Company
that is listed under the caption “Subsidiary Account Parties” on the signature
pages hereof and (b) each other wholly-owned Subsidiary of the Company that
shall become a Subsidiary Account Party pursuant to Section 2.21(a), in each
case so long as such Subsidiary shall remain a Subsidiary Account Party
hereunder.  The term “Subsidiary Account Party” includes any of the Domestic
Subsidiary Account Parties and the Foreign Subsidiary Account Parties.

 

“Subsidiary Account Party Designation Letter” means the Subsidiary Account Party
Designation Letter entered into by the Company and a wholly-owned Subsidiary of
the Company pursuant to Section 2.21(a), pursuant to which such Subsidiary shall
(subject to the terms and conditions of Section 2.21) be designated as a
Subsidiary Account Party, substantially in the form of Exhibit B-1 or any other
form approved by the Administrative Agent.

 

“Subsidiary Borrower” means (a) each wholly-owned Subsidiary of the Company that
is listed under the caption “Subsidiary Borrowers” on the signature pages hereof
and (b) each other wholly-owned Subsidiary of the Company that shall become a
Subsidiary Borrower pursuant to Section 2.21(b), in each case so long as such
Subsidiary shall remain a Subsidiary Borrower hereunder.  The term “Subsidiary
Borrower” includes any of the Domestic Subsidiary Borrowers and the Foreign
Subsidiary Borrowers.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 25 -

 

“Subsidiary Borrower Designation Letter” means the Subsidiary Borrower
Designation Letter entered into by the Company and a wholly-owned Subsidiary of
the Company pursuant to Section 2.21(b), pursuant to which such Subsidiary shall
(subject to the terms and conditions of Section 2.21) be designated as a
Subsidiary Borrower, substantially in the form of Exhibit B-2 or any other form
approved by the Administrative Agent.

 

“Subsidiary Obligor” means any of the Subsidiary Borrowers and the Subsidiary
Account Parties, as the context may require, and “Subsidiary Obligors” means all
of the foregoing.

 

“Substantial Portion” means, with respect to the property of the Company and its
Subsidiaries, such property which (a) represents more than 25% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries for the
most recent fiscal quarter ended at least 30 days prior to the date when such
determination is made, or (b) is responsible for more than 25% of the
consolidated net sales of the Company and its Subsidiaries as reflected in the
financial statements of the Company and its Subsidiaries for the twelve-month
period ending on the last day of the fiscal quarter referred to in clause
(a) above.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Borrower” means any of the Company and the Domestic Subsidiary
Borrowers, as the context may require, and “Swingline Borrowers” means all of
the foregoing.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Dollar Percentage of the total Swingline
Exposure at such time.

 

“Swingline Lender” means JPMCB, in its capacity as the lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in euro.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 26 -

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Letter” has the meaning set forth in Section 2.21(d).

 

“Total Commitment” means, at any time, the aggregate amount of the Commitments
as in effect at such time.

 

“Total Dollar Sub-Commitment” means, at any time, the aggregate amount of the
Dollar Sub-Commitments as in effect at such time.

 

“Total Multicurrency Sub-Commitment” means, at any time, the aggregate amount of
the Multicurrency Sub-Commitments as in effect at such time.

 

“Transactions” means the execution, delivery and performance by the Company and
each Subsidiary Obligor of this Agreement and the other Loan Documents, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“2004 10-K” has the meaning set forth in Section 3.06(a).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate, the Alternate Base
Rate or, in the case of a Competitive Loan or Borrowing, the Eurocurrency Rate
or a Fixed Rate.

 

“Unused Multicurrency Commitment Amount” has the meaning set forth in
Section 2.03(c).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A
“COMPETITIVE LOAN”), BY TYPE (E.G., A “EUROCURRENCY LOAN”) OR BY CLASS AND TYPE
(E.G., A “COMPETITIVE EUROCURRENCY LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED
AND REFERRED TO BY CLASS (E.G., A “COMPETITIVE BORROWING”), BY TYPE (E.G., A
“EUROCURRENCY BORROWING”) OR BY CLASS AND TYPE (E.G., A “COMPETITIVE
EUROCURRENCY BORROWING”).  LOANS AND BORROWINGS MAY ALSO BE IDENTIFIED BY
CURRENCY.

 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 27 -

 


OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN), (B) ANY REFERENCE HEREIN TO ANY PERSON SHALL
BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS
“HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE
CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR
PROVISION HEREOF, (D) ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND
SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS
AND SCHEDULES TO, THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL
BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.

 


SECTION 1.04.  ACCOUNTING TERMS; GAAP; FISCAL YEAR.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL
BE CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED
THAT, IF THE COMPANY NOTIFIES THE ADMINISTRATIVE AGENT THAT THE COMPANY REQUESTS
AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN GAAP OR ANY CHANGE IN THE APPLICATION OF GAAP
ON THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
COMPANY THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.  TO ENABLE THE READY
AND CONSISTENT DETERMINATION OF COMPLIANCE WITH THE COVENANTS SET FORTH IN
ARTICLE VI, THE COMPANY WILL NOT CHANGE ITS FISCAL YEAR FROM A FISCAL YEAR
CONSISTING OF FOUR FISCAL QUARTERS ENDING ON DECEMBER 31, EACH FISCAL QUARTER OF
WHICH IS COMPRISED OF THREE FISCAL MONTHS CONSISTING OF A FIRST FISCAL MONTH OF
FOUR CALENDAR WEEKS, A SECOND FISCAL MONTH OF FOUR CALENDAR WEEKS AND A THIRD
FISCAL MONTH OF FIVE CALENDAR WEEKS.

 


SECTION 1.05.  CURRENCIES; CURRENCY EQUIVALENTS.  (A)  AT ANY TIME, ANY
REFERENCE IN THE DEFINITION OF THE TERM “AGREED FOREIGN CURRENCY” OR IN ANY
OTHER PROVISION OF THIS AGREEMENT TO THE CURRENCY OF ANY PARTICULAR COUNTRY
MEANS THE LAWFUL CURRENCY OF SUCH COUNTRY AT SUCH TIME WHETHER OR NOT THE NAME
OF SUCH CURRENCY IS THE SAME AS IT WAS ON THE DATE HEREOF.

 

(b)  Wherever in this Agreement in connection with a Borrowing or Loan a
required minimum or multiple amount thereof is expressed in Dollars, but such
Borrowing or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency).

 

(c)  Each obligation hereunder of any party hereto that is denominated in a
Currency of a country that is not a Participating Member State on the date
hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in euro
or such Currency, such party shall be entitled to pay or repay such amount
either in euro or in such Currency.  If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Agreed Foreign

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 28 -

 

Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.  Without prejudice to the respective liabilities of the Borrowers and
the Subsidiary Account Parties to the Lenders and of the Lenders to the
Borrowers and the Subsidiary Account Parties under or pursuant to this
Agreement, each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
reasonably specify to be necessary or appropriate to reflect the introduction or
changeover to the euro in any country that becomes a Participating Member State
after the date hereof.

 


ARTICLE II

THE CREDITS


 


SECTION 2.01.  THE COMMITMENTS.


 

(a)  Subject to the terms and conditions set forth herein, each Dollar Lender
agrees to make Syndicated Loans in Dollars to the Company and the Domestic
Subsidiary Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Dollar
Credit Exposure exceeding such Lender’s Dollar Sub-Commitment, or (ii) the sum
of the total Credit Exposures plus the Dollar Amount of all outstanding
Competitive Loans exceeding the Total Commitments.

 

(b)  Subject to the terms and conditions set forth herein, each Multicurrency
Lender agrees to make Syndicated Loans in Dollars or in any Agreed Foreign
Currency to the Company and the Domestic Subsidiary Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Multicurrency Credit Exposure exceeding such
Lender’s Multicurrency Sub-Commitment, (ii) the Dollar Amount of all outstanding
Syndicated Loans denominated in Agreed Foreign Currencies exceeding $150,000,000
or (iii) the sum of the total Credit Exposures plus the Dollar Amount of all
outstanding Competitive Loans exceeding the Total Commitments.

 

(c)  Subject to the terms and conditions set forth herein, each Multicurrency
Lender agrees to make Syndicated Loans in Dollars or in any Agreed Foreign
Currency to each of the Initial Foreign Subsidiary Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Multicurrency Credit Exposure exceeding such
Lender’s Multicurrency Sub-Commitment, (ii) the Dollar Amount of all outstanding
Syndicated Loans denominated in Agreed Foreign Currencies exceeding $150,000,000
or (iii) the sum of the total Credit Exposures plus the Dollar Amount of all
outstanding Competitive Loans exceeding the Total Commitments.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 29 -

 

(d)  Subject to the terms and conditions set forth herein, each Approving
Relevant Lender agrees to make Syndicated Loans in Dollars or in any Agreed
Foreign Currency to any Future Foreign Subsidiary Borrower for such Approving
Relevant Lender from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Multicurrency Credit
Exposure exceeding such Lender’s Multicurrency Sub-Commitment, (ii) the Dollar
Amount of all outstanding Syndicated Loans denominated in Agreed Foreign
Currencies exceeding $150,000,000 or (iii) the sum of the total Credit Exposures
plus the Dollar Amount of all outstanding Competitive Loans exceeding the Total
Commitments.  Notwithstanding anything to the contrary, no Lender shall be
required to make Syndicated Loans to any Future Foreign Subsidiary Borrower in
any Foreign Currency unless such Lender is an Approving Relevant Lender with
respect to such Foreign Subsidiary Borrower and such Lender has agreed to lend
to such Foreign Subsidiary in such Foreign Currency.

 

(e)  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Syndicated Loans.

 


SECTION 2.02.  LOANS AND BORROWINGS.


 

(a)  Obligations of Lenders.  Each Syndicated Loan to the Company or any
Domestic Subsidiary Borrower shall be made as part of a Borrowing consisting of
Loans of the same Currency and Type made by the applicable Lenders ratably in
accordance with their respective applicable Sub-Commitments (subject to
Section 2.03(c)(ii)).  Each Syndicated Loan to the Initial Foreign Subsidiary
Borrowers shall be made as part of a Borrowing consisting of Loans of the same
Currency and Type made by the Multicurrency Lenders ratably in accordance with
their respective Multicurrency Sub-Commitments (subject to
Section 2.03(c)(ii)).  Each Syndicated Loan to any Future Foreign Subsidiary
Borrower shall be made as part of a Borrowing consisting of Loans of the same
Currency and Type made by the Approving Relevant Lenders for such Foreign
Subsidiary Borrower ratably in accordance with the respective Multicurrency
Sub-Commitments of such Approving Relevant Lenders only (subject to
Section 2.03(c)(ii)).  Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.04.  Each Swingline Loan shall be made in
accordance with Section 2.05.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)  Type of Loans.  Subject to Section 2.15, (i) each Syndicated Borrowing by
the Company or any Domestic Subsidiary Borrower shall be constituted entirely of
ABR Loans or of Eurocurrency Loans denominated in a single Currency as the
relevant Borrower may request in accordance herewith and (ii) each Syndicated
Borrowing by any Foreign Subsidiary Borrower shall be constituted entirely of
Eurocurrency Loans denominated in a single Currency as the relevant Foreign
Subsidiary Borrower may request in accordance herewith.  Each Swingline Loan
shall be an ABR Loan.  Each ABR Loan (whether a Syndicated Loan or a Swingline
Loan) shall be denominated in Dollars.

 

Each Lender at its option may make any Eurocurrency Loan by causing any U.S. or
non-U.S. branch or any Affiliate of such Lender to make such Loan; provided that
any

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 30 -

 

exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.

 

(c)  Minimum Amounts; Limitation on Number of Borrowings.  Each Syndicated
Eurocurrency Borrowing shall be in an aggregate amount of $5,000,000 (or, in the
case of each Syndicated Eurocurrency Borrowing denominated in an Agreed Foreign
Currency, $2,000,000) or a larger multiple of $1,000,000.  Each ABR Borrowing
shall be in an aggregate amount equal to $5,000,000 or a larger multiple of
$1,000,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Total Dollar Sub-Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(f).  Each Competitive Borrowing shall be in an aggregate amount
equal to $5,000,000 or a larger multiple of $1,000,000.  Borrowings of more than
one Class, Currency and Type may be outstanding at the same time; provided that
there shall not at any time be more than a total of sixteen Syndicated
Eurocurrency Borrowings outstanding.

 

(d)  Limitations on Interest Periods.  Notwithstanding any other provision of
this Agreement, neither the Company nor any other Borrower shall be entitled to
request (or to elect to convert to or continue as a Syndicated Eurocurrency
Borrowing) any Borrowing if the Interest Period requested therefor would end
after the Commitment Termination Date.

 


SECTION 2.03.  REQUESTS FOR SYNDICATED BORROWINGS.


 

(a) Borrowing Requests.  To request a Syndicated Borrowing, the Company (on
behalf of itself or the relevant Borrower) or the relevant Borrower shall notify
the Administrative Agent of such request by telephone:

 

(i) in the case of a Syndicated Eurocurrency Borrowing denominated in Dollars by
the Company or any Domestic Subsidiary Borrower, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing;

 

(ii) in the case of a Syndicated Eurocurrency Borrowing denominated in an Agreed
Foreign Currency by the Company or any Domestic Subsidiary Borrower, not later
than 11:00 a.m., London time, four Business Days before the date of the proposed
Borrowing;

 

(iii) in the case of a Syndicated Eurocurrency Borrowing denominated in Dollars
or an Agreed Foreign Currency by any Foreign Subsidiary Borrower, not later than
11:00 a.m., London time, five Business Days before the date of the proposed
Borrowing; or

 

(iv) in the case of an ABR Borrowing by the Company or any Domestic Subsidiary
Borrower, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing.

 

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Company (on behalf of itself or the relevant Borrower) or the
relevant Borrower.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 31 -

 

(b)  Content of Borrowing Requests.  Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)  the name of the relevant Borrower;

 

(ii)  the Currency and the aggregate amount (denominated in such Currency) of
the requested Borrowing;

 

(iii)  the date of such Borrowing (which shall be a Business Day);

 

(iv)  in the case of a Syndicated Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing and whether such
Borrowing shall constitute a utilization of the Dollar Sub-Commitment or
Multicurrency Sub-Commitment;

 

(v)  in the case of a Syndicated Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(vi)  the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

(c)  Notice by Administrative Agent; Determination of Lender Ratable Shares.

 

(i)  Promptly following receipt of a Borrowing Request for a Borrowing under the
Dollar Sub-Commitments by the Company or a Domestic Subsidiary Borrower, the
Administrative Agent shall advise each Dollar Lender of the details thereof and
of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

 

(ii) Promptly following receipt of a Borrowing Request for a Borrowing under the
Multicurrency Sub-Commitments, the Administrative Agent shall determine each
relevant Multicurrency Lender’s availability under its Multicurrency
Sub-Commitments (the “Unused Multicurrency Commitment Amount”) as of the date
that the Administrative Agent received the relevant Borrowing Request which
shall be (A) such Lender’s Multicurrency Sub-Commitment minus such Lender’s
Multicurrency Loans denominated in Dollars and minus (B) such Lender’s
Multicurrency LC Exposure and minus (C) the Dollar Amount of such Lender’s
Multicurrency Loans and Competitive Loans denominated in an Agreed Foreign
Currency, provided that:

 

(A)  In the case of a Borrowing Request for a Borrowing by the Company, a
Domestic Subsidiary Borrower or an Initial Foreign Subsidiary Borrower,
immediately upon determining the Unused Multicurrency Commitment Amount of each
Multicurrency Lender, the Administrative Agent shall then determine each
relevant Multicurrency Lender’s Loan to be made as part of the requested
Borrowing.  Notwithstanding Section 2.19(c), the Loans to be made as part of the
requested Borrowing shall be made ratably in accordance with the Multicurrency
Lenders’ respective Multicurrency Sub-Commitments; provided that (x) no Lender’s
Multicurrency Loan to be made as part of the requested Borrowing shall be in an
amount greater than such Lender’s Unused Multicurrency Commitment Amount and (y)
to the

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 32 -

 

extent that any Multicurrency Lender’s Unused Multicurrency Commitment Amount is
less than such Lender’s ratable portion of the aggregate amount of such
Borrowing (its “Ratable Portion”), the difference between its Ratable Portion
and its Unused Multicurrency Commitment Amount shall be allocated ratably to the
amount to be loaned by the other Multicurrency Lenders (to the extent that such
other Lenders have the capacity to do so under their respective Unused
Multicurrency Commitment Amounts) in accordance with their respective
Multicurrency Sub-Commitments.  Promptly upon determining each Multicurrency
Lender’s Loan to be made as part of the requested Borrowing, the Administrative
Agent shall advise each Multicurrency Lender of the details of the Borrowing
Request and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

(B)  In the case of a Borrowing Request for a Borrowing by a Future Foreign
Subsidiary Borrower, immediately upon determining each relevant Lender’s Unused
Multicurrency Commitment Amount, the Administrative Agent shall then determine
such Borrower’s Approving Relevant Lender’s Loan to be made part of the
requested Borrowing.   The Loans to be made as part of the requested Borrowing
shall be made ratably in accordance with the Approving Relevant Lenders’
respective Multicurrency Sub-Commitments; provided that (x) no Approving
Relevant Lender’s Loan to be made as part of the requested Borrowing shall be in
an amount greater than such Approving Relevant Lender’s Unused Multicurrency
Commitment Amount and (y) to the extent that any Approving Relevant Lender’s
Unused Multicurrency Commitment Amount is less than such Lender’s ratable
portion of the aggregate amount of the Borrowing (its “Future Subsidiary
Borrower Ratable Portion”), the difference between its Future Subsidiary
Borrower Ratable Portion and its Unused Multicurrency Commitment Amount shall be
allocated ratably to the amount to be loaned by other Approving Relevant Lenders
(to the extent that such other Approving Relevant Lenders have the capacity to
do so under their respective Unused Multicurrency Commitment Amounts) in
accordance with their respective Multicurrency Sub-Commitments.  Promptly upon
determining each Approving Relevant Lender’s Loan to be made as part of the
requested Borrowing, the Administrative Agent shall advise each Approving
Relevant Lender of the details of the Borrowing Request and of the amount of
such Approving Relevant Lender’s Loan to be made as part of the requested
Borrowing.

 

(d)  Failure to Elect.  (i)  With respect to any Borrowing Request in respect of
a Syndicated Borrowing by the Company or any Domestic Subsidiary Borrower:

 

(A) if no election as to the Currency of such Syndicated Borrowing is specified,
then the requested Syndicated Borrowing shall be denominated in Dollars;

 

(B)  if no election as to the Type of such Syndicated Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing, unless an Agreed Foreign
Currency has been specified, in which case such Syndicated Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency;

 

(C)  if no Interest Period is specified with respect to any requested Syndicated
Eurocurrency Borrowing, (i) if the Currency specified for such Borrowing is
Dollars (or

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 33 -

 

if no Currency has been so specified), the requested Borrowing shall be made
instead as an ABR Borrowing and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the relevant Borrower shall be deemed
to have selected an Interest Period of one month’s duration; and

 

(D)          if no election as to the Sub-Commitment of a Borrowing is specified
for a Borrowing denominated in Dollars by the Company or a Domestic Subsidiary
Borrower, then the relevant Borrower shall be deemed to have requested a
Borrowing under the Dollar Sub-Commitment, provided that, if at such time the
Dollar Sub-Commitment shall be fully drawn, then the relevant Borrower shall be
deemed to have requested a Borrowing in Dollars under the Multicurrency
Sub-Commitment

 

(ii)  With respect to any Borrowing Request in respect of a Syndicated Borrowing
by any Foreign Subsidiary Borrower:

 

(A)  if no election as to the Currency of such Syndicated Borrowing is
specified, then the requested Syndicated Borrowing shall be denominated in
Dollars; and

 

(B)  if no Interest Period is specified with respect to such Syndicated
Borrowing, such Foreign Subsidiary Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 


SECTION 2.04.  COMPETITIVE BID PROCEDURE.


 

(a)  Requests for Bids.  Subject to the terms and conditions set forth herein,
from time to time during the Availability Period the Company or any Subsidiary
Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow Competitive Loans denominated in Dollars
or in any Foreign Currency; provided that the sum of the total Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans at any time
shall not exceed the Total Commitments.  To request Competitive Bids, the
Company (on behalf of itself or the relevant Borrower) or the relevant Borrower
shall notify the Administrative Agent of such request by telephone:

 

(i) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing;

 

(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
not later than 11:00 a.m., London time, four Business Days before the date of
the proposed Borrowing;

 

(iii) in the case of a Fixed Rate Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing; and

 

(iv) in the case of a Fixed Rate Borrowing denominated in a Foreign Currency,
not later than 11:00 a.m. London time, one Business Day before the date of the
proposed Borrowing;

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 34 -

 

provided that the Borrowers may submit up to (but not more than) five
Competitive Bid Requests on the same day, but a Competitive Bid Request shall
not be made within five Business Days after the date of any previous Competitive
Bid Request unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected. 
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Competitive Bid
Request in a form approved by the Administrative Agent and signed by the
Company.  Each such telephonic and written Competitive Bid Request shall specify
the following information in compliance with Section 2.02:

 

(i)  the Currency and aggregate amount (denominated in such Currency) of the
requested Borrowing;

 

(ii)  the date of such Borrowing, which shall be a Business Day;

 

(iii)  whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

 

(iv)  the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); and

 

(v)  the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b)  Making of Bids by Lenders.  Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Company in response to a
Competitive Bid Request.  Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy:

 

(i) in the case of a Competitive Eurocurrency Borrowing denominated in Dollars,
not later than 11:00 a.m., New York City time, three Business Days before the
proposed date of such Borrowing;

 

(ii) in the case of a Competitive Eurocurrency Borrowing denominated in a
Foreign Currency, not later than 11:00 a.m., London time, four Business Days
before the proposed date of such Borrowing;

 

(iii)  in the case of a Fixed Rate Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, on the proposed date of such Borrowing; and

 

(iv)  in the case of a Fixed Rate Borrowing denominated in a Foreign Currency,
not later than 9:30 a.m. London time, on the proposed date of such Borrowing.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 35 -

 

Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the relevant Lender of such rejection as
promptly as practicable.  Each Competitive Bid shall specify (i) the principal
amount (which shall be $5,000,000 or a larger multiple of $1,000,000 and which
may equal the entire principal amount of the Competitive Borrowing requested by
the Company) of the Competitive Loan or Loans that the Lender is willing to
make, (ii) the Competitive Bid Rate or Competitive Bid Rates at which the Lender
is prepared to make such Loan or Loans (expressed as a percentage rate per annum
in the form of a decimal to no more than four decimal places) and (iii) the
Interest Period for each such Loan and the last day thereof.

 

(c)  Notification of Bids by Administrative Agent.  The Administrative Agent
shall promptly notify the Company by telecopy of the Competitive Bid Rate and
the principal amount specified in each Competitive Bid and the identity of the
Lender that shall have made such Competitive Bid.

 

(d)  Acceptance of Bids by the Company.  Subject only to the provisions of this
paragraph, the Company may accept or reject any Competitive Bid.  The Company
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid:

 

(i)  in the case of a Competitive Eurocurrency Borrowing denominated in Dollars,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Competitive Borrowing;

 

(ii)  in the case of a Competitive Eurocurrency Borrowing denominated in a
Foreign Currency, not later than 2:00 p.m., London time, four Business Days
before the date of the proposed Competitive Borrowing,

 

(iii)  in the case of a Fixed Rate Borrowing denominated in Dollars, not later
than 12:00 noon, New York City time, on the proposed date of the Competitive
Borrowing; and

 

(iv)  in the case of a Fixed Rate Borrowing denominated in a Foreign Currency,
not later than 10:30 a.m., London time, on the proposed date of the Competitive
Borrowing;

 

provided that (i) the failure of the Company (on behalf of itself or the
relevant Borrower) or the relevant Borrower to give such notice shall be deemed
to be a rejection of each Competitive Bid, (ii) the Company shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the Company rejects
a Competitive Bid made at a lower Competitive Bid Rate, (iii) the aggregate
amount of the Competitive Bids accepted by the Company shall not exceed the
aggregate amount of the requested Competitive Borrowing specified in the related
Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) of this proviso, the Company may accept Competitive Bids at the
same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) of this

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 36 -

 

proviso, no Competitive Bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in a principal amount of $5,000,000 or a larger multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) of the first
proviso of this paragraph, such Competitive Loan may be in an amount of
$1,000,000 or any multiple thereof, and in calculating the pro rata allocation
of acceptances of portions of multiple Competitive Bids at a particular
Competitive Bid Rate pursuant to such clause (iv) the amounts shall be rounded
to multiples of $1,000,000 in a manner determined by the Company.  A notice
given by the Company (on behalf of itself or the relevant Borrower) or the
relevant Borrower pursuant to this paragraph shall be irrevocable.

 

(e)  Notification of Acceptances by the Administrative Agent.  The
Administrative Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f)  Bids by the Administrative Agent.  If the Administrative Agent shall elect
to submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Company at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

 


SECTION 2.05.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS IN DOLLARS TO
ANY SWINGLINE BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN
AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (I) THE AGGREGATE PRINCIPAL
AMOUNT OF ALL SWINGLINE LOANS EXCEEDING $25,000,000, (II) THE SUM OF THE TOTAL
DOLLAR CREDIT EXPOSURES EXCEEDING THE TOTAL DOLLAR SUB-COMMITMENTS OR (III) THE
SUM OF THE TOTAL CREDIT EXPOSURES PLUS THE DOLLAR AMOUNT OF ALL OUTSTANDING
COMPETITIVE LOANS EXCEEDING THE TOTAL COMMITMENT; PROVIDED THAT THE SWINGLINE
LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN
OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE SWINGLINE BORROWERS MAY BORROW,
PREPAY AND REBORROW SWINGLINE LOANS.

 

(b)  To request a Swingline Loan, the Company (on behalf of itself or, if
applicable, the relevant Swingline Borrower) or the relevant Swingline Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify:

 

(i) the name of the relevant Swingline Borrower;

 

(ii)  the date of the requested Swingline Loan (which shall be a Business Day);

 

(iii) the amount of such Swingline Loan; and

 

(iv)  the location and number of such Swingline Borrower’s account to which
funds are to be disbursed.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 37 -

 

The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company or the relevant Swingline Borrower.  The
Swingline Lender shall make each Swingline Loan available to the relevant
Swingline Borrower in accordance with such request (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(f), by remittance to the relevant Issuing Lender) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Dollar Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Dollar Lenders will participate. 
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Dollar Lender, specifying in such notice such Lender’s Dollar
Applicable Percentage of such Swingline Loan or Loans.  Each Dollar Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Dollar Applicable Percentage of such Swingline Loan or
Loans.  Each Dollar Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Dollar Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Dollar Lenders.  The Administrative Agent shall notify the Company of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the relevant Swingline Borrower (or other party on
behalf of such Swingline Borrower) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Dollar Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the relevant Swingline
Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the relevant Swingline Borrower of
any default in the payment thereof.

 


SECTION 2.06.  LETTERS OF CREDIT.


 

(a)  General.  Subject to the terms and conditions set forth herein, in addition
to the Loans provided for herein, from time to time during the Availability
Period, (i) the Company or any Domestic Subsidiary Account Party may request any
Issuing Lender to issue Letters of Credit denominated in Dollars or in any
Agreed Foreign Currency for the account of the

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 38 -

 

Company or such Domestic Subsidiary Account Party, as applicable, either under
the Dollar Sub-Commitments or under the Multicurrency Sub-Commitments, and
(ii) any Foreign Subsidiary Account Party may request any Approving Issuing
Lender with respect to such Foreign Subsidiary Account Party to issue Letters of
Credit denominated in Dollars or any Agreed Foreign Currency for the account of
such Foreign Subsidiary Account Party under the Multicurrency Sub-Commitments,
in each case such Letter of Credit being in such form as shall be acceptable to
the relevant Issuing Lender in its reasonable determination.  Letters of Credit
issued hereunder shall constitute utilization of the Commitments. 
Notwithstanding anything herein to the contrary, no Issuing Lender shall be
required to issue Letters of Credit for account of a Foreign Subsidiary Account
Party in any Foreign Currency unless such Issuing Lender is an Approving Issuing
Lender with respect to such Foreign Subsidiary Account Party and such Issuing
Lender has agreed to issue Letters of Credit in such Foreign Currency.

 

(b)  Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), an Account Party shall hand deliver or telecopy
(or transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Lender of such Letter of Credit) to such
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and Currency of such Letter of Credit, the name and address
of the beneficiary thereof, whether such Letter of Credit is to be made under
the Dollar Sub-Commitments or the Multicurrency Sub-Commitments and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by such Issuing Lender, such Account Party also shall
submit a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by an Account Party to, or entered into by an Account Party with, any
Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

 

(c)  Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the relevant Account Party shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Lenders (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) shall not exceed $150,000,000
and (ii) the sum of the total Credit Exposures plus the Dollar Amount of all
outstanding Competitive Loans shall not exceed the Total Commitments.

 

(d)  Expiration Date.  No Letter of Credit shall have a stated expiry date that
is later than the close of business on the earlier of (i) the date twelve months
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, twelve months after the then-current expiration
date of such Letter of Credit, so long as such renewal or extension occurs
within three months of such then-current expiration date) and (ii) the date that

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 39 -

 

is five Business Days prior to the Commitment Termination Date in effect on the
date such Letter of Credit is issued, renewed or extended, as applicable.

 

(e)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender of such Letter of
Credit or the Lenders, (i) in the case of a Dollar Letter of Credit, the Issuing
Lender hereby grants to each Dollar Lender, and each Dollar Lender hereby
acquires from such Issuing Lender a participation in such Letter of Credit equal
to such Dollar Lender’s Applicable Dollar Percentage, and (ii) in the case of a
Multicurrency Letter of Credit, the Issuing Lender hereby grants to each
Multicurrency Lender, and each Multicurrency Lender hereby acquires from such
Issuing Lender a participation in such Letter of Credit equal to such
Multicurrency Lender’s Applicable Multicurrency Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  Each Dollar Lender
and each Multicurrency Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Dollar Letters
of Credit and Multicurrency Letters of Credit, as the case may be, is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Dollar Sub-Commitment or Multicurrency Sub-Commitment, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

In consideration and in furtherance of the foregoing, each relevant Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
in paragraph (f) below, to pay to the Administrative Agent, for account of the
relevant Issuing Lender of each Letter of Credit, (i) in the case of each Letter
of Credit issued for the account of the Company or any Domestic Subsidiary
Account Party and denominated in Dollars, Pounds Sterling or euro, an amount in
the relevant Currency equal to such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of each LC Disbursement
made by such Issuing Lender and (ii) in the case of each Letter of Credit issued
for the account of the Company or any Domestic Subsidiary Account Party in any
Currency (other than Dollars, Pounds Sterling or euro) or in the case of each
Letter of Credit issued for the account of any Foreign Subsidiary Account Party
in any Currency, an amount in Dollars equal to such Lender’s Applicable
Multicurrency Percentage of the Dollar Amount of each LC Disbursement made by
such Issuing Lender, in each case promptly upon the request of such Issuing
Lender at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the relevant Account Party or at any time after
any reimbursement payment is required to be refunded to such Account Party for
any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each such payment shall be made in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Lender the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
relevant Account Party pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to such Issuing Lender or, to
the extent that the Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Lenders and such Issuing Lender as
their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Lender for any LC Disbursement shall not

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 40 -

 

constitute a Loan and shall not relieve the relevant Account Party of its
obligation to reimburse such LC Disbursement.

 

(f)  Reimbursement.  If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit denominated in Dollars issued by it for account of
the Company or any Domestic Subsidiary Account Party, the relevant Account Party
shall reimburse such Issuing Lender in respect of such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 noon, New York City time, on (i) the Business Day that the relevant
Account Party and the Company receive notice that such LC Disbursement has been
made, if such notice is received prior to 10:00 a.m., New York City time, or
(ii) the Business Day immediately following the day that the relevant Account
Party receives such notice, if such notice is not received prior to such time;
provided that, if such LC Disbursement is made in respect of a Letter of Credit
issued for the account of the Company or any Domestic Subsidiary Account Party
hereunder, then the Company or such Domestic Subsidiary Account Party (if it is
also a Domestic Subsidiary Borrower hereunder), as the case may be, may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with all or any portion of a
Syndicated ABR Borrowing or a Swingline Loan, as applicable, in an amount
permitted under Section 2.02(c) and, to the extent so financed, the relevant
Account Party’s obligation to make such payment shall be discharged and replaced
by the resulting Syndicated ABR Borrowing or Swingline Loan (or the applicable
portion thereof).

 

If an Issuing Lender shall make any LC Disbursement in respect of a Letter of
Credit issued by it for account of the Company or any Domestic Subsidiary
Account Party denominated in an Agreed Foreign Currency or for account of a
Foreign Subsidiary Account Party, such Account Party shall reimburse such
Issuing Lender in respect of such LC Disbursement by paying to such Issuing
Lender in the Currency in which such Letter of Credit is denominated an amount
equal to such LC Disbursement not later than 12:00 noon, local time of such
Issuing Lender, on (i) the date that is two Business Days after the Business Day
that the relevant Account Party and the Company receive notice of such
LC Disbursement, if such notice is received prior to 10:00 a.m., local time (as
provided above) or (ii) the date that is three Business Days after the Business
Day immediately following the day that the relevant Account Party and the
Company receive such notice, if such notice is not received prior to such time. 
Such Issuing Lender shall promptly notify the Administrative Agent of the amount
and date of each such reimbursement.

 

If any Account Party fails to make such payment when due in respect of any
LC Disbursement relating to a Letter of Credit issued for its account, the
Administrative Agent shall notify each relevant Lender of the applicable
LC Disbursement, the payment then due from such Account Party and such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as
applicable, thereof.

 

Without limiting any other obligations of the Company hereunder, the Company
hereby agrees to indemnify the relevant Issuing Lender of each Letter of Credit
denominated in a Foreign Currency for any and all costs, expenses and losses
incurred by it as a result of receiving payment or reimbursement for any LC
Disbursement thereunder from any Person in a Currency other than the Currency in
which such Letter of Credit was originally denominated.  Any such

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 41 -

 

amount payable to any Issuing Lender shall be payable within 10 days after
demand by such Issuing Lender.

 

(g)  Obligations Absolute.  Each Account Party’s obligations to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, (iv) at any time or from time to time, without
notice to any Account Party or any other Person, the time for any performance of
or compliance with any of such reimbursement obligations of any other Account
Party shall be waived, extended or renewed, (v) any of such reimbursement
obligations of any other Account Party shall be amended or otherwise modified in
any respect, or the Guarantee of any of such reimbursement obligations or any
security therefor shall be released, substituted or exchanged in whole or in
part or otherwise dealt with, (vi) any lien or security interest granted to, or
in favor of, the Administrative Agent or any of the Lenders as security for any
of such reimbursement obligations shall fail to be perfected, (vii) the
occurrence of any Default, (viii) the existence of any proceedings of the type
described in Section 7.01(g) or (h) with respect to any other Obligor, (ix) any
lack of validity or enforceability of any of such reimbursement obligations
against any other Obligor, or (x) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of the
obligations of any Account Party hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender thereof or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender of such Letter of Credit;
provided that the foregoing shall not be construed to excuse such Issuing Lender
from liability to any Account Party or to any Lender which has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Account Parties and the Lenders to the extent permitted by
applicable law) suffered by any Account Party or any such Lender, as the case
may be, that are caused by such Issuing Lender’s failure to exercise the
standard of care agreed hereunder to be applicable when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that such standard of care
shall be as follows, and that such Issuing Lender shall be deemed to have
exercised such standard of care in the absence of gross negligence or willful
misconduct on its part (as determined by a court of competent jurisdiction by
final and nonappealable judgment):

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 42 -

 

(i)  an Issuing Lender of a Letter of Credit may accept documents that appear on
their face to be in substantial compliance with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; and

 

(ii)  an Issuing Lender of a Letter of Credit shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit.

 

(h)  Disbursement Procedures.  Upon presentation of documents with respect to a
demand for payment under a Letter of Credit, each Issuing Lender in respect of
such Letter of Credit shall (i) promptly notify the Administrative Agent, the
Company and (if different) the relevant Account Party by telephone (confirmed by
telecopy) of such demand for payment, (ii) promptly following its receipt of
such documents, examine all documents purporting to represent a demand for
payment under a Letter of Credit and (iii) promptly after such examination
notify the Administrative Agent, the Company and (if different) the relevant
Account Party by telephone (confirmed by telecopy) whether the Issuing Lender
has made or will make an LC Disbursement under such Letter of Credit; provided
that any failure to give or delay in giving any such notice shall not relieve
such Account Party of its obligation to reimburse such Issuing Lender and the
Lenders with respect to any such LC Disbursement or (if such Account Party is a
Subsidiary Account Party) the Company of its guarantee of such obligation.

 

(i)  Interim Interest.  If any Issuing Lender shall make any LC Disbursement,
then, unless the relevant Account Party shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Account Party reimburses such
LC Disbursement, at the rate per annum then applicable to Syndicated ABR Loans
(if such amount is denominated in Dollars) or at the overnight London interbank
offered rate for the relevant Agreed Foreign Currency determined by the
Administrative Agent in good faith (if such amount is denominated in such
Currency); provided that, if such Account Party fails to reimburse such
LC Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.14(f) shall apply.  Interest accrued pursuant to this paragraph shall
be for account of such Issuing Lender, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Lender shall be for account of such Lender to the extent
of such payment.

 

(j)  Additional Issuing Lenders; Termination of Issuing Lenders.  An Issuing
Lender may be added, or an existing Issuing Lender may be terminated, under this
Agreement at any time by written agreement between the Company, the
Administrative Agent and the relevant Issuing Lender.  The Administrative Agent
shall notify the Lenders of any such addition or termination.  At the time any
such termination shall become effective, the Account Parties shall pay all
unpaid fees accrued for account of the Issuing Lender being terminated pursuant
to Section 2.12(b)(ii).  From and after the effective date of any such addition,
the new Issuing Lender shall have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit to be issued
thereafter.  After the termination of an Issuing Lender

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 43 -

 

hereunder, the terminated Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement with respect to any outstanding Letters of Credit issued by it prior
to such termination, but shall not be required to issue any new Letters of
Credit or to renew or extend any such outstanding Letters of Credit.

 

(k)  Cash Collateralization.  If either (i) an Event of Default shall occur and
be continuing and the Company receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing more than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph or (ii) the
Company shall be required to provide cover for LC Exposure pursuant to
Section 2.11, the Company shall immediately deposit into an account established
and maintained on the books and records of the Administrative Agent, which
account may be a “securities account” (within the meaning of Section 8-501 of
the Uniform Commercial Code as in effect in the State of New York), in the name
of the Administrative Agent and for the benefit of the Lenders and the Issuing
Lenders, an amount in immediately available funds in Dollars equal to (x) in the
case of clause (i) above, 105% of the LC Exposure as of such date plus any
accrued and unpaid interest thereon and (y) in the case of cover pursuant to
Section 2.11, the amount required under Section 2.11; provided that the
obligation to deposit such amount shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in
clause (h) or (i) of Article VII.  Such deposit shall be held by the
Administrative Agent as collateral for the LC Exposure under this Agreement, and
for this purpose the Company hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders and the Issuing Lenders in
such collateral account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.  The Administrative Agent shall
cause all such cash collateral to be returned to the Company within three
Business Days after (A) in the case of clause (i) above, the applicable Event of
Default shall have been cured or waived (so long as no other Event of Default
has occurred and is continuing at such time) or (B) in the case of clause
(ii) above, cover for LC Exposure pursuant to Section 2.11(b) shall no longer be
required.

 

(l)  Existing Letters of Credit.  Each of the standby letters of credit listed
on Schedule 2.06(l) and issued prior to the date hereof under the Existing
Credit Agreement by any bank or other entity that is an Issuing Lender as of the
date hereof shall automatically, and without any action on the part of any
Person, be deemed a Letter of Credit issued and continued hereunder as of the
Effective Date.

 


SECTION 2.07.  FUNDING OF BORROWINGS.


 

(a)  Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made available as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to an account of such
Borrower designated by such Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that Syndicated ABR Borrowings made to finance
the

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 44 -

 

reimbursement of an LC Disbursement as provided in Section 2.06(f) shall be
remitted by the Administrative Agent to the relevant Issuing Lender.

 

(b)  Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the relevant Lender and relevant Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate (if such Loan is denominated in Dollars) or at the
overnight London interbank offered rate for the relevant Agreed Foreign Currency
determined by the Administrative Agent in good faith (if such Loan is
denominated in such Currency) or (ii) in the case of such Borrower, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  With respect to any share of a Borrowing not made
available by a Lender as contemplated above, if such Lender subsequently pays
its share of such Borrowing to the Administrative Agent, then the Administrative
Agent shall promptly repay any corresponding amount paid by the relevant
Borrower to the Administrative Agent as provided in this paragraph (including
interest thereon to the extent received by the Administrative Agent); provided
that such repayment to such Borrower shall not operate as a waiver or any
abandonment of any rights or remedies of such Borrower with respect to such
Lender.

 


SECTION 2.08.  INTEREST ELECTIONS.


 

(a)  Elections by the Borrowers for Syndicated Borrowings.  The Loans
constituting each Syndicated Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Syndicated
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request.  Thereafter, the relevant Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Syndicated Eurocurrency
Borrowing, may elect the Interest Period therefor, all as provided in this
Section; provided, however, that (i) a Syndicated Borrowing denominated in one
Currency may not be continued as, or converted to, a Syndicated Borrowing in a
different Currency, (ii) no Syndicated Eurocurrency Borrowing may be continued
if, after giving effect thereto, the sum of the total Credit Exposures plus the
Dollar Amount of all outstanding Competitive Loans would exceed the Total
Commitments, (iii) no Syndicated Eurocurrency Borrowing denominated in a Foreign
Currency may be continued, if after giving effect thereto, the Dollar Equivalent
of all outstanding Eurocurrency Borrowings in Foreign Currencies exceed
$150,000,000 and (iv) a Syndicated Eurocurrency Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type.  A
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the relevant Lenders holding the Loans constituting such Borrowing, and
the Loans

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 45 -

 

constituting each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Competitive Borrowings or Swingline Borrowings, which
may not be converted or continued.

 

(b)  Notice of Elections.  To make an election pursuant to this Section, the
Company (on behalf of itself or the relevant Borrower) or the relevant Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Syndicated Borrowing of the Type resulting from such election
to be made on the effective date of such election.  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Company (on behalf of itself or the relevant Borrower) or the relevant
Borrower.

 

(c)  Content of Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

 

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)  whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 

(d)  Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each relevant Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)  Failure to Elect; Events of Default.  If the Company or the relevant
Subsidiary Borrower fails to deliver a timely and complete Interest Election
Request with respect to a Syndicated Eurocurrency Borrowing by a Borrower prior
to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, (i) if such Borrowing is denominated in Dollars, at
the end of such Interest Period such Borrowing shall be converted to an
ABR Borrowing, and (ii) if such Borrowing is denominated in a Foreign Currency,
the Company shall be deemed to have selected an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company and the relevant Borrower, then,
so long as an Event of Default is continuing (A) no outstanding Syndicated
Borrowing denominated in Dollars may be converted to or continued as

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 46 -

 

a Syndicated Eurocurrency Borrowing, (B) unless repaid, each Syndicated
Eurocurrency Borrowing denominated in Dollars shall be converted to an
ABR Borrowing at the end of the Interest Period therefor and (C) no outstanding
Syndicated Eurocurrency Borrowing denominated in a Foreign Currency may have an
Interest Period of more than one month’s duration.

 


SECTION 2.09.  TERMINATION, REDUCTION AND INCREASE OF THE COMMITMENTS.


 

(a)  Scheduled Termination.  Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

 

(b)  Voluntary Termination or Reduction.  The Company may at any time terminate,
or from time to time reduce, the Commitments (and either or both of the
Sub-Commitments); provided that (i) each reduction of the Commitments (and of
either Sub-Commitment) shall be in an amount that is $25,000,000 or a larger
multiple of $5,000,000, (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Syndicated Loans in accordance with Section 2.11, the sum of the Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would exceed the Total Commitment, the sum of the Dollar Credit Exposure plus
the aggregate principal amount of outstanding Competitive Loans denominated in
Dollars would exceed the Total Dollar Sub-Commitment or the sum of the
Multicurrency Credit Exposures plus the Dollar Equivalent of the aggregate
principal amount of outstanding Competitive Loans denominated in an Agreed
Foreign Currency would exceed the Total Multicurrency Sub-Commitment and
(iii) after giving effect to any such reduction, the aggregate amount of the
Sub-Commitments shall not exceed the Commitments as so reduced.

 

(c)  Notice of Voluntary Termination or Reduction.  The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments (in
the case of a reduction, the amount of such reduction (if any) to be allocated
to the Dollar Sub-Commitment and Multicurrency Sub-Commitment hereunder) under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments (and of the
Sub-Commitments) delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.

 

(d)  Effect of Termination or Reduction.  Any termination or reduction of the
Commitments (and of the Sub-Commitments) shall be permanent, provided that the
reduction of the Dollar Sub-Commitments shall not preclude a subsequent increase
thereof in accordance with Section 2.09(e).  Each reduction of the Commitments
and the Sub-Commitments shall be made ratably among the Lenders in accordance
with their respective Commitments and the Sub-Commitments, as the case may be.

 

(e)  Increase of the Commitments.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 47 -

 

(i)  Requests for Commitment Increase.  The Company may, at any time, propose
that the Total Dollar Sub-Commitments hereunder be increased (each such proposed
increase being a “Commitment Increase”) by having an existing Dollar Lender
agree to increase its then existing Dollar Sub-Commitment (each an “Increasing
Lender”) and/or by adding as a new Lender hereunder any Person which shall agree
to provide a Dollar Sub-Commitment hereunder (each an “Assuming Lender”), in
each case with the consent of the Administrative Agent, each Issuing Lender and
the Swingline Lender (such consent in each case not to be unreasonably
withheld), by notice to the Administrative Agent specifying the amount of the
relevant Commitment Increase, the Lender or Lenders providing for such
Commitment Increase and the date on which such increase is to be effective (the
“Commitment Increase Date”), which shall be a Business Day at least three
Business Days after delivery of such notice and 30 days prior to the Dollar
Sub-Commitment Termination Date; provided that:

 

(A)  the minimum amount of the Dollar Sub-Commitment of any Assuming Lender, and
the minimum amount of the increase of the Dollar Sub-Commitment of any
Increasing Lender, as part of such Commitment Increase shall be $5,000,000 or a
larger multiple of $1,000,000;

 

(B)  immediately after giving effect to such Commitment Increase, the Total
Dollar Sub-Commitments hereunder shall not exceed $600,000,000;

 

(C)  no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase;

 

(D)  the representations and warranties contained in this Agreement shall be
true and correct on and as of the Commitment Increase Date as if made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and

 

(E)  immediately after giving effect to such Commitment Increase, no Dollar
Lender, as a result of such Lender’s Commitment Increase, shall hold more than
20% of the Total Dollar Sub-Commitments.

 

(ii)  Effectiveness of Commitment Increase.  The Assuming Lender, if any, shall
become a Dollar Lender hereunder as of such Commitment Increase Date and the
Dollar Sub-Commitment of any Increasing Lender and such Assuming Lender shall be
increased as of such Commitment Increase Date; provided that:

 

(x)  the Administrative Agent shall have received on or prior to 9:00 a.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Company stating that each of the applicable conditions
to such Commitment Increase set forth in this paragraph (e) has been satisfied;

 

(y)  with respect to each Assuming Lender, the Administrative Agent shall have
received, on or prior to 9:00 a.m., New York City time,

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 48 -

 

on such Commitment Increase Date, an agreement, in form and substance
satisfactory to the Company and the Administrative Agent, pursuant to which such
Assuming Lender shall, effective as of such Commitment Increase Date, undertake
a Commitment, duly executed by such Assuming Lender and the Company and
acknowledged by the Administrative Agent; and

 

(z)  each Increasing Lender shall have delivered to the Administrative Agent, on
or prior to 9:00 a.m., New York City time, on such Commitment Increase Date,
confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to the Company.

 

(iii)  Recordation into Register.  Upon its receipt of confirmation from a
Lender that it is increasing its Dollar Sub-Commitment hereunder, together with
the certificate referred to in clause (ii)(x) above, the Administrative Agent
shall (A) record the information contained therein in the Register and (B) give
prompt notice thereof to the Company.  Upon its receipt of an agreement referred
to in clause (ii)(y) above executed by an Assuming Lender, together with the
certificate referred to in clause (ii)(x) above, the Administrative Agent shall,
if such agreement has been completed, (x) accept such agreement, (y) record the
information contained therein in the Register and (z) give prompt notice thereof
to the Company.

 

(iv)  Adjustments of Borrowings upon Effectiveness of Increase.  In the event
that the Administrative Agent shall have received notice from the Company as to
any agreement with respect to a Commitment Increase on or prior to the relevant
Commitment Increase Date and the actions provided for in clauses (ii)(x) through
(ii)(z) above shall have occurred by 9:00 a.m., New York City time, on such
Commitment Increase Date, the Administrative Agent shall notify the Dollar
Lenders (including any Assuming Lenders) of the occurrence of such Commitment
Increase Date promptly on such date by facsimile transmission or electronic
messaging system.  On the date of such Commitment Increase, each Borrower in
respect of any outstanding Syndicated Loans shall (A) prepay such Syndicated
Loans in full, (B) if such Borrower shall so request in accordance with the
terms hereof, simultaneously borrow new Syndicated Loans hereunder in an amount
equal to such prepayment, so that, after giving effect thereto, the Syndicated
Loans are held ratably by the Dollar Lenders in accordance with their respective
Dollar Sub-Commitments (after giving effect to such Commitment Increase) and
(C) pay to the Dollar Lenders the amounts, if any, payable under Section 2.17.

 


SECTION 2.10.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.


 

(a)  Repayment.

 

(i)  The Company hereby unconditionally promises to pay to the Administrative
Agent for account of the Lenders the outstanding principal amount of the
Syndicated Loans made to the Company on the Commitment Termination Date.  Each
Domestic Subsidiary Borrower hereby unconditionally promises to pay to the
Administrative Agent

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 49 -

 

for account of the Lenders the outstanding principal amount of the Syndicated
Loans made to such Domestic Subsidiary Borrower on the Commitment Termination
Date.  Each Foreign Subsidiary Borrower hereby unconditionally promises to pay
to the Administrative Agent for account of the relevant Lenders the outstanding
principal amount of the Syndicated Loans made to such Foreign Subsidiary
Borrower on the Commitment Termination Date.

 

(ii)  The Company or the applicable Subsidiary Borrower hereby unconditionally
promises to pay to the Administrative Agent for account of the relevant Lender
the then unpaid principal amount of each Competitive Loan of such Lender to the
Company or such Subsidiary Borrower, as applicable, on the last day of the
Interest Period therefor.

 

(iii)  Each Swingline Borrower hereby unconditionally promises to pay to the
Swingline Lender the outstanding amount of each Swingline Loan made to such
Swingline Borrower on the earlier of the Commitment Termination Date and the
fifth Business Day after such Swingline Loan is made; provided that on each date
that a Syndicated Borrowing or Competitive Borrowing is made to the Company or
any Domestic Subsidiary Borrower, the Company or such Domestic Subsidiary
Borrower, as applicable, shall repay all Swingline Loans made to it then
outstanding.

 

(b)  Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender to such
Borrower, including the amounts and Currency of principal and interest payable
and paid to such Lender from time to time hereunder.

 

(c)  Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Sub-Commitment, the Class and Type
thereof and each Interest Period therefor, (ii) the amount and Currency of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the relevant
Lenders and each such Lender’s share thereof.

 

(d)  Effect of Entries.  The entries made in the records maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the relevant
Borrower to repay the Loans made to such Borrower in accordance with the terms
of this Agreement.

 

(e)  Promissory Notes.  Any Lender may request that Loans of any Sub-Commitment
made by it to any Borrower be evidenced by a promissory note.  In such event,
the relevant Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender and its registered assigns and in a form
approved by the Administrative Agent.  Thereafter, the Loans to such Borrower
evidenced by such promissory note and interest thereon

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 50 -

 

shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

 


SECTION 2.11.  PREPAYMENT OF LOANS.


 

(a)  Optional Prepayments.  Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section; provided that the Company or the applicable
Subsidiary Borrower shall not have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof.

 

(b)  Mandatory Prepayments.

 

(i)  Determination of Amount Outstanding.  On each Quarterly Date and promptly
upon the receipt by the Administrative Agent of a Currency Valuation Notice, the
Administrative Agent shall determine (A) the sum of the total Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans and (B) the
aggregate Dollar Amount of all Syndicated Loans, Competitive Loans and Letters
of Credit denominated in any Agreed Foreign Currency.  Upon making such
determination, the Administrative Agent shall promptly notify the Lenders and
the Company thereof.

 

(ii)  Prepayment.  If, on the date of such determination, (A) the sum specified
in clause (A) of such preceding paragraph exceeds 105% of the total Commitments
as then in effect, (B) the amount specified in clause (B) of the immediately
preceding paragraph exceeds $150,000,000 or (C) the amount specified in said
clause (A) in respect of Letters of Credit exceeds $150,000,000, the Borrowers
shall, on the date of such determination, prepay the Syndicated Loans, the
Swingline Loans and/or Competitive Loans (and/or provide cover for LC Exposure
as specified in Section 2.06(k)) in such amounts as shall be necessary so that
after giving effect thereto such condition no longer exists.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders or by any Issuing Lender to the Administrative Agent stating
that such notice is a “Currency Valuation Notice” and requesting that the
Administrative Agent determine (A) the sum of the total Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans and (B) the
aggregate Dollar Amount of all Syndicated Loans, Competitive Loans and Letters
of Credit denominated in an Agreed Foreign Currency.  Unless an Event of Default
shall have occurred and be continuing, the Administrative Agent shall not be
required to make more than one valuation determination pursuant to Currency
Valuation Notices within any three month period.  Any prepayment pursuant to
this paragraph shall be applied, first, to Swingline Loans, second, to
Syndicated Loans outstanding, third, as cover for LC Exposure and next, to
Competitive Loans outstanding.

 

(c)  Notices, Etc.  The Company shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder:

 

(i)  in the case of prepayment of a Syndicated Eurocurrency Borrowing or a
Competitive Borrowing to the Company or a Domestic Subsidiary Borrower

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 51 -

 

denominated in Dollars, not later than 11:00 a.m., New York City time, before
the date of prepayment;

 

(ii)  in the case of a Syndicated Borrowing or a Competitive Borrowing
denominated in a Foreign Currency, or a Syndicated Borrowing of a Foreign
Subsidiary Borrower denominated in Dollars, not later than 11:00 a.m., London
time, three Business Days before the date of prepayment;

 

(iii)  in the case of prepayment of an ABR Borrowing, not later than 9:00 a.m.,
New York City time, on the date of prepayment; or

 

(iv)  in the case of prepayment of a Swingline Loan, not later than 1:00 p.m.,
New York City time, on the date of prepayment.

 

Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Syndicated Borrowing or
Competitive Borrowing, the Administrative Agent shall advise the relevant
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.14 and shall be made in the
manner specified in Section 2.19(a).

 


SECTION 2.12.  FEES.


 

(a)  Facility Fee.  The Company agrees to pay to the Administrative Agent for
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
earlier of the date such Commitment terminates and the Commitment Termination
Date; provided that, if such Lender continues to have any Credit Exposure after
its Commitment terminates, then such facility fee shall continue to accrue on
the daily amount of such Lender’s Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Credit Exposure.  Accrued facility fees shall be payable on
each Quarterly Date and on the earlier of the date the Commitments terminate and
the Commitment Termination Date, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand.  All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)  Letter of Credit Fees.  (i)  The Company agrees to pay to the
Administrative Agent for account of each Lender a participation fee in Dollars
with respect to its participations in Letters of Credit, which shall accrue at
the Applicable Rate on the average daily amount of

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 52 -

 

such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any
LC Exposure.

 

(ii)  The relevant Account Party of each Letter of Credit agrees to pay to the
Issuing Lender of such Letter of Credit (A) a fronting fee, which shall accrue
at the rate or rates per annum and in the Currency separately agreed upon
between such Account Party and such Issuing Lender on the average daily amount
of the LC Exposure with respect to such Letter of Credit (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which there ceases to be any such LC Exposure under such Letter of
Credit and (B) such Issuing Lender’s standard fees with respect to the issuance,
amendment, renewal or extension of such Letter of Credit or processing of
drawings thereunder, which shall be payable in the Currency separately agreed
upon between such Account Party and such Issuing Lender.

 

(iii)  Participation fees and fronting fees accrued through and including each
Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to any
Issuing Lender pursuant to clause (B) of paragraph (b)(ii) above shall be
payable at the times separately agreed upon between the Company or the relevant
Account Party and such Issuing Lender or otherwise within 10 days after demand. 
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)  Administrative Agent Fees.  The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.

 

(d)  Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in Dollars (except as otherwise expressly provided in this Section) and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Lender, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.

 


SECTION 2.13.  EXTENSION OF COMMITMENT TERMINATION DATE.


 

(a)  Request for Extension.  The Company may, by notice to the Administrative
Agent (which shall promptly notify the Lenders) not more than 60 days and not
less than 30 days prior to each anniversary of the Effective Date (such
anniversary date, the “Extension Date”), request (each, an “Extension Request”)
that the Lenders extend the Commitment Termination Date then in effect (the
“Existing Commitment Termination Date”) for an additional one year.  Each
Lender, acting in its sole discretion, shall, by notice to the Company and the
Administrative Agent given not later than the 20th day (or such later day as
shall be acceptable by the Company) following the date of the Company’s notice,
advise the Company whether or not such Lender

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 53 -

 

agrees to such extension; provided that any Lender that does not so advise the
Company shall be deemed to have denied such Extension Request.  The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree.

 

(b)  Replacement of Non-extending Lenders.  The Company shall have the right at
any time on or prior to the relevant Extension Date to replace any non-extending
Lender with, and otherwise add to this Agreement, one or more other lenders
(which may include any Lender) (each an “Additional Commitment Lender”) in each
case with the consent of the Administrative Agent, each Issuing Lender and the
Swingline Lender (such consent in each case not to be unreasonably withheld). 
Each Additional Commitment Lender which has been so approved shall enter into an
agreement in form and substance satisfactory to the Company and the
Administrative Agent pursuant to which such Additional Commitment Lender shall,
effective as of the Extension Date, undertake a Commitment and (if not already a
Lender under this Agreement) become a Lender hereunder (and, if such Additional
Commitment Lender is already a Lender, agree to increase its Commitment
hereunder) in the agreed amount as long as each Non-extending Lender being
replaced is paid in full.

 

(c)  Effectiveness of Extension.  If (and only if) the total of the Commitments
of the Lenders that have agreed in connection with any Extension Request to
extend the Existing Commitment Termination Date and the additional Commitments
of the Additional Commitment Lenders shall be at least 50% of the total
Commitments in effect immediately prior to the Extension Date, then, effective
as of the Extension Date, the Commitment Termination Date, with respect to the
Commitment of each Lender that has agreed to so extend its Commitment and of
each Additional Commitment Lender shall be extended to the date falling one year
after the Existing Commitment Termination Date (or, if such date is not a
Business Day, such Commitment Termination Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

 

Notwithstanding the foregoing, the extension of the Existing Commitment
Termination Date shall not be effective with respect to any Lender unless as of
the relevant Extension Date (i) no Default shall have occurred and be continuing
and (ii) the representations and warranties of the Obligors set forth in this
Agreement and the other Loan Documents shall be true and complete on and as of
such date with the same force and effect as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date) (and the Administrative Agent
shall have received a certification to such effect from a Financial Officer of
the Company, together with such evidence and other related documents as the
Administrative Agent may reasonably request with respect to the Obligors’
authorization of the extension and their respective obligation’s hereunder).

 

Notwithstanding anything herein to the contrary, with respect to the Commitment
of any Lender that has not approved any Extension Request, the Commitment
Termination Date shall remain unchanged.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 54 -

 


SECTION 2.14.  INTEREST.


 

(a)  Syndicated ABR Loans.  The Loans constituting each Syndicated ABR Borrowing
to the Company or any Domestic Subsidiary Borrower shall bear interest at a rate
per annum equal to the Alternate Base Rate plus, for any Commitment Utilization
Day, the Additional Margin.

 

(b)  Swingline Loans.  The Swingline Loans shall bear interest at a rate per
annum equal to the Alternate Base Rate.

 

(c)  Syndicated Eurocurrency Loans.  The Loans constituting each Syndicated
Eurocurrency Borrowing shall bear interest at a rate per annum equal to the
Adjusted Eurocurrency Rate for the Interest Period for such Borrowing plus the
Applicable Rate plus, with respect to any Syndicated Eurocurrency Loan
denominated in Dollars, for any Commitment Utilization Day, the Additional
Margin.

 

(d)  Competitive Eurocurrency Loans.  Each Competitive Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Eurocurrency Rate for the
Interest Period for such Borrowing plus (or minus, as applicable) the
Competitive Bid Margin applicable to such Loan.

 

(e)  Fixed Rate Loans.  Each Fixed Rate Loan shall bear interest at a rate per
annum equal to the Fixed Rate applicable to such Loan.

 

(f)  Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower or any
Account Party hereunder is not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

 

(g)  Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Syndicated Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (e) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Syndicated ABR Loan prior to the Commitment Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Syndicated Eurocurrency Borrowing denominated in Dollars
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable on the effective date of such conversion.

 

(h)  Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
interest on all Loans denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted
Eurocurrency Rate or

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 55 -

 

Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 


SECTION 2.15.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF THE
INTEREST PERIOD FOR ANY EUROCURRENCY BORROWING (THE CURRENCY OF SUCH BORROWING
HEREIN CALLED THE “AFFECTED CURRENCY”):

 

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate (in the case of a
Syndicated Eurocurrency Borrowing) or the Eurocurrency Rate (in the case of a
Competitive Eurocurrency Borrowing) for the Affected Currency for such Interest
Period; or

 

(b)  the Administrative Agent is advised by the Lenders of the affected
Sub-Commitment having more than 50% of such Sub-Commitment (or, in the case of a
Competitive Eurocurrency Borrowing, any Lender that is required to make a Loan
included in such Borrowing) that the Adjusted Eurocurrency Rate (in the case of
a Syndicated Eurocurrency Borrowing) or the Eurocurrency Rate (in the case of a
Competitive Eurocurrency Borrowing) for the Affected Currency for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their respective Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Syndicated Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective and, if the
Affected Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall
be continued as, or converted to, a Syndicated ABR Borrowing, (ii) if the
Affected Currency is Dollars and any Borrowing Request requests a Syndicated
Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made as a
Syndicated ABR Borrowing, (iii) if the Affected Currency is a Foreign Currency,
any Borrowing Request that requests a Syndicated Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and (iv) any request
by the Company for a Competitive Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective; provided that if the circumstances
giving rise to such notice do not affect all the Lenders, then requests by the
Company for Competitive Eurocurrency Borrowings denominated in the Affected
Currency may be made to Lenders that are not affected thereby.

 


SECTION 2.16.  INCREASED COSTS.


 

(a)  Increased Costs Generally.  If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 56 -

 

Lender (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate) or any Issuing Lender; or

 

(ii)  impose on any Lender or any Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Lender hereunder (whether of principal, interest
or otherwise), then the Company will pay to such Lender or such Issuing Lender,
as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)  Capital Requirements.  If any Lender or any Issuing Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time the Company will pay to such Lender or such Issuing Lender, as the case may
be, in Dollars, such additional amount or amounts as will compensate such Lender
or such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
for any such reduction suffered.

 

(c)  Certificates from Lenders.  A certificate of a Lender or an Issuing Lender
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay
such Lender or such Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)  Delay in Requests.  Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender or an Issuing Lender pursuant to this Section for any increased costs
or reductions incurred more than six months prior to the date that such Lender
or such Issuing Lender, as the case may be, notifies the Company of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 57 -

 

(e)  Competitive Loans.  Notwithstanding the foregoing provisions of this
Section, a Lender shall not be entitled to compensation pursuant to this
Section in respect of any Competitive Loan if the Change in Law that would
otherwise entitle it to such compensation shall have been publicly announced
prior to submission of the Competitive Bid pursuant to which such Loan was made.

 


SECTION 2.17.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EUROCURRENCY LOAN OR FIXED RATE LOAN OTHER THAN ON THE LAST DAY
OF AN INTEREST PERIOD THEREFOR (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY SYNDICATED EUROCURRENCY LOAN PRIOR TO THE LAST DAY OF
AN INTEREST PERIOD THEREFOR, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR
PREPAY ANY EUROCURRENCY LOAN OR FIXED RATE LOAN ON THE DATE SPECIFIED IN ANY
NOTICE DELIVERED PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE IS PERMITTED
TO BE REVOCABLE UNDER SECTION 2.11(C) AND IS REVOKED IN ACCORDANCE HEREWITH),
(D) THE FAILURE TO BORROW ANY COMPETITIVE LOAN AFTER ACCEPTING THE COMPETITIVE
BID TO MAKE SUCH LOAN, OR (E) THE ASSIGNMENT AS A RESULT OF A REQUEST BY THE
COMPANY PURSUANT TO SECTION 2.20(B) OF ANY SYNDICATED EUROCURRENCY LOAN PRIOR TO
THE LAST DAY OF AN INTEREST PERIOD THEREFOR OR OF ANY COMPETITIVE LOAN, THEN, IN
ANY SUCH EVENT, THE COMPANY SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND
EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EUROCURRENCY LOAN, THE
LOSS TO ANY LENDER ATTRIBUTABLE TO ANY SUCH EVENT SHALL BE DEEMED TO INCLUDE AN
AMOUNT DETERMINED BY SUCH LENDER TO BE EQUAL TO THE EXCESS, IF ANY, OF (I) THE
AMOUNT OF INTEREST THAT SUCH LENDER WOULD PAY FOR A DEPOSIT EQUAL TO THE
PRINCIPAL AMOUNT OF SUCH LOAN DENOMINATED IN THE CURRENCY OF SUCH LOAN FOR THE
PERIOD FROM THE DATE OF SUCH PAYMENT, CONVERSION, FAILURE OR ASSIGNMENT TO THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD FOR SUCH LOAN (OR, IN THE CASE OF A
FAILURE TO BORROW, CONVERT OR CONTINUE, THE DURATION OF THE INTEREST PERIOD THAT
WOULD HAVE RESULTED FROM SUCH BORROWING, CONVERSION OR CONTINUATION) IF THE
INTEREST RATE PAYABLE ON SUCH DEPOSIT WERE EQUAL TO THE ADJUSTED EUROCURRENCY
RATE FOR SUCH CURRENCY (IN THE CASE OF A SYNDICATED EUROCURRENCY LOAN) OR THE
EUROCURRENCY RATE FOR SUCH CURRENCY (IN THE CASE OF A COMPETITIVE EUROCURRENCY
LOAN) FOR SUCH INTEREST PERIOD, OVER (II) THE AMOUNT OF INTEREST THAT SUCH
LENDER WOULD EARN ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD IF SUCH LENDER WERE
TO INVEST SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE THAT WOULD
BE BID BY SUCH LENDER (OR AN AFFILIATE OF SUCH LENDER) FOR DEPOSITS DENOMINATED
IN SUCH CURRENCY FROM OTHER BANKS IN THE EUROCURRENCY MARKET AT THE COMMENCEMENT
OF SUCH PERIOD.  A CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS
THAT SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE
DELIVERED TO THE COMPANY AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
COMPANY SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN 10 DAYS AFTER RECEIPT THEREOF.

 


SECTION 2.18.  TAXES.


 

(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Borrower or any Account Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Borrower or any Account
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, a Lender or an
Issuing Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower or such
Account Party, as applicable, shall make

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 58 -

 

such deductions and (iii) such Borrower or such Account Party, as the case may
be, shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)  Payment of Other Taxes.  In addition, each Borrower and each Account Party
shall pay any Other Taxes imposed on or incurred by the Administrative Agent, a
Lender or an Issuing Lender to the relevant Governmental Authority in accordance
with applicable law.

 

(c)  Indemnification.  Without duplication of the obligations of each Borrower
and each Account Party pursuant to Section 2.18(a) or (b), each Borrower and
each Account Party shall indemnify the Administrative Agent, each Lender and
each Issuing Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
paragraph) paid by the Administrative Agent, such Lender or such Issuing Lender,
as the case may be, and any penalties, interest and reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority, in each case on payments by or on
account of any obligations of any Borrower or any Account Party hereunder or
under any other Loan Document.  A certificate as to the amount of such payment
or liability delivered to a Borrower or a Account Party by a Lender or an
Issuing Lender, or by the Administrative Agent on its own behalf or on behalf of
a Lender or an Issuing Lender, shall be conclusive absent manifest error.

 

(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower or an Account Party to a
Governmental Authority, such Borrower or such Account Party shall deliver to the
Administrative Agent for its own account, the account of the relevant Lender or
the relevant Issuing Lender, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)  U.S. Law Exemptions; Required Certificates.  Any Lender or Issuing Lender
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which the Company or any Domestic Subsidiary Obligor
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or under any other Loan Document shall deliver to
the Company or such Domestic Subsidiary Obligor, as the case may be (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by such Borrower or such Domestic Subsidiary Obligor,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

 

Without limiting the foregoing, each Non-U.S. Lender, with respect to Loans made
to the Company or any Domestic Subsidiary Borrower, or Letters of Credit issued
for the account of the Company or any Domestic Subsidiary Account Party, shall
deliver to the Company, each Domestic Subsidiary Borrower and each Domestic
Account Party for account of which such Non-U.S. Lender has issued a Letter of
Credit in its capacity as an Issuing Lender (if any), with copies to the
Administrative Agent, two copies of either U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 59 -

 

exemption from the withholding of U.S. federal income tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a certificate representing that such Non-U.S. Lender is not (i) a
“bank” for purposes of Section 881(c) of the Code, (ii) a ten-percent
shareholder of the Company (within the meaning of Section 871(h)(3)(B) of the
Code) or (iii) a controlled foreign corporation related to the Company (within
the meaning of Section 864(d)(4) of the Code), and a Form W-8BEN, or any
subsequent versions thereof or successors thereto, in all cases properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, withholding of U.S. federal income tax on all
payments by or on account of any obligation of the Company or (if applicable)
such Domestic Subsidiary Borrower or such Domestic Subsidiary Account Party
under this Agreement or under any other Loan Document.  Such forms shall be
delivered by each such Non-U.S. Lender on or before the date it becomes a party
to this Agreement.  In addition, each such Non-U.S. Lender shall deliver such
forms immediately prior to the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Each such Non-U.S. Lender shall promptly
notify the Company and (if applicable) such Domestic Subsidiary Borrower or such
Domestic Subsidiary Account Party at any time it determines that it is no longer
in a position to provide any previously delivered certificate to the Person(s)
to whom such certificate was previously delivered (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).

 

In the event the Administrative Agent, any Issuing Lender or any Lender shall
become subject to Taxes because of its failure to deliver a form required under
this Section, the Company (and, if applicable, the relevant Borrower or the
relevant Account Party) shall take such steps as the Administrative Agent, such
Issuing Lender or such Lender, as the case may be, shall reasonably request to
assist it to recover such Taxes; provided that, in the reasonable judgment of
the Company (or such Borrower or Account Party), such steps shall not subject
the Company (or such Borrower or Account Party) to any unreimbursed cost or
expense and would not otherwise be disadvantageous to the Company (or such
Subsidiary or Account Party) in any material respect.

 

(f)  Refunds.  If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or any
Account Party or with respect to which any Borrower or any Account Party has
paid additional amounts pursuant to this Section, it shall pay over such refund
to such Borrower or such Account Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower or such Account
Party under this Section with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower and such Account Party,
upon the request of the Administrative Agent, such Lender or such Issuing
Lender, agrees to repay the amount paid over to such Borrower or such Account
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such Issuing
Lender in the event the Administrative Agent, such Lender or such Issuing Lender
is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Administrative Agent, any Lender
or any Issuing Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to any Borrower,
any Account Party or any other Person.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 60 -

 

(g)  Foreign Subsidiary Borrower Exemptions; Required Certificates.  If the
Administrative Agent or any Multicurrency Lender, Approving Issuing Lender or
Approving Relevant Lender is entitled to an exemption from or reduction in the
rate of the imposition, deduction or withholding of any Indemnified Tax or Other
Tax under the laws of the jurisdiction in which any Foreign Subsidiary Borrower
is organized or engaged in business, or any treaty to which such jurisdiction is
a party, with respect to payments by such Foreign Subsidiary Borrower under this
Agreement or any other Loan Document, then the Administrative Agent or such
Lender (as the case may be) shall deliver to such Foreign Subsidiary Borrower or
the relevant Governmental Authority, in the manner and at the time or times
prescribed by applicable law or as reasonably requested by the Company (at least
60 days prior to the due date required for submission thereof), such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without the
imposition, deduction or withholding of such Indemnified Tax or Other Tax or at
a reduced rate, provided that the Administrative Agent or such Lender is legally
entitled to complete, execute and deliver such documentation and in its
reasonable judgment such completion, execution or submission would not
materially prejudice its commercial or legal position or require disclosure of
information it considers confidential or proprietary.

 


SECTION 2.19.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.


 

(a)  Payments by Obligors.  (i)  Each Obligor shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.16, 2.17 or 2.18, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after 12:00 noon, Local Time on
any such due date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to an Issuing Lender or the Swingline Lender as expressly provided
herein and payments pursuant to Sections 2.16, 2.17, 2.18 and 10.03, which shall
be made directly to the Persons entitled thereto.  The Administrative Agent
shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

 

(ii)  Prior to any repayment of any Borrowings hereunder (other than the
repayment in full of all outstanding Borrowings on the scheduled date of such
repayment), the Borrowers shall select the Borrowing or Borrowings to be paid
and shall notify the Administrative Agent by telephone (confirmed by telecopy)
of such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings shall be applied to repay any outstanding ABR Borrowings before
any other Borrowings.  If a Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid (in accordance with the immediately

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 61 -

 

preceding sentence) or prepaid (in accordance with Section 2.11(c)), such
payment shall be applied, first, to pay any outstanding ABR Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first), and for these purposes, Competitive Loans shall be
deemed to be in the same Class as Syndicated Loans.  Each repayment or
prepayment of a Syndicated Borrowing shall be applied ratably to the Loans
included in such Borrowing

 

(iii)  All amounts owing under this Agreement (including facility fees, payments
required under Section 2.16, and payments required under Section 2.17 relating
to any Loan denominated in Dollars, but not including principal of, and interest
on, any Loan denominated in any Foreign Currency, payments relating to any such
Loan required under Section 2.17, reimbursement obligations in respect of LC
Disbursements made pursuant to Letters of Credit denominated in any Foreign
Currency, interest on such LC Disbursements and fees required to be paid
pursuant to Section 2.12(b) which the relevant Account Party and applicable
Issuing Lender have agreed shall be paid in any Foreign Currency, to the extent
payable in such Foreign Currency) or under any other Loan Document (except to
the extent otherwise provided therein) are payable in Dollars.  Notwithstanding
the foregoing, if any Borrower or any Account Party shall fail to pay any
principal of any Loan when due (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise) or shall fail to pay any reimbursement
obligation in respect of any LC Disbursement when due, the unpaid portion of
such Loan or reimbursement obligation shall, if such Loan or reimbursement
obligation is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, in the case of any such Loan, if such due
date is a day other than the last day of the Interest Period therefor, on the
last day of such Interest Period) in an amount equal to the Dollar Equivalent
thereof and such principal or reimbursement obligation shall be payable on
demand; and if any Borrower or any Account Party shall fail to pay any interest
on any Loan that is not denominated in Dollars or on any LC Disbursement made
pursuant to a Letter of Credit that is not denominated in Dollars, such interest
shall automatically be redenominated in Dollars on the due date therefor (or, in
the case of any such Loan, if such due date is a day other than the last day of
the Interest Period therefor, on the last day of such Interest Period) in an
amount equal to the Dollar Equivalent thereof on the date of such redenomination
and such interest shall be payable on demand.

 

(b)  Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)  Pro Rata Treatment.  Except to the extent otherwise provided herein: 
(i) subject to Section 2.03(c), each Syndicated Borrowing to a Borrower shall be
made from the relevant Lenders, each payment of facility fees under Section 2.12
shall be made for account of the Lenders, and each termination or reduction of
the amount of the Commitments, the Dollar Sub-Commitments or the Multicurrency
Sub-Commitments under Section 2.09 shall be applied to the respective
Commitments and Sub-Commitments of the Lenders, pro rata according to the

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 62 -

 

amounts of their respective Commitments and Sub-Commitments; (ii) subject to
Section 2.03(c), each Syndicated Borrowing to a Borrower shall be allocated pro
rata among the relevant Lenders to such Borrower according to the amounts of
their respective Commitments or Sub-Commitments (in the case of the making of
Syndicated Loans) or their respective Loans that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Syndicated Loans by a Borrower shall be
made for account of the relevant Lenders pro rata in accordance with the
respective unpaid principal amounts of the Syndicated Loans made to such
Borrower held by them; and (iv) each payment of interest on Syndicated Loans by
a Borrower shall be made for account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

 

(d)  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Syndicated Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Syndicated Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Syndicated Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Syndicated Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower or any Subsidiary
Account Party pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower and each Subsidiary Account Party consent
to the foregoing and agree, to the extent they may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower or such Subsidiary
Account Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
or such Subsidiary Account Party in the amount of such participation.

 

(e)  Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Company or the relevant Borrower or Account Party prior
to the date on which any payment is due to the Administrative Agent for account
of a Lender or an Issuing Lender hereunder that the Company, such Borrower or
such Account Party, as the case may be, will not make such payment, the
Administrative Agent may assume that the Company, such Borrower or such Account
Party, as the case may be, has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lender or
such Issuing Lender, as the case may be, the amount due.  In such event, if the
Company, such Borrower or such Account Party has not in fact made such payment,
then each of the relevant

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 63 -

 

Lenders or the relevant Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Federal Funds Effective Rate
(if such amount is denominated in Dollars) or at the overnight London interbank
offered rate for the relevant Agreed Foreign Currency determined by the
Administrative Agent in good faith (if such amount is denominated in such
Currency).

 

(f)  Certain Deductions by the Administrative Agent.  If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.06(e),
2.07(b) or 2.19(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

 

(g)  Payments in Foreign Currencies.  With respect to the payment of any amount
denominated in any Foreign Currency, the Administrative Agent shall not be
liable to any Borrower, any Account Party, any Lender or any Issuing Lender in
any way whatsoever for any delay, or the consequences of any delay, in the
crediting to any account of any amount required by this Agreement to be paid by
the Administrative Agent if the Administrative Agent shall have taken all
relevant steps to achieve, on the date required by this Agreement, the payment
of such amount in immediately available, freely transferable, cleared funds (in
such Foreign Currency) to the account of any Lender or any Issuing Lender in the
Principal Financial Center with respect to such Foreign Currency which the
relevant Borrower, the relevant Account Party, such Lender or such Issuing
Lender, as the case may be, shall have specified for such purpose.  For the
purposes of this paragraph, “all relevant steps” means all such steps as may be
prescribed from time to time by the regulations or operating procedures of such
clearing or settlement system as the Administrative Agent may from time to time
determine for the purpose of clearing or settling payments in such Foreign
Currency.

 


SECTION 2.20.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)  Designation of a Different Lending Office.  If any Lender or any Issuing
Lender requests compensation under Section 2.16, or if any Borrower or any
Account Party is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender or any Issuing Lender pursuant
to Section 2.18, then such Lender or such Issuing Lender shall use reasonable
efforts to designate a different lending office for funding or booking its
Loans, LC Disbursements or participations in LC Disbursements hereunder (as
applicable) or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such
Issuing Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.18, as the case may be, in the
future and (ii) would not subject such Lender or such Issuing Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such Issuing Lender; provided that, upon any such change in any
lending office or assignment, such Lender or such Issuing Lender shall provide
or cause to be delivered to the Administrative Agent and the Company (and, if
applicable, the relevant Subsidiary Obligor) the appropriate forms specified in
and to the extent by Section 2.18.  The Company hereby agrees to pay all
reasonable costs and

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 64 -

 

expenses incurred by any Lender or any Issuing Lender in connection with any
such designation or assignment.

 

(b)  Replacement of Lenders or Issuing Lenders.  If any Lender or any Issuing
Lender requests compensation under Section 2.16, or if any Borrower or any
Account Party is required to pay any additional amount to any Lender, any
Issuing Lender or any Governmental Authority for account of any Lender or any
Issuing Lender pursuant to Section 2.18, then the Company may, at its sole
expense and effort, upon notice to such Lender or such Issuing Lender and the
Administrative Agent, require such Lender or such Issuing Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement (other than any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender or another Issuing Lender, if a Lender or Issuing Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, each Issuing Lender and the Swingline
Lender (which consent in each case shall not unreasonably be withheld),
(ii) such Lender or such Issuing Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and Swingline Loans (other than
Competitive Loans), LC Disbursements and Swingline Loans and participations in
LC Disbursements and Swingline Loans (as applicable), accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the relevant Borrower or Account Party (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.18,
such assignment will result in a reduction in such compensation or payments.  A
Lender or an Issuing Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or such
Issuing Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

 


SECTION 2.21.  DESIGNATION OF SUBSIDIARY OBLIGORS.


 

(a)  Designation of Subsidiary Account Parties.  Subject to the terms and
conditions of this Section (including paragraph (c) of this Section), the
Company may, at any time or from time to time upon not less than 20 Business
Days’ notice to the Administrative Agent (or such other period which is
acceptable to the Administrative Agent), request that a wholly-owned Subsidiary
specified in such notice become a party to this Agreement as a Subsidiary
Account Party; provided that each such designation shall be subject to the prior
approval of the Administrative Agent and (with respect to any Foreign Subsidiary
to be so designated) each Issuing Lender (which may be a new Issuing Lender
designated by the Company in accordance with the terms hereof) that may be
requested to issue Letters of Credit for the account of such Subsidiary Account
Party (which approval in each case shall not be unreasonably withheld).  The
Administrative Agent shall upon receipt of such notice from the Company promptly
notify each Issuing Lender of the Company’s designation.  In the case of the
designation of a Foreign Subsidiary as a Subsidiary Account Party, each Issuing
Lender shall inform the Administrative Agent within 10 Business Days of such
notification from the Administrative Agent (or such other period as may be
specified by the Administrative Agent in the applicable designation notice), as
to whether or not it will issue Letters of Credit for account

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 65 -

 

of such Foreign Subsidiary Account Party.  An Issuing Lender that does not so
inform the Administrative Agent within the 10 Business Day period (or such other
period as designated by the Administrative Agent in the applicable designation
notice) will be deemed to have informed the Administrative Agent that it will
not issue Letters of Credit to such Foreign Subsidiary Account Party.  Each such
approving Issuing Lender will evidence its willingness to issue Letters of
Credit for account of such Foreign Subsidiary Account Party, on and subject to
the terms of this Agreement, by executing and returning to the Administrative
Agent a copy of the Designation Letter.  Upon such approval and the satisfaction
of the conditions specified in paragraph (c) of this Section, such Subsidiary
shall become a party to this Agreement as a Subsidiary Account Party and
entitled to request the issuance of Letters of Credit for its own account from
each Approving Issuing Lender with respect to such Subsidiary on and subject to
the terms and conditions of this Agreement, the Administrative Agent shall
promptly notify the Lenders of such designation.

 

(b)  Designation of Subsidiary Borrowers.  Subject to the terms and conditions
of this Section (including paragraph (c) of this Section), the Company may, at
any time or from time to time upon not less than 20 Business Days’ notice to the
Administrative Agent (or such other period which is acceptable to the
Administrative Agent), request that a wholly-owned Subsidiary specified in such
notice become a party to this Agreement as a Subsidiary Borrower; provided that
each such designation shall be subject to the prior approval of the
Administrative Agent (which approval shall not be unreasonably withheld).  The
Administrative Agent shall upon receipt of such notice from the Company promptly
notify each Lender of the Company’s designation.   In the case of the
designation of a Foreign Subsidiary as a Subsidiary Borrower, each Multicurrency
Lender shall inform the Administrative Agent within 10 Business Days of
notification from the Administrative Agent (or such other period as may be
specified by the Administrative Agent in the applicable designation notice),
whether or not it will make Syndicated Loans to such Foreign Subsidiary
Borrower.  A Multicurrency Lender that does not so inform the Administrative
Agent within the 10 Business Day period (or such other period as designated by
the Administrative Agent in the applicable designation notice) will be deemed to
have informed the Administrative Agent that it will not make Syndicated Loans to
such Foreign Subsidiary Borrower.  Each such approving Multicurrency Lender will
evidence its willingness to make Syndicated Loans to such Foreign Subsidiary
Borrower, on and subject to the terms and conditions of this Agreement, by
executing and returning to the Administrative Agent a copy of the Designation
Letter.  Upon such approval and the satisfaction of the conditions specified in
paragraph (c) of this Section, such Subsidiary shall become a party to this
Agreement as a Subsidiary Borrower and entitled to borrow Loans (in the case of
any Foreign Subsidiary Borrower, Syndicated Loans only from the Approving
Relevant Lenders with respect to such Borrower) on and subject to the terms and
conditions of this Agreement, the Administrative Agent shall promptly notify the
Lenders of such designation.  

 

(c)  Conditions Precedent to Designation Effectiveness.  The designation by the
Company of any wholly-owned Subsidiary as a Subsidiary Account Party or
Subsidiary Borrower hereunder shall not become effective until the date on which
the Administrative Agent shall have received each of the following documents
(each of which shall be in satisfactory to the Administrative Agent in form and
substance):

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 66 -

 

(i)  Designation Letter.  A Subsidiary Account Party Designation Letter or a
Subsidiary Borrower Designation Letter, as applicable, duly completed and
executed by the Company and the relevant Subsidiary, delivered to the
Administrative Agent at least 5 Business Days before the date on which such
Subsidiary is proposed to become a Subsidiary Borrower;

 

(ii)  Opinion of Counsel.  If requested by the Administrative Agent, a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the date of the related Designation Letter) of counsel to such Subsidiary
satisfactory to the Administrative Agent in the jurisdiction in which such
Subsidiary is organized (the “Relevant Jurisdiction”), (and the Company and such
Subsidiary Borrower hereby and by delivery of such Designation Letter instruct
such counsel to deliver such opinion to the Lenders and the Administrative
Agent, if such opinion is so requested), as to such other matters as the
Administrative Agent may reasonably request (which may include the due
incorporation of such Subsidiary under the laws of the Relevant Jurisdiction,
the due authorization, execution and delivery by such Subsidiary of such
Designation Letter and of any Borrowings to made by it hereunder, the obtaining
of all licenses, approvals and consents of, and the making of all filings and
registrations with, any applicable Governmental Authority required in connection
therewith (or the absence of any thereof), and the legality, validity and
binding effect and enforceability thereof);

 

(iii)  Corporate Documents.  Such documents and certificates as the
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors authorizing such Subsidiary Borrower becoming a Borrower hereunder,
and of all documents evidencing all other necessary corporate or other action
required with respect to such Subsidiary Borrower becoming party to this
Agreement);

 

(iv)  Process Agent.  Receipt by the Administrative Agent of a process agent
acceptance letter substantially in the form of Exhibit E in respect of such
Subsidiary Obligor; and

 

(v)  Other Documents.  Receipt of such other documents relating thereto as the
Administrative Agent or its counsel may reasonably request, which may include
other documents that are consistent with conditions for Subsidiary Obligors set
forth in Section 4.01.

 

(d)  Termination of Subsidiary Obligors.  The Company may, at any time at which
(i) a Subsidiary Account Party shall not be an Account Party with respect to an
outstanding Letter of Credit and which shall have no unpaid LC Disbursements or
unpaid interest on any LC Disbursements or (ii) no Loans or any other amounts
hereunder or under any other Loan Documents shall be outstanding to any
Subsidiary Borrower, terminate such Subsidiary Account Party as an Account Party
or such Subsidiary Borrower as a Borrower hereunder, respectively by delivering
an executed notice thereof (each a “Termination Letter”), substantially in the
form of Exhibit F, to the Administrative Agent.  Any Termination Letter
furnished hereunder shall be effective upon receipt thereof by the
Administrative Agent (which shall promptly so notify the relevant Lenders and
Issuing Lenders (as applicable)), (i) in the case of a termination of a

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 67 -

 

Subsidiary Account Party, all commitments of the Approving Issuing Lender or
Approving Issuing Lenders to issue Letters of Credit for account of such
Subsidiary Account Party and all of rights of such Subsidiary Account Party
hereunder shall terminate and such Subsidiary Account Party shall immediately
cease to be an Account Party hereunder and (ii) in the case of a termination of
a Subsidiary Borrower, all commitments of the relevant Lenders to make Loans to
such Subsidiary Borrower and all of rights of such Subsidiary Borrower hereunder
shall terminate and such Subsidiary Borrower shall immediately cease to be a
Borrower hereunder.  Notwithstanding the foregoing, the delivery of a
Termination Letter with respect to any Subsidiary Obligor shall not terminate
(i) any obligation of such Subsidiary Obligor that remains unpaid at the time of
such delivery (including any obligation arising thereafter in respect of such
Subsidiary Obligor under Section 2.18) or (ii) the obligations of the Company
under Article IX with respect to any such unpaid obligations.

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES


 

The Company represents and warrants to the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF THE COMPANY AND ITS SUBSIDIARIES
(OTHER THAN ITS IMMATERIAL SUBSIDIARIES) IS DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND HAS
ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED. 
EACH OF THE COMPANY AND ITS SUBSIDIARIES (OTHER THAN ITS IMMATERIAL
SUBSIDIARIES) IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY
JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT WHERE THE FAILURE TO
BE SO QUALIFIED OR IN GOOD STANDING COULD NOT REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN EACH
OBLIGOR’S CORPORATE, LIMITED LIABILITY COMPANY OR OTHER LIKE POWERS AND HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, LIMITED LIABILITY COMPANY OR
OTHER LIKE ACTION AND, IF REQUIRED, BY ALL NECESSARY SHAREHOLDER, MEMBER,
PARTNER OR OTHER LIKE ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY EACH OBLIGOR PARTY HERETO AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF EACH OBLIGOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS OF GENERAL APPLICABILITY AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS AND (B) THE APPLICATION OF GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).  EACH OF THE OTHER LOAN DOCUMENTS TO WHICH
ANY OBLIGOR IS A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH OBLIGOR WILL
CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF SUCH OBLIGOR, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
(A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS OF
GENERAL APPLICABILITY AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS AND (B) THE
APPLICATION OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 68 -

 


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED
OR MADE AND ARE IN FULL FORCE AND EFFECT, (B) WILL NOT (I) VIOLATE IN ANY
MATERIAL RESPECT ANY APPLICABLE LAW OR REGULATION OR ANY ORDER OF ANY
GOVERNMENTAL AUTHORITY BINDING UPON THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
(II) VIOLATE THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT
UNDER ANY MATERIAL INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER
TO REQUIRE ANY PAYMENT TO BE MADE BY ANY SUCH PERSON, AND (D) WILL NOT RESULT IN
THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES.

 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.

 

(a)  Financial Condition.  The Company has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, shareholders’ equity
and cash flows as of and for the fiscal year ended December 31, 2004, reported
on by its independent public accountants.  Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and its Subsidiaries as of such dates
and for such periods in accordance with GAAP.

 

(b)  No Material Adverse Change.  Since December 31, 2004, there has been no
material adverse change in the business, financial condition, prospects or
results of operations of the Company and its Subsidiaries, taken as a whole.

 


SECTION 3.05.  PROPERTIES.


 

(a)  Property Generally.  Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all real and personal property
material to the business of the Company and its Subsidiaries, taken as a whole,
subject only to Liens not prohibited by Section 6.01 and except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

 

(b)  Intellectual Property.  Each of the Company and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to the business of the Company and its
Subsidiaries, taken as a whole, and the use thereof by the Company and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.

 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.


 

(a)  Actions, Suits and Proceedings.  Except as disclosed in the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2004 (the
“2004 10-K”) and in Schedule 3.06(a), there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries that (i) could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) involve this
Agreement, any other Loan Document or the Transactions.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 69 -

 

(b)  Environmental Matters.  Except as disclosed in the 2004 10-K and in
Schedule 3.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Company nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 


SECTION 3.07.  INVESTMENT AND HOLDING COMPANY STATUS.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS (A) AN “INVESTMENT COMPANY” AS DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED, THAT IS SUBJECT TO REGISTRATION
UNDER THAT ACT OR (B) A “HOLDING COMPANY” AS DEFINED IN, OR SUBJECT TO
REGULATION UNDER, THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.

 


SECTION 3.08.  TAXES.  EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS TIMELY FILED
OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED
AND HAS PAID OR CAUSED TO BE PAID ALL U.S. FEDERAL AND OTHER MATERIAL TAXES
REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH SUCH PERSON HAS SET ASIDE ON
ITS BOOKS ADEQUATE RESERVES OR (B) WHERE THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 3.09.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 3.10.  DISCLOSURE.  THE COMPANY HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY
OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NONE OF THE REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE COMPANY TO
THE LENDERS IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR DELIVERED HEREUNDER OR THEREUNDER (AS MODIFIED OR SUPPLEMENTED
BY OTHER INFORMATION SO FURNISHED), WHEN TAKEN AS A WHOLE, CONTAINS ANY MATERIAL
MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; PROVIDED THAT (A) WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, THE COMPANY REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME AND
(B) IT IS UNDERSTOOD AND AGREED THAT UNCERTAINTY IS INHERENT IN ANY FORECASTS OR
PROJECTIONS AND NO ASSURANCES CAN BE GIVEN BY THE COMPANY OF THE FUTURE
ACHIEVEMENT OF SUCH PERFORMANCE.

 


SECTION 3.11.  USE OF CREDIT.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS
OF EXTENDING CREDIT FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE,
OF BUYING OR CARRYING MARGIN STOCK, AND NO PART OF THE PROCEEDS OF ANY EXTENSION
OF CREDIT HEREUNDER WILL BE USED TO BUY OR CARRY ANY MARGIN STOCK.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 70 -

 


SECTION 3.12.  REPRESENTATIONS AND WARRANTIES OF CERTAIN SUBSIDIARY OBLIGORS. 
IN THE CASE OF EACH SUBSIDIARY OBLIGOR THAT IS A FOREIGN SUBSIDIARY: (A)  NO
AUTHORIZATIONS, APPROVALS OR CONSENTS OF, AND NO FILINGS OR REGISTRATIONS WITH,
ANY GOVERNMENTAL AUTHORITY ARE NECESSARY FOR THE EXECUTION, DELIVERY OR
PERFORMANCE BY SUCH SUBSIDIARY OBLIGOR OF THE DESIGNATION LETTER TO WHICH IT IS
A PARTY (IF APPLICABLE), THIS AGREEMENT OR ANY LOAN DOCUMENTS OR FOR THE
VALIDITY OR ENFORCEABILITY OF ANY THEREOF OR FOR THE BORROWINGS (IF ANY) BY OR
OTHER EXTENSIONS OF CREDIT TO SUCH SUBSIDIARY OBLIGORS HEREUNDER; (B) TO ENSURE
THE LEGALITY, VALIDITY, ENFORCEABILITY OR ADMISSIBILITY IN EVIDENCE OF THIS
AGREEMENT AGAINST SUCH SUBSIDIARY OBLIGOR, IT IS NOT NECESSARY THAT THIS
AGREEMENT OR ANY OTHER DOCUMENT BE FILED OR RECORDED WITH ANY GOVERNMENTAL
AUTHORITY OR THAT ANY STAMP OR SIMILAR TAX BE PAID ON OR IN RESPECT OF THIS
AGREEMENT, OR ANY OTHER DOCUMENT OTHER THAN SUCH FILINGS AND RECORDATIONS THAT
HAVE ALREADY BEEN MADE AND SUCH STAMP OR SIMILAR TAXES THAT HAVE ALREADY BEEN
PAID; (C) EACH OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH
SUBSIDIARY OBLIGOR IS A PARTY IS IN PROPER LEGAL FORM UNDER THE LAW OF THE
JURISDICTION OF ORGANIZATION OF EACH SUBSIDIARY OBLIGOR FOR THE ENFORCEMENT
THEREOF AGAINST EACH SUBSIDIARY OBLIGOR, AND ALL FORMALITIES REQUIRED IN THE
JURISDICTION OF ORGANIZATION OF SUCH SUBSIDIARY OBLIGOR FOR THE VALIDITY AND
ENFORCEABILITY OF THIS AGREEMENT AND SUCH OTHER LOANS DOCUMENTS (INCLUDING ANY
NECESSARY REGISTRATION, RECORDING OR FILING WITH ANY COURT OR OTHER AUTHORITY IN
SUCH JURISDICTION) HAVE BEEN ACCOMPLISHED, AND NO INDEMNIFIED TAXES OR OTHER
TAXES ARE REQUIRED TO BE PAID TO SUCH JURISDICTION, OR ANY POLITICAL SUBDIVISION
THEREOF OR THEREIN, AND NO NOTARIZATION IS REQUIRED, FOR THE VALIDITY AND
ENFORCEABILITY THEREOF; (D) SUCH SUBSIDIARY OBLIGOR IS SUBJECT TO ADMINISTRATIVE
CIVIL AND COMMERCIAL LAW WITH RESPECT TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS, AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS BY
SUCH SUBSIDIARY OBLIGOR CONSTITUTE PRIVATE AND COMMERCIAL ACTS RATHER THAN
PUBLIC OR GOVERNMENTAL ACTS (TO THE EXTENT THAT THESE CONCEPTS ARE APPLICABLE
UNDER THE LAW OF ITS JURISDICTION OF ORGANIZATION); AND (E) UNDER THE LAWS OF
THE JURISDICTION IN WHICH SUCH SUBSIDIARY OBLIGOR IS LOCATED, SUCH SUBSIDIARY
OBLIGOR IS NOT ENTITLED TO IMMUNITY ON THE GROUND OF SOVEREIGNTY OR THE LIKE
FROM THE JURISDICTION OF ANY COURT OR FROM ANY ACTION, SUIT OR PROCEEDING, OR
THE SERVICE OF PROCESS IN CONNECTION THEREWITH, ARISING UNDER THE LOAN
DOCUMENTS.

 


ARTICLE IV

CONDITIONS


 


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING LENDERS TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EACH OF THE FOLLOWING DOCUMENTS, EACH OF WHICH SHALL BE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (AND TO THE EXTENT SPECIFIED BELOW, TO EACH LENDER) IN FORM
AND SUBSTANCE (OR SUCH CONDITION SHALL HAVE BEEN WAIVED IN ACCORDANCE WITH
SECTION 10.02):

 

(a)  Executed Counterparts.  From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 71 -

 

(b)  Opinion of Counsel to the Obligors.  A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Sidley Austin Brown & Wood LLP, counsel to the Obligors, substantially in the
form of Exhibit C and such other counsel for the Obligors satisfactory to the
Administrative Agent, and covering such other matters relating to the Obligors,
this Agreement or the Transactions as the Required Lenders shall reasonably
request (and the Company hereby instructs such counsel to deliver such opinion
to the Lenders and the Administrative Agent).

 

(c)  Opinion of Special New York Counsel to JPMCB.  An opinion, dated the
Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to JPMCB, substantially in the form of Exhibit D (and JPMCB hereby instructs
such counsel to deliver such opinion to the Lenders).

 

(d)  Corporate Documents.  Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Obligors, the authorization of the
Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(e)  Officer’s Certificate.  A certificate, dated the Effective Date and signed
by the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in clause (a) (but excluding
the first parenthetical thereof) and clause (b) of the first sentence of
Section 4.02.

 

(f)  Existing Credit Agreement.  Evidence that (i) the Company shall have paid
in full all principal of and interest accrued on the outstanding loans under the
Existing Credit Agreement and all fees, expenses and other amounts owing by the
Company thereunder, (ii) the Commitments (as defined in the Existing Credit
Agreement) have terminated and (iii) all letters of credit, if any, issued and
outstanding under the Existing Credit Agreement shall have been replaced or, as
applicable, continued hereunder.

 

(g)  Subsidiary Obligors.  For each Subsidiary Obligor designated as a
Subsidiary Borrower or a Subsidiary Account Party as of the Effective Date, such
documents and certificates required to be delivered under Section 2.21 to the
extent such other documents and certificates are not already being delivered
hereunder.

 

(h)  Other Documents.  Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.

 

The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by the Company of such fees as the Company shall
have agreed to pay to any Lender or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP, special New York counsel to JPMCB, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
Loan Documents and the extensions of credit hereunder (to the extent

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 72 -

 

that statements for such fees and expenses have been delivered to the Company
prior to the Effective Date).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) on or prior to 3:00 p.m., New York City time, on
May 6, 2005 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

 


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE ANY
LOAN, AND OF THE ISSUING LENDERS TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF
CREDIT, IS ADDITIONALLY SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:

 

(a)  the representations and warranties of the Obligors set forth in this
Agreement (other than in Section 3.04(b) or, insofar as clause (a) of the
definition of “Material Adverse Effect” is concerned, Section 3.06(a)) and in
the other Loan Documents shall be true and correct on and as of the date of such
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date), as applicable; and

 

(b)  at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

The making of each Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in the preceding
sentence.

 


ARTICLE V

AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Company covenants and agrees
with the Lenders that:

 


SECTION 5.01.  FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER INFORMATION.  THE
COMPANY WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:

 

(a)  within 75 days after the end of each fiscal year of the Company (or such
lesser number of days within which the Company shall be required to file its
Annual Report on Form 10-K for such fiscal year with the SEC), the audited
consolidated balance sheet and related statements of income, shareholders’
equity and cash flows of

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 73 -

 

the Company and its Subsidiaries as of the end of and for such year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)  within 40 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or such lesser number of days within which the
Company shall be required to file its Quarterly Report on Form 10-Q for such
fiscal quarter with the SEC), the consolidated balance sheet and related
statements of income, shareholders’ equity and cash flows of the Company and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all certified by a
Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)  within the time specified for delivery of financial statements under
clause (a) or (b) of this Section, (I) a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.05 and (II) if there shall
have been any material change in GAAP or in the application thereof that applies
to the Company or any Subsidiary since the date of the audited financial
statements referred to in Section 3.04(a) (unless such change shall theretofore
have been notified under this subclause (II)), a notification from a Financial
Officer as to such change, specifying the effect of such change on the financial
statements accompanying such notification;

 

(d)  concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default with respect to
Section 6.05 (which certificate may be limited to the extent required by
accounting rules or guidelines);

 

(e)  promptly (i) after the filing thereof, copies of all periodic and other
reports, periodic and other certifications of the chief executive officer and
chief financial officer of the Company, registration statements and other
publicly available materials filed by the Company or any of its Subsidiaries
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange (other than any
exhibits to any of the foregoing which are too voluminous to furnish and which
are made available by the Company or any of its Subsidiaries on such Person’s
website and any registration statement on Form S-8 or its equivalent) and

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 74 -

 

(ii) after the distribution thereof, copies of all financial statements,
reports, proxy statements and other materials distributed by the Company to its
shareholders generally;

 

(f)  promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

 

(g)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

 

Financial statements and other documents required to be delivered pursuant to
clause (a), (b), (d) or (e) of this Section (to the extent any such financial
statements or other documents are included in reports or other materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Company posts such financial statements or other documents, or provides a link
thereto, on the Company’s website on the Internet or (ii) such financial
statements or other documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such financial statements and other documents to the Administrative
Agent or any Lender that requests the Company to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, as the case may be, and (ii) the Company
shall notify the Administrative Agent of the posting of any such financial
statements and other documents and provide to the Administrative Agent
electronic versions (i.e., soft copies) thereof.

 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE COMPANY WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:

 

(a)  the occurrence of any Default; and

 

(b)  any event or development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth in
reasonable detail the nature of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

 


SECTION 5.03.  EXISTENCE; CONDUCT OF BUSINESS.  THE COMPANY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES (OTHER THAN ANY IMMATERIAL SUBSIDIARY) TO, DO OR CAUSE
TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND
EFFECT ITS LEGAL EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES AND
FRANCHISES MATERIAL TO THE CONDUCT OF ITS BUSINESS; PROVIDED THAT THE FOREGOING
SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION
PERMITTED UNDER SECTION 6.02.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 75 -

 


SECTION 5.04.  TAXES AND OTHER OBLIGATIONS.  THE COMPANY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, PAY ITS OBLIGATIONS, INCLUDING ALL TAXES, THAT, IF
NOT PAID, COULD RESULT IN A MATERIAL ADVERSE EFFECT BEFORE THE SAME SHALL BECOME
DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE COMPANY OR
SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH
CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 5.05.  MAINTENANCE OF PROPERTIES; INSURANCE.  THE COMPANY WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY MATERIAL
TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY
WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS IS
CONSISTENT WITH SOUND BUSINESS PRACTICE.

 


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION RIGHTS.  THE COMPANY WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN
WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS
IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE COMPANY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT AND
INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS,
AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS, ALL AT
SUCH REASONABLE TIMES AND INTERVALS AND AS OFTEN AS REASONABLY REQUESTED;
PROVIDED THAT ALL COSTS AND EXPENSES OF ANY SUCH VISITATION BY THE
ADMINISTRATIVE AGENT (OTHER THAN THE INITIAL VISITATION DURING ANY CALENDAR
YEAR) SHALL BE FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND ALL COSTS AND EXPENSES OF ANY
SUCH VISITATION BY ANY LENDER SHALL BE FOR THE ACCOUNT OF SUCH LENDER UNLESS AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 


SECTION 5.07.  COMPLIANCE WITH LAWS AND OBLIGATIONS.  THE COMPANY WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND
ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY (INCLUDING
ALL ENVIRONMENTAL LAWS) AND ALL CONTRACTUAL OBLIGATIONS, EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 5.08.  USE OF PROCEEDS AND LETTERS OF CREDIT.  THE PROCEEDS OF THE LOANS
WILL BE USED, AND LETTERS OF CREDIT WILL BE ISSUED, ONLY FOR GENERAL CORPORATE
PURPOSES OF THE COMPANY AND ITS SUBSIDIARIES INCLUDING ACQUISITIONS.  NO PART OF
THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY
PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD,
INCLUDING REGULATIONS T, U AND X AS IN EFFECT FROM TIME TO TIME.

 


SECTION 5.09.  GOVERNMENTAL AUTHORIZATIONS.  THE COMPANY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, PROMPTLY FROM TIME TO TIME OBTAIN OR MAKE AND
MAINTAIN IN FULL FORCE AND EFFECT ALL LICENSES, CONSENTS, AUTHORIZATIONS AND
APPROVALS OF, AND FILINGS AND REGISTRATIONS WITH, ANY GOVERNMENTAL AUTHORITY
FROM TIME TO TIME NECESSARY UNDER THE LAWS OF THE JURISDICTION IN WHICH EACH
SUBSIDIARY OBLIGOR THAT IS A FOREIGN SUBSIDIARY IS LOCATED FOR THE MAKING AND
PERFORMANCE BY EACH SUCH SUBSIDIARY OBLIGOR OF THE LOAN DOCUMENTS.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 76 -

 


ARTICLE VI

NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

 


SECTION 6.01.  LIENS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS
RESTRICTED SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON
ANY PROPERTY OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, EXCEPT:

 

(a)  Permitted Encumbrances;

 

(b)  any Lien on any property or asset of the Company or any of its Restricted
Subsidiaries existing on the date hereof and listed in Schedule 6.01; provided
that (i) no such Lien shall extend to any other property or asset of the Company
or any of its Restricted Subsidiaries and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Restricted Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary or is merged or consolidated with the
Company or any Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary or is so merged or consolidated; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition,
merger or consolidation or such Person becoming a Subsidiary, as the case may
be, (ii) such Lien shall not apply to any other property or assets of the
Company or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition, merger or
consolidation or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d)  Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Restricted Subsidiary; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(ii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such security
interests shall not apply to any other property or assets of the Company or any
Restricted Subsidiary;

 

(e)  Liens arising in connection with an asset securitization or other similar
transaction, program or arrangement permitted under Section 6.03(d); and

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 77 -

 

(f)  Liens securing Indebtedness of the Company or any of its Restricted
Subsidiaries in an aggregate principal amount not exceeding 15% of Consolidated
Tangible Assets at any time.

 


SECTION 6.02.  MERGERS, CONSOLIDATIONS, ETC.  THE COMPANY WILL NOT LIQUIDATE,
WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION), NOR WILL
THE COMPANY ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION OR
AMALGAMATION, EXCEPT THAT THE COMPANY MAY MERGE WITH ANY OTHER PERSON, PROVIDED
THAT (A) THE COMPANY SHALL BE THE CONTINUING OR SURVIVING CORPORATION AND
(B) IMMEDIATELY AFTER ANY SUCH MERGER OR CONSOLIDATION, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

 


SECTION 6.03.  DISPOSITIONS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, MAKE ANY DISPOSITION OF ITS PROPERTY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED (INCLUDING RECEIVABLES AND LEASEHOLD INTERESTS), EXCEPT FOR:

 

(a)  sales of inventory in the ordinary course of business;

 

(b)  Dispositions by any Subsidiary of property to the Company or any other
Subsidiary;

 

(c)  Dispositions by the Company or any Subsidiary (other than Dispositions of a
type referred to in clause (d) below) of property that, together with all other
property of the Company and the Subsidiaries previously leased, sold or disposed
of (other than inventory in the ordinary course of business) as permitted by
this clause (c) during the twelve-month period ending with the month in which
any such Disposition occurs, do not constitute a Substantial Portion of the
property of the Company and the Subsidiaries; and

 

(d)  Dispositions by the Company or any Subsidiary (other than Dispositions
permitted under clause (c) above) of property in connection with an asset
securitization or other similar transaction, program or arrangement so long as
(i) the amount of proceeds received by the Company or any Subsidiary in
connection with any such Disposition shall be reasonably equivalent to the fair
value of the property disposed of by the Company or such Subsidiary and (ii) the
Attributable Securitization Indebtedness outstanding at any time with respect to
all such securitizations and other similar transactions, programs and
arrangements shall not exceed $300,000,000.

 


SECTION 6.04.  TRANSACTIONS WITH AFFILIATES.  THE COMPANY WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) TRANSACTIONS AT PRICES AND ON TERMS AND CONDITIONS NOT
LESS FAVORABLE TO THE COMPANY OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN
ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B) TRANSACTIONS SOLELY BETWEEN
OR AMONG THE COMPANY AND ITS SUBSIDIARIES, AND (C) TRANSACTIONS WITH THE BAC
JOINT VENTURE CONSISTING OF (I) DISPOSITIONS PERMITTED UNDER SECTION 6.03(D) AND
(II) CASH EQUITY CONTRIBUTIONS BY THE COMPANY AND/OR ANY SUBSIDIARY TO THE BAC
JOINT VENTURE.

 


SECTION 6.05.  LEVERAGE RATIO.  THE COMPANY WILL NOT PERMIT THE LEVERAGE RATIO
TO EXCEED 3.0 TO 1.0 AT ANY TIME.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 78 -

 


ARTICLE VII

EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 

(a)  any Borrower or any Account Party shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)  any Borrower or any Account Party shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days or more;

 

(c)  any representation or warranty made or deemed made by or on behalf of the
Company or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect in any material respect when made or deemed made or furnished;

 

(d)  the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02 or 5.03 (with respect to the Company’s
existence) or in Article VI;

 

(e)  any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of this Article) or any other Loan Document and such failure
shall continue unremedied for a period of 30 or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Company;

 

(f)  the Company or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, or any
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 79 -

 

(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of 60 or more
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(h)  the Company or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (g) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)  the Company or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(j)  one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Company or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any of its Subsidiaries to
enforce any such judgment;

 

(k)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $50,000,000; or

 

(l)  the Guarantee of the Guarantor under Article IX shall for whatever reason
be terminated or cease to be in full force and effect, or the enforceability
thereof shall be contested by the Guarantor; or

 

(m)  a Change in Control shall occur;

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 80 -

 

then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company (on behalf of
itself and all other Obligors), take either or both of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Obligors accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Obligors; in case of any event with
respect to the Company described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Obligors accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Obligors; provided that, in the case of
any event with respect to any Subsidiary Obligor described in clause (g) or
(h) of this Article, (i) if such Subsidiary Obligor is a Subsidiary Account
Party, all commitments of each relevant Issuing Lender to issue Letters of
Credit for account of such Subsidiary Account Party and all of rights of such
Subsidiary Account Party hereunder shall automatically terminate and such
Subsidiary Account Party shall automatically cease to be entitled to request the
issuance, amendment, renewal or extension of any Letter of Credit and (ii) if
such Subsidiary Obligor is a Subsidiary Borrower, all commitments of the
relevant Lender or Lenders to make Loans to such Subsidiary Borrower and all of
rights of such Subsidiary Borrower hereunder shall terminate and such Subsidiary
Borrower shall immediately cease to be entitled to request any Loans hereunder
(provided that nothing herein shall affect the obligations of any such
Subsidiary Obligor with respect to any amounts hereunder owing by such
Subsidiary Obligor or the obligations of the Company under Article IX with
respect thereto).

 


ARTICLE VIII

THE ADMINISTRATIVE AGENT


 

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 81 -

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders, and (c) except as
expressly set forth herein and in the other Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or, to the extent
required by this Agreement, all of the Lenders) or in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by a Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company or any of its Subsidiaries), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 82 -

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Company.  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor with (unless an Event of
Default shall have occurred and be continuing) the prior written consent of the
Company (which consent shall not be unreasonably withheld).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent’s resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents.

 

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers, Joint
Bookrunners, Syndication Agent and Documentation Agents named on the cover
page of this Agreement shall not have any duties or liabilities under this
Agreement, except in their capacity, if any, as Lenders.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 83 -

 


ARTICLE IX

GUARANTEE


 


SECTION 9.01.  THE GUARANTEE.  THE GUARANTOR HEREBY GUARANTEES TO EACH ISSUING
LENDER, EACH LENDER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS THE PROMPT PAYMENT IN FULL WHEN DUE (WHETHER BY ACCELERATION OR
OTHERWISE) OF THE PRINCIPAL OF AND INTEREST ON THE LOANS MADE BY THE LENDERS TO
EACH SUBSIDIARY BORROWER AND ALL REIMBURSEMENT OBLIGATIONS IN RESPECT OF LC
DISBURSEMENTS AND ALL INTEREST THEREON PAYABLE BY EACH SUBSIDIARY ACCOUNT PARTY
PURSUANT TO THIS AGREEMENT (INCLUDING IN RESPECT OF ANY LETTER OF CREDIT ISSUED
AND CONTINUED UNDER SECTION 2.06(L)), AND ALL OTHER AMOUNTS FROM TIME TO TIME
OWING TO THE ISSUING LENDERS, THE LENDERS OR THE ADMINISTRATIVE AGENT BY EACH
SUBSIDIARY OBLIGOR UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS, IN EACH CASE STRICTLY IN ACCORDANCE WITH THE TERMS THEREOF (SUCH
OBLIGATIONS BEING HEREIN COLLECTIVELY CALLED THE “GUARANTEED OBLIGATIONS”).  THE
GUARANTOR HEREBY FURTHER AGREES THAT IF ANY SUBSIDIARY OBLIGOR SHALL FAIL TO PAY
IN FULL WHEN DUE (WHETHER BY ACCELERATION OR OTHERWISE) ANY OF THE GUARANTEED
OBLIGATIONS, THE GUARANTOR WILL PROMPTLY PAY THE SAME, WITHOUT ANY DEMAND OR
NOTICE WHATSOEVER, AND THAT IN THE CASE OF ANY EXTENSION OF TIME OF PAYMENT OR
RENEWAL OF ANY OF THE GUARANTEED OBLIGATIONS, THE SAME WILL BE PROMPTLY PAID IN
FULL WHEN DUE (WHETHER BY ACCELERATION OR OTHERWISE) IN ACCORDANCE WITH THE
TERMS OF SUCH EXTENSION OR RENEWAL.

 


SECTION 9.02.  OBLIGATIONS UNCONDITIONAL.  THE OBLIGATIONS OF THE GUARANTOR
UNDER SECTION 9.01 ARE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF THE VALUE,
GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF THE OBLIGATIONS OF THE
SUBSIDIARY OBLIGORS UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER
AGREEMENT OR INSTRUMENT REFERRED TO HEREIN, OR ANY SUBSTITUTION, RELEASE OR
EXCHANGE OF ANY OTHER GUARANTEE OF OR SECURITY FOR ANY OF THE GUARANTEED
OBLIGATIONS, AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHATSOEVER THAT MIGHT OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR,
IT BEING THE INTENT OF THIS SECTION THAT THE OBLIGATIONS OF THE GUARANTOR
HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS AGREED THAT THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING SHALL NOT ALTER OR IMPAIR THE
LIABILITY OF THE GUARANTOR HEREUNDER, WHICH SHALL REMAIN ABSOLUTE AND
UNCONDITIONAL AS DESCRIBED ABOVE:

 

(i)  at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii)  any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;

 

(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 84 -

 

(iv)  any lien or security interest granted to, or in favor of, the
Administrative Agent, any Issuing Lender or Issuing Lenders or any Lender or
Lenders as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, any Issuing Lender or any Lender exhaust any right, power or remedy or
proceed against any Subsidiary Obligor under this Agreement or any other
agreement or instrument referred to herein, or against any other Person under
any other guarantee of, or security for, any of the Guaranteed Obligations.

 

The Guarantor represents and warrants that in executing and delivering this
Agreement as guarantor, the Guarantor has (i) without reliance on any Lender,
any Issuing Lender, the Swingline Lender or the Administrative Agent or any
information received from any Lender, any Issuing Lender, the Swingline Lender
or the Administrative Agent and based upon such documents and information the
Guarantor deems appropriate, made an independent investigation of the
transactions contemplated hereby, the other Obligors, their respective business,
assets, operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the other Obligors or the
obligations and risks undertaken herein with respect to the Guaranteed
Obligations; (ii) adequate means to obtain from the other Obligors on a
continuing basis information concerning the other Obligors; (iii) full and
complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents; and (iv) not relied and will not rely upon
any representations or warranties of any Lender, any Issuing Lender, the
Swingline Lender or the Administrative Agent not embodied herein or any acts
heretofore or hereafter taken by any Lender, any Issuing Lender, the Swingline
Lender or the Administrative Agent (including any review by any Lender, any
Issuing Lender, the Swingline Lender or the Administrative Agent of the affairs
of any other Obligor).

 


SECTION 9.03.  REINSTATEMENT.  THE OBLIGATIONS OF THE GUARANTOR UNDER THIS
ARTICLE SHALL BE AUTOMATICALLY REINSTATED IF AND TO THE EXTENT THAT FOR ANY
REASON ANY PAYMENT BY OR ON BEHALF OF ANY SUBSIDIARY OBLIGOR IN RESPECT OF THE
GUARANTEED OBLIGATIONS IS RESCINDED OR MUST BE OTHERWISE RESTORED BY ANY HOLDER
OF ANY OF THE GUARANTEED OBLIGATIONS, WHETHER AS A RESULT OF ANY PROCEEDINGS IN
BANKRUPTCY OR REORGANIZATION OR OTHERWISE, AND THE GUARANTOR AGREES THAT IT WILL
INDEMNIFY THE ADMINISTRATIVE AGENT, EACH ISSUING LENDER AND EACH LENDER ON
DEMAND FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE FEES OF
COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT, SUCH ISSUING LENDER OR SUCH
LENDER IN CONNECTION WITH SUCH RESCISSION OR RESTORATION, INCLUDING ANY SUCH
REASONABLE COSTS AND EXPENSES INCURRED IN DEFENDING AGAINST ANY CLAIM ALLEGING
THAT SUCH PAYMENT CONSTITUTED A PREFERENCE, FRAUDULENT TRANSFER OR SIMILAR
PAYMENT UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW.

 


SECTION 9.04.  SUBROGATION.  THE GUARANTOR HEREBY AGREES THAT UNTIL THE PAYMENT
AND SATISFACTION IN FULL OF ALL GUARANTEED OBLIGATIONS AND THE EXPIRATION AND
TERMINATION OF THE COMMITMENTS OF THE LENDERS UNDER THIS AGREEMENT IT SHALL NOT
EXERCISE ANY RIGHT OR REMEDY ARISING BY REASON OF ANY PERFORMANCE BY IT OF ITS
GUARANTEE IN SECTION 9.01, WHETHER BY SUBROGATION OR OTHERWISE, AGAINST ANY
SUBSIDIARY ACCOUNT OBLIGOR OR ANY OTHER GUARANTOR OF ANY OF THE GUARANTEED
OBLIGATIONS OR ANY SECURITY FOR ANY OF THE GUARANTEED OBLIGATIONS.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 85 -

 


SECTION 9.05.  REMEDIES.  THE GUARANTOR AGREES THAT, AS BETWEEN THE GUARANTOR ON
THE ONE HAND AND THE ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE LENDERS
ON THE OTHER, THE OBLIGATIONS OF EACH OBLIGOR UNDER THIS AGREEMENT MAY BE
DECLARED TO BE FORTHWITH DUE AND PAYABLE AS PROVIDED IN ARTICLE VII (AND SHALL
BE DEEMED TO HAVE BECOME AUTOMATICALLY DUE AND PAYABLE IN THE CIRCUMSTANCES
PROVIDED IN ARTICLE VII) FOR PURPOSES OF SECTION 9.01 NOTWITHSTANDING ANY STAY,
INJUNCTION OR OTHER PROHIBITION PREVENTING SUCH DECLARATION (OR SUCH OBLIGATIONS
FROM BECOMING AUTOMATICALLY DUE AND PAYABLE) AS AGAINST SUCH SUBSIDIARY OBLIGOR
AND THAT, IN THE EVENT OF SUCH DECLARATION (OR SUCH OBLIGATIONS BEING DEEMED TO
HAVE BECOME AUTOMATICALLY DUE AND PAYABLE), SUCH OBLIGATIONS (WHETHER OR NOT DUE
AND PAYABLE BY SUCH SUBSIDIARY OBLIGOR) SHALL FORTHWITH BECOME DUE AND PAYABLE
BY THE GUARANTOR FOR PURPOSES OF SECTION 9.01.

 


SECTION 9.06.  INSTRUMENT FOR THE PAYMENT OF MONEY.  THE GUARANTOR HEREBY
ACKNOWLEDGES THAT THE GUARANTEE IN THIS ARTICLE CONSTITUTES AN INSTRUMENT FOR
THE PAYMENT OF MONEY, AND CONSENTS AND AGREES THAT ANY ISSUING LENDER, ANY
LENDER OR THE ADMINISTRATIVE AGENT, AT ITS SOLE OPTION, IN THE EVENT OF A
DISPUTE BY THE GUARANTOR IN THE PAYMENT OF ANY MONEYS DUE HEREUNDER, SHALL HAVE
THE RIGHT TO BRING MOTION-ACTION UNDER NEW YORK CPLR SECTION 3213.

 


SECTION 9.07.  CONTINUING GUARANTEE.  THE GUARANTEE IN THIS ARTICLE IS A
CONTINUING GUARANTEE, AND SHALL APPLY TO ALL GUARANTEED OBLIGATIONS WHENEVER
ARISING UNTIL THE EXPIRATION OR TERMINATION OF THE COMMITMENTS AND PAYMENT IN
FULL OF THE PRINCIPAL OF AND INTEREST ON EACH LOAN AND ALL FEES AND OTHER
AMOUNTS PAYABLE HEREUNDER AND THE EXPIRATION OR TERMINATION OF ALL LETTERS OF
CREDIT AND THE REIMBURSEMENT OF ALL LC DISBURSEMENTS.

 


ARTICLE X

MISCELLANEOUS


 


SECTION 10.01.  NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

 

(i)  if to the Company, to it at 1 N. Field Court, Lake Forest, Illinois 60045,
Attention of William Metzger, Vice President and Treasurer (Telecopy No. (847)
735-4359; Telephone No. (847) 735-4364);

 

(ii)  if to a Subsidiary Obligor, to the Company at the address set forth above
(with a copy to such Subsidiary Obligor at its address (or telecopy number), if
any, (x) in the case of any Subsidiary Obligor party hereto on the Effective
Date, provided below its signature hereto (if any) or (y) in the case of any
Subsidiary Obligor that becomes party hereto after the Effective Date, set forth
in the Designation Letter to which it is a party (if any);

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 86 -

 

(iii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111
Fannin, 10th Floor, Houston, Texas 77002-8069, Attention of Loan and Agency
Services Group (Telephone No. (713) 750-2199; Telecopy No. (713) 427-6889) and,
if such notice or other communication relates to borrowings of, or payments or
prepayments of, or the duration of Interest Periods for, Loans denominated in a
Foreign Currency, also to J.P. Morgan Europe Limited, 125 London Wall, EC2Y 5AJ,
Attention of Belinda Lucas (Telecopy No. 00-44-207-777-7360; Telephone
No. 00-44-207-777-0976), in each case with a copy to JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, New York 10017, Attention of Stephanie Parker
(Telecopy No. (212) 270-6637; Telephone No. (212) 270-0529);

 

(iv)  if to an Issuing Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire;

 

(v)  if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-8069, Attention of Loan and Agency
Services (Telephone No. (713) 750-2199; Telecopy No. (713) 427-6889), with a
copy to JPMorgan Chase Bank, 270 Park Avenue, New York 10017, Attention of
Stephanie Parker  (Telephone No. (212) 270-6637; Telecopy No. (212) 270-0529);
and

 

(vi)  if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

 

(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II unless otherwise agreed by the Administrative
Agent and such Lender.  The Administrative Agent or the Company (on behalf of
itself and all other Obligors) may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Without limiting the
foregoing, the Administrative Agent agrees that, unless it shall otherwise
advise the Company, notices to be delivered by any Borrower or any Account Party
to the Administrative Agent  pursuant to Article II (including any such notices
permitted to be given by telephone or telecopy) may be delivered by e-mail
transmissions to the Administrative Agent at such e-mail address (or addresses)
as the Administrative Agent shall from time to time notify the Company.

 

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any such change by a Lender, by notice to the Company and the
Administrative Agent).  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 


SECTION 10.02.  WAIVERS; AMENDMENTS.


 

(a)  No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 87 -

 

hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Lenders and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Obligor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Lender may have had notice or knowledge of such Default at the time.

 

(b)  Amendments.  Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company (on behalf of itself and all other Obligors) and the
Required Lenders or by the Company (on behalf of itself and all other Obligors)
and the Administrative Agent with the written consent of the Required Lenders;
provided that no such agreement shall

 

(i)  increase the Commitment (or either Sub-Commitment) of any Lender without
the written consent of such Lender,

 

(ii)  reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,

 

(iii)  postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,

 

(iv)  change Section 2.19(d) without the consent of each Lender affected
thereby,

 

(v)  change the obligations of the Company pursuant to Article IX; or

 

(vi)  change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Lender or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or the Swingline Lender, as the case
may be.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 88 -

 


SECTION 10.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.


 

(a)  Costs and Expenses.  The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lenders in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Lender
or any Lender, including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Issuing Lender or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
in connection with any workout, restructuring or negotiations in respect
thereof.

 

(b)  Indemnification by Company.  The Company shall indemnify the Administrative
Agent, each Issuing Lender and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c)  Reimbursement by Lenders.  To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent, any Issuing Lender
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Lender or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 89 -

 

incurred by or asserted against the Administrative Agent, such Issuing Lender or
the Swingline Lender in its capacity as such.

 

(d)  Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Obligors shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

(e)  Payments.  All amounts due under this Section shall be payable promptly
after written demand therefor.

 


SECTION 10.04.  SUCCESSORS AND ASSIGNS.


 

(a)  Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) no Obligor may assign
or otherwise transfer any of its respective rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Obligor without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Lender that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)  Assignments by Lenders.  (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)  the Company, provided that no consent of the Company shall be required
(i) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) if an Event of Default has occurred and is continuing, for an assignment
to any other Person;

 

(B)  the Administrative Agent;

 

(C)  each Issuing Lender; and

 

(D)  the Swingline Lender.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 90 -

 

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

 

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

 

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) and (v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.17, 2.18, 2.19 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of each
Borrower, each Account Party, each Issuing Lender and each Lender, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of (w) the names
and addresses of the Lenders, (x) the designation of any Lender as an Issuing
Lender, (y) the Commitment of, and outstanding principal amount of each Loan
made by, each Lender and (z) the outstanding amount of each Letter of Credit
issued by, and of each unreimbursed LC Disbursement made by, each Issuing Lender
(together with a notation of each Lender’s participation therein pursuant to
Section 2.06(e)), in all cases pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Obligors, the Administrative Agent, the Issuing Lender and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as an Issuing Lender or a Lender, as the case may be, hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 91 -

 

Obligors, any Issuing Lender and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)  Participations.  (i)  Any Lender may, without the consent of any Obligor,
the Administrative Agent, any Issuing Lender or any other Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Obligors, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrowers and the Account Parties agree that each Participant
shall be entitled to the benefits and subject to the limitations of
Sections 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant of which the Company has been
given prior written notice also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.19(d) as though it were a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the relevant Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant shall not be entitled to the benefits of
Section 2.18 unless the Company is notified in writing of the participation sold
to such Participant and such Participant agrees in writing, for the benefit of
each Borrower and each Account Party, to comply with all obligations under or
relating to Section 2.18 and Section 2.20, in all cases as though it were a
Lender.

 

(d)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 92 -

 

Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

(e)  No Assignments to the Company or Affiliates.  Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Company or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

 


SECTION 10.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE OBLIGORS HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT
(INCLUDING THE DESIGNATION LETTERS) SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON
BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT,
REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF
AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, ANY ISSUING LENDER OR ANY
LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTIONS 2.16, 2.17, 2.18, 10.03, 10.11 AND 10.13 AND ARTICLE VIII SHALL SURVIVE
AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF
THIS AGREEMENT OR ANY PROVISION HEREOF.

 


SECTION 10.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE
AGENT CONSTITUTE THE ENTIRE CONTRACT BETWEEN AND AMONG THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE TO THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.

 


SECTION 10.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 93 -

 


SECTION 10.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO
TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME
HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH LENDER TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY OBLIGOR AGAINST ANY OF AND ALL THE OBLIGATIONS OF
SUCH OBLIGOR NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT HELD BY SUCH LENDER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS
AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH
LENDER UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.

 


SECTION 10.09.  GOVERNING LAW; JURISDICTION; JUDICIAL PROCEEDINGS; ETC.


 

(a)  Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b)  Submission to Jurisdiction.  Each of the Obligors hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against any Obligor or
its properties in the courts of any jurisdiction.

 

(c)  Waiver of Venue.  Each of the Obligors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Appointment of Agent for Service of Process.  Each Subsidiary
Obligor irrevocably designates and appoints CT Corporation System, at its office
in New York City, New York, U.S.A., as its authorized agent, to accept and
acknowledge on its behalf, service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in Section 10.09(b) in
any federal or New York State court sitting in New York City.  Each Subsidiary
Obligor represents and warrants that such agent has agreed in writing to accept
such appointment and that a true copy of such designation and acceptance has
been delivered to the Administrative Agent.  Said designation and appointment
shall be irrevocable by each such Subsidiary Obligor until all Loans, all
reimbursement obligations, interest thereon and all other

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 94 -

 

amounts payable by such Subsidiary Obligor hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof and such Subsidiary Obligor shall have been terminated as an Account
Party and/or a Borrower (as applicable) hereunder pursuant to Section 2.21.  If
such agent shall cease so to act, each such Obligor covenants and agrees to
designate irrevocably and appoint without delay another such agent satisfactory
to the Administrative Agent and to deliver promptly to the Administrative Agent
evidence in writing of such other agent’s acceptance of such appointment.

 

(e)  Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01.   Each
Subsidiary Obligor hereby consents to process being served in any suit, action
or proceeding of the nature referred to in Section 10.09(b) in any federal or
New York State court sitting in New York City by service of process upon its
agent appointed as provided in Section 10.09(d); provided that, to the extent
lawful and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Subsidiary Obligor at its address set
forth in the Designation Letter to which it is a party or to any other address
of which such Subsidiary Obligor shall have given written notice to the
Administrative Agent (with a copy thereof to the Company).  Each Subsidiary
Obligor irrevocably waives, to the fullest extent permitted by law, all claim of
error by reason of any such service in such manner and agrees that such service
shall be deemed in every respect effective service of process upon such
Subsidiary Obligor in any such suit, action or proceeding and shall, to the
fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Subsidiary Obligor.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 


SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


SECTION 10.11.  JUDGMENT CURRENCY.  THIS IS AN INTERNATIONAL LOAN TRANSACTION IN
WHICH THE SPECIFICATION OF DOLLARS OR ANY FOREIGN CURRENCY, AS THE CASE MAY BE
(THE “SPECIFIED CURRENCY”), AND PAYMENT IN NEW YORK CITY OR THE COUNTRY OF THE
SPECIFIED CURRENCY, AS THE CASE MAY BE (THE “SPECIFIED PLACE”), IS OF THE
ESSENCE, AND THE SPECIFIED CURRENCY SHALL BE THE CURRENCY OF ACCOUNT IN ALL
EVENTS RELATING TO LOANS DENOMINATED IN THE SPECIFIED CURRENCY.  THE PAYMENT
OBLIGATIONS OF THE OBLIGORS UNDER THIS AGREEMENT SHALL NOT BE DISCHARGED OR
SATISFIED BY AN AMOUNT PAID IN ANOTHER CURRENCY OR IN ANOTHER PLACE, WHETHER
PURSUANT TO A JUDGMENT OR OTHERWISE, TO THE EXTENT THAT THE AMOUNT SO PAID ON
CONVERSION TO THE SPECIFIED CURRENCY AND

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 95 -

 


TRANSFER TO THE SPECIFIED PLACE UNDER NORMAL BANKING PROCEDURES DOES NOT YIELD
THE AMOUNT OF THE SPECIFIED CURRENCY AT THE SPECIFIED PLACE DUE HEREUNDER.  IF
FOR THE PURPOSE OF OBTAINING JUDGMENT IN ANY COURT IT IS NECESSARY TO CONVERT A
SUM DUE HEREUNDER IN THE SPECIFIED CURRENCY INTO ANOTHER CURRENCY (THE “SECOND
CURRENCY”), THE RATE OF EXCHANGE THAT SHALL BE APPLIED SHALL BE THE RATE AT
WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE ADMINISTRATIVE AGENT
COULD PURCHASE THE SPECIFIED CURRENCY WITH THE SECOND CURRENCY ON THE BUSINESS
DAY NEXT PRECEDING THE DAY ON WHICH SUCH JUDGMENT IS RENDERED.  THE OBLIGATIONS
OF EACH OF THE OBLIGORS IN RESPECT OF ANY SUCH SUM DUE FROM IT TO THE
ADMINISTRATIVE AGENT, ANY ISSUING LENDER OR ANY LENDER HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT (IN THIS SECTION CALLED AN “ENTITLED PERSON”) SHALL,
NOTWITHSTANDING THE RATE OF EXCHANGE ACTUALLY APPLIED IN RENDERING SUCH
JUDGMENT, BE DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING
RECEIPT BY SUCH ENTITLED PERSON OF ANY SUM ADJUDGED TO BE DUE HEREUNDER IN THE
SECOND CURRENCY SUCH ENTITLED PERSON MAY IN ACCORDANCE WITH NORMAL BANKING
PROCEDURES PURCHASE AND TRANSFER TO THE SPECIFIED PLACE THE SPECIFIED CURRENCY
WITH THE AMOUNT OF THE SECOND CURRENCY SO ADJUDGED TO BE DUE; AND EACH OF THE
OBLIGORS HEREBY, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT,
AGREES TO INDEMNIFY SUCH ENTITLED PERSON AGAINST, AND TO PAY SUCH ENTITLED
PERSON ON DEMAND, IN THE SPECIFIED CURRENCY, THE AMOUNT (IF ANY) BY WHICH THE
SUM ORIGINALLY DUE TO SUCH ENTITLED PERSON IN THE SPECIFIED CURRENCY HEREUNDER
EXCEEDS THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED AND TRANSFERRED.

 


SECTION 10.12.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.

 


SECTION 10.13.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING
LENDERS AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (I) TO
ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (II) TO THE EXTENT REQUESTED BY ANY REGULATORY OR SELF-REGULATORY
AUTHORITY, (III) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY
ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (IV) TO ANY OTHER PARTY TO THIS
AGREEMENT, (V) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR
THEREUNDER, (VI) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE
SAME AS THOSE OF THIS PARAGRAPH, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR
ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE OBLIGORS AND
THEIR RESPECTIVE OBLIGATIONS, (VII) WITH THE CONSENT OF THE COMPANY OR (VIII) TO
THE EXTENT SUCH INFORMATION (A) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A
RESULT OF A BREACH OF THIS PARAGRAPH OR (B) BECOMES AVAILABLE TO THE
ADMINISTRATIVE AGENT, ANY ISSUING LENDER OR ANY LENDER ON A NONCONFIDENTIAL
BASIS FROM A SOURCE OTHER THAN THE BORROWER.  FOR THE PURPOSES OF THIS
PARAGRAPH, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE COMPANY OR ANY
OF ITS SUBSIDIARIES RELATING TO THE COMPANY, ITS SUBSIDIARIES OR THEIR
RESPECTIVE BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT, ANY ISSUING LENDER OR ANY LENDER ON A NONCONFIDENTIAL
BASIS PRIOR TO DISCLOSURE BY THE COMPANY; PROVIDED THAT, IN THE CASE OF
INFORMATION RECEIVED FROM THE COMPANY

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 96 -

 


AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF
DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY
OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.

 


SECTION 10.14.  TERMINATION OF COMMITMENTS UNDER EXISTING CREDIT AGREEMENT. 
EACH OF THE SIGNATORIES HERETO THAT IS ALSO A PARTY TO THE EXISTING CREDIT
AGREEMENT HEREBY AGREES THAT, AS OF THE EFFECTIVE DATE, ALL OF THE COMMITMENTS
TO EXTEND CREDIT UNDER THE EXISTING CREDIT AGREEMENT WILL BE TERMINATED
AUTOMATICALLY.  THIS AGREEMENT CONSTITUTES NOTICE THEREOF AND PURSUANT HERETO
THE REQUIREMENT CONTAINED IN SECTION 2.08(C) OF THE EXISTING CREDIT AGREEMENT
THAT THREE BUSINESS DAYS’ (AS DEFINED THEREIN) NOTICE OF THE TERMINATION OF SUCH
COMMITMENTS BE GIVEN TO THE ADMINISTRATIVE AGENT THEREUNDER IS WAIVED.

 


SECTION 10.15.  USA PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES THE OBLIGORS THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)), SUCH LENDER MAY BE REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE OBLIGORS, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF THE OBLIGORS AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER TO IDENTIFY THE OBLIGORS IN ACCORDANCE WITH SAID ACT.

 


SECTION 10.16.  WAIVER OF IMMUNITY.  TO THE EXTENT THAT ANY SUBSIDIARY OBLIGOR
THAT IS A FOREIGN SUBSIDIARY MAY BE OR BECOME ENTITLED TO CLAIM FOR ITSELF OR
ITS PROPERTY ANY IMMUNITY ON THE GROUND OF SOVEREIGNTY OR THE LIKE FROM SUIT,
COURT JURISDICTION, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT OR EXECUTION OF A JUDGMENT, AND TO THE EXTENT THAT IN ANY SUCH
JURISDICTION THERE MAY BE ATTRIBUTED SUCH AN IMMUNITY (WHETHER OR NOT CLAIMED),
SUCH SUBSIDIARY OBLIGOR HEREBY IRREVOCABLY AGREES NOT TO CLAIM AND HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY WITH RESPECT TO ITS OBLIGATIONS UNDER THIS
AGREEMENT.

 


SECTION 10.17.  APPOINTMENT OF COMPANY AS AGENT.  EACH SUBSIDIARY OBLIGOR PARTY
HERETO AS OF THE EFFECTIVE DATE, BY ITS SIGNATURE BELOW, AND EACH SUBSIDIARY
OBLIGOR DESIGNATED AFTER THE EFFECTIVE DATE AS A “SUBSIDIARY BORROWER” OR
“SUBSIDIARY ACCOUNT PARTY” PURSUANT TO SECTION 2.21, BY ITS ACKNOWLEDGMENT TO
THE DESIGNATION LETTER RELATING TO SUCH SUBSIDIARY OBLIGOR, AS APPLICABLE:

 

(a)           appoints and authorizes the Company for the purposes of
(i) signing documents deliverable by or on behalf of such Subsidiary Obligor
hereunder or under any other Loan Document, (ii) providing notices to or making
requests of the Administrative Agent, any Issuing Lender or any Lender on behalf
of such Subsidiary Obligor, (iii) receiving notices and documents from the
Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Obligor, and (iv) taking any other action on behalf such Subsidiary
Obligor hereunder or under any other Loan Document, in each case to the extent
specifically provided for hereunder or thereunder, and such Subsidiary Obligor
agrees to be irrevocably bound by all such actions being taken on behalf of such
Subsidiary Obligor by the Company and all such notices received by the Company
on behalf of such Subsidiary Obligor; provided that another Person may be
appointed to act in substitution for the Company with the power and authority
granted thereto by such

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 97 -

 

Subsidiary Obligor under this clause (a) so long as such Person shall have been
certified as such in a single writing executed by such Subsidiary Obligor and
delivered to the Administrative Agent;

 

(b)           authorizes the Administrative Agent, each Issuing Lender and each
Lender to treat (i) each document signed by, each notice given or received by,
each document delivered or received by and each request made by the Company on
its behalf and (ii) each other action which specifically provides herein or
therein that the Company acts on behalf, or at the direction, of such Subsidiary
Obligor as if such Subsidiary Obligor (and not the Company) had in fact signed
such document, given or received such notice, delivered or received such
document, made such request or taken such action; and

 

(c)           acknowledges that the Administrative Agent, each Issuing Lender
and each Lender are relying upon the appointments and authorizations set forth
in this Section in connection with the making of their Commitments and credit
extensions hereunder.

 

In the event the Administrative Agent, any Issuing Lender or any Lender
reasonably believes that it has received a conflicting notice or instruction
from the Company and/or his or her designees, the Administrative Agent, such
Issuing Lender or such Lender may refrain from action upon such notice or
instruction and shall promptly request the Company for clarification regarding
such notice or instruction.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 98 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

COMPANY

 

 

 

BRUNSWICK CORPORATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

U.S. Federal Tax Identification No.: 36-0848180

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 99 -

 

SUBSIDIARY BORROWERS

 

 

DOMESTIC SUBSIDIARY BORROWERS

 

 

 

MARINE POWER EUROPE, INC.

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BRUNSWICK INTERNATIONAL LIMITED

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 100 -

 

 

FOREIGN SUBSIDIARY BORROWERS

 

 

 

BRUNSWICK EUROPE HOLDINGS LIMITED

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BRUNSWICK HUNGARY KFT

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 101 -

 

SUBSIDIARY ACCOUNT PARTIES

 

 

DOMESTIC SUBSIDIARY ACCOUNT PARTIES

 

 

 

BRUNSWICK BOWLING & BILLIARDS
CORPORATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BRUNSWICK COMMERCIAL &
GOVERNMENTAL PRODUCTS, INC.

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 102 -

 

 

FOREIGN SUBSIDIARY ACCOUNT PARTIES

 

 

 

CENTENNIAL ASSURANCE COMPANY, LTD.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 103 -

 

 

LENDERS

 

 

 

JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 104 -

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 105 -

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 106 -

 

 

SUNTRUST BANK

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 107 -

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 108 -

 

 

CITIBANK, N.A.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 109 -

 

 

HARRIS TRUST AND SAVINGS BANK

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 110 -

 

 

LLOYDS TSB BANK PLC

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 111 -

 

 

NATIONAL AUSTRALIA BANK LIMITED

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 112 -

 

 

THE BANK OF NEW YORK

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 113 -

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 114 -

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 115 -

 

 

FIFTH THIRD BANK

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 116 -

 

 

KBC BANK, NV

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 117 -

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 118 -

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 119 -

 

 

MERRILL LYNCH BANK USA

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 120 -

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

- 121 -

 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A

 

Commitments

 

Name of Lender

Dollar Sub-
Commitment

Multicurrency Sub-
Commitment

Total Commitment

(a)

JPMorgan Chase Bank,
N.A.

$43,750,000

$18,750,000

$62,500,000

(b)

The Royal Bank of
Scotland plc

$43,750,000

$18,750,000

$62,500,000

(c)

Bank of America, N.A.

$37,500,000

$12,500,000

$50,000,000

(d)

SunTrust Bank

$37,500,000

$12,500,000

$50,000,000

(e)

Wells Fargo Bank, N.A.

$37,500,000

$12,500,000

$50,000,000

 

Citibank, N.A.

$25,000,000

$7,500,000

$32,500,000

(f)

Harris Trust and Savings
Bank

$25,000,000

$7,500,000

$32,500,000

(g)

Lloyds TSB Bank plc

$25,000,000

$7,500,000

$32,500,000

(h)

National Australia Bank
Limited

$25,000,000

$7,500,000

$32,500,000

(i)

The Bank of New York

$32,500,000

$0

$32,500,000

(j)

U.S. Bank National
Association

$25,000,000

$7,500,000

$32,500,000

(k)

Deutsche Bank AG New
York Branch

$15,000,000

$7,500,000

$22,500,000

(l)

Fifth Third Bank

$15,000,000

$7,500,000

$22,500,000

(m)

KBC Bank, NV

$22,500,000

$0

$22,500,000

(n)

KeyBank National
Association

$22,500,000

$0

$22,500,000

(o)

LaSalle Bank National
Association

$15,000,000

$7,500,000

$22,500,000

(p)

Merrill Lynch Bank USA

$15,000,000

$7,500,000

$22,500,000

(q)

PNC Bank, N.A.

$15,000,000

$7,500,000

$22,500,000

(r)

Sumitomo Mitsui Banking
Corporation

$22,500,000

$0

$22,500,000

 

Schedule 1.01A to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01B

 

Approving Issuing Lenders

 

Name of Foreign Subsidiary Account

 

Issuing Lender

 

 

 

Centennial Assurance Company, Ltd.

 

JPMorgan Chase Bank, N.A.

 

 

The Bank of New York

 

 

Schedule 1.01B to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01C

 

Mandatory Costs

 

Calculation of Mandatory Cost Rate

 

1.                                       The Mandatory Cost is an addition to
the interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2.                                       On the first day of each Interest
Period for any Loan denominated in Pounds Sterling  or another Agreed Foreign
Currency (or as soon as possible thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender participating in such Loan, in accordance with the paragraphs set out
below.  The Mandatory Cost will be calculated by the Administrative Agent as a
weighted average of such Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each such Lender in the relevant Loan) and
will be expressed as a percentage rate per annum.

 

3.                                       The Additional Cost Rate for any Lender
lending from a specific lending office in a Participating Member State will be
the percentage notified by that Lender to the Administrative Agent.  This
percentage will be certified by that Lender in its notice to the Administrative
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that lending office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that lending office.

 

4.                                       The Additional Cost Rate for any Lender
lending from a lending office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                  in relation to a Loan made in Pounds
Sterling:

 

[g87681mg11image002.gif]

percent per annum

 

(b)                                 in relation to a Loan made in any Agreed
Foreign Currency other than Pounds Sterling:

 

[g87681mg11image004.gif]

percent per annum.

 

Where:

 

A                                      is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which such Lender is from
time to time required to maintain as

 

Schedule 1.01C to Credit Agreement

--------------------------------------------------------------------------------


 

- 2 -

 

an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

B                                        is the percentage rate of interest
(excluding the Applicable Margin and the Mandatory Cost and, if applicable, any
additional amount of interest specified in Section 2.14(f)) payable for the
relevant Interest Period on the Loan.

 

C                                        is the percentage (if any) of Eligible
Liabilities which such Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

D                                       is the percentage rate per annum payable
by the Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

E                                         is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Reference Banks to the Administrative Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000;

 

5.             For the purposes of this Schedule 1.01C:

 

(a)                                        “Eligible Liabilities” has the
meaning given to it from time to time under or pursuant to the Bank of England
Act 1998 or (as may be appropriate) by the Bank of England.

 

(b)                                       “Fees Rules” means the rules on
periodic fees contained in the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits.

 

(c)                                        “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate).

 

(d)                                       “Reference Bank” means the principal
London offices of JPMorgan Chase Bank, N.A. or such other banks as may be
appointed by the Administrative Agent in consultation with the Company.

 

(e)                                        “Special Deposits” has the meaning
given to it from time to time under or pursuant to the Bank of England Act 1998
or (as may be appropriate) by the Bank of England.

 

Schedule 1.01C to Credit Agreement

--------------------------------------------------------------------------------


 

- 3 -

 

(f)                                          “Tariff Base” has the meaning given
to it in, and will be calculated in accordance with, the Fees Rules.

 

6.                                       In application of the above formula, A,
B, C and D will be included in the formula as percentages (i.e. 5 percent will
be included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.                                 If requested by the Administrative Agent,
each Reference Bank shall, as soon as practicable after publication by the
Financial Services Authority, supply to the Administrative Agent, the rate of
charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

 

8.                                Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate.  In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

 

(a)             the jurisdiction of its applicable lending office; and

 

(b)             any other information that the Agent may reasonably require for
such purpose.

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.                                The percentages of each Lender for the purpose
of A and C above and the rates of charge of each Reference Bank for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with an lending office in the same jurisdiction as its lending
office.

 

10.                          The Administrative Agent shall have no liability to
any person if such determination results in an Additional Cost Rate which over
or under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

 

11.                          The  Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each

 

Schedule 1.01C to Credit Agreement

--------------------------------------------------------------------------------


 

- 4 -

 

Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

 

12.                          Any determination by the Administrative Agent
pursuant to this Schedule 1.01C in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.

 

13.                          The Administrative Agent may from time to time,
after consultation with the Company and the Lenders, determine and provide
notice to the Company and the Lenders of any amendments which are required to be
made to this Schedule 1.01C in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties to the Credit Agreement.

 

Schedule 1.01C to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.06(l)

 

Existing Letters of Credit

 

Number

 

Issuing Bank

 

Amount

 

Beneficiary Information

 

Maturity
Date

 

 

 

 

 

 

 

 

 

S00043617

 

The Bank of New York

 

$2,873,000.00

 

American Bankers Life Assurance Co of America

 

1-Nov-05

 

 

 

 

 

 

 

 

 

S00043942

 

The Bank of New York

 

$17,000.00

 

North American Specialty Ins Co

 

4-Nov-05

 

 

 

 

 

 

 

 

 

STL410378

 

JPMorgan Chase Bank, N.A.(Bank One)

 

$767,953.50

 

Ministerio De La Defensa Comandancia General De La Armada

 

30-Apr-05

 

 

 

 

 

 

 

 

 

326322

 

JPMorgan Chase Bank, N.A (Bank One)

 

$5,500,000.00

 

National Union Fire Insurance Company of Pittsburgh, PA

 

4-Nov-05

 

 

 

 

 

 

 

 

 

STL326601

 

JPMorgan Chase Bank, N.A.(Bank One)

 

$1,663,747.40

 

Ministerio De La Defensa Comandancia General De La Armada

 

4-Nov-05

 

 

 

 

 

 

 

 

 

STL326602

 

JPMorgan Chase Bank, N.A.(Bank One)

 

$690,155.00

 

Ministerio De La Defensa Comandancia General De La Armada

 

5-Nov-05

 

 

 

 

 

 

 

 

 

STL330171

 

JPMorgan Chase Bank, N.A.(Bank One)

 

$21,150,000.00

 

Zurich American Insurance Company

 

4-Nov-05

 

 

 

 

 

 

 

 

 

NWS449258

 

Wells Fargo Bank, N.A.

 

$7,992,000.00

 

National Union Fire Insurance Company of Pittsburgh, PA

 

17-Jul-05

 

 

 

 

 

 

 

 

 

P-258302

 

JPMorgan Chase Bank, N.A.

 

$290,878.00

 

Northwestern National Insurance Company

 

4-Nov-05

 

Schedule 2.06(l) to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 2 -

 

S00042637

 

The Bank of New York

 

$8,975,000.00

 

National Union Fire Insurance Company of Pittsburgh, PA

 

4-Nov-05

 

 

 

 

 

 

 

 

 

S00043618

 

The Bank of New York

 

$2,370,000.00

 

National Union Fire Insurance Company of Pittsburgh, PA

 

1-Nov-05

 

 

 

 

 

 

 

 

 

STL410266

 

JPMorgan Chase Bank, N.A.(Bank One)

 

£4,000,0001

 

Bank One, N.A., London)

 

4-Nov-05

 

 

 

 

 

 

 

 

 

STL410746

 

JPMorgan Chase Bank, N.A.(Bank One)

 

$4,090,324.00

 

Wachovia Bank, N.A.

 

5-Nov-05

 

 

 

 

 

 

 

 

 

STL751664

 

JPMorgan Chase Bank, N.A.(Bank One)

 

$5,700.00

 

Southgate Water District

 

31-Jul-05

 

 

 

 

 

 

 

 

 

 

 

 

 

$64,011,971.27

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Based on the conversion rate as of 3/31/05 the outstanding amount was
$7,626,213.37.

 

Schedule 2.06(l) to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06(a)

 

Litigation

 

On April 18, 2002, the Company, in cooperation with the United States Consumer
Products Safety Commission, announced a recall of approximately 103,000 bicycles
that were sold by the Company’s former bicycle division.  The bicycles had been
equipped with suspension forks that were purchased from a Taiwanese company. 
Some of the forks were found to have been defectively manufactured and were
involved in approximately 55 reported incidents.  The recall is an expansion of
a prior recall involving the suspension forks and allows consumers who purchased
bicycles with an affected fork to return the fork in exchange for $65 or a
replacement bicycle.  The Company does not believe that the resolution of this
matter will have a material adverse effect on the Company’s consolidated
financial position or results of operations.

 

In December of 2002, the United States Supreme Court decided against Brunswick
(Mercury Marine) in the case of Sprietsma vs. Mercury Marine. Lower courts,
including the Illinois Supreme Court had ruled in favor of Brunswick.  At issue
in Sprietsma was whether federal law preempted state tort claims alleging that
marine engines should be equipped with devices designed to protect against
propeller injuries.  The Court found that such claims should not be preempted. 
As a result of this decision, Mercury Marine will have to defend propeller guard
cases on the merits, rather than moving for dismissal early in the proceedings. 
In the years since the Sprietsma reversal several propeller guard cases filed
against the company have been voluntarily dismissed by the plaintiffs (without
payment from Brunswick); others have been resolved by nominal settlements; there
have been no substantial settlements and no jury verdicts against the Company. 
The Company believes that having to defend propeller guard cases on the merits
will not have a material adverse effect on the Company’s consolidated financial
position or results of operations.

 

On September 6, 2001, the Federal Trade Commission (FTC) informed the Company
that it had closed an investigation concerning the Company’s bidding for certain
assets of Outboard Marine Corporation (OMC) as a part of OMC’s bankruptcy.  On
October 5, 2001, the FTC also informed the Company that it had closed a separate
investigation commenced in 1997 concerning certain of the Company’s marketing
practices related to the sale of sterndrive marine engines to boatbuilders and
dealers.

 

On October 26, 2000, the Company became one of 109 defendants in a suit filed in
federal court in Arizona by the Lemelson Foundation for allegedly violating
several of the Foundation’s patents.  The patents at issue involve
machine-vision and bar-coding technology, and the Foundation’s has asserted a
number of similar actions against other companies alleged to have used these
technologies in their distribution or manufacturing activities.  This lawsuit
has been stayed by the Arizona court pending the outcome of a lawsuit filed
against the Foundation in Nevada.  The Company does not believe that the
resolution of this matter will have a material adverse effect on the Company’s
consolidated financial position or results of operations.

 

The Company has been named in a number of asbestos-related lawsuits, the
majority of which involve Vapor Corporation, a former subsidiary that the
Company divested in 1990.  Virtually all

 

Schedule 3.06(a) to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 2 -

 

of the asbestos suits against the Company involve numerous other defendants. 
The claims generally allege that the Company sold products that contained
components, such as gaskets, that included asbestos, and seek monetary damages
from the Company.  Neither the Company nor Vapor is alleged to have manufactured
asbestos.  The Company’s insurers have settled a number of asbestos claims for
nominal amounts, while a number of other claims have been dismissed.  No suit
has yet gone to trial.  The Company does not believe that the resolution of
these lawsuits will have a material adverse effect on the Company’s consolidated
financial position or results in operations.

 

The Company accrues for litigation exposure based upon its assessment, made in
consultation with counsel, of the likely range of exposure stemming from the
claim.  In light of existing reserves, the Company’s litigation claims, when
finally resolved, will not, in the opinion of management, have a material
adverse effect on the Company’s consolidated financial position.  If current
estimates for the cost of resolving any claims are later determined to be
inadequate, results of operations could be adversely affected in the period in
which additional provisions are required. 

 

Refer to Note 9, Commitments and Contingencies, in the Notes to Consolidated
Financial Statements in the 2004 Form 10-K for a discussion of other
litigation-related matters as of December 31, 2004.

 

Schedule 3.06(a) to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06(b)

 

Environmental Matters

 

The Company is involved in certain legal and administrative proceedings under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and other federal and state legislation governing the generation and disposition
of certain hazardous wastes.  These proceedings, which involve both on- and
off-site waste disposal or other contamination, in many instances seek
compensation or remedial action from the Company as a waste generator under
Superfund legislation, which authorizes action regardless of fault, legality of
original disposition or ownership of a disposal site.  The Company is also
involved in a number of environmental remediation actions addressing
contamination resulting from historic activities on its present and former plant
properties.

 

The Company accrues for environmental remediation-related activities for which
commitments or clean-up plans have been developed and for which costs can be
reasonably estimated.  All accrued amounts are generally determined in
coordination with third-party experts on an undiscounted basis and do not
consider recoveries from third parties until such recoveries are realized.  The
ultimate exposure for these claims is consistent with the prior year.  In light
of existing reserves, the Company’s environmental claims, when finally resolved,
will not, in the opinion of management, have a material adverse effect on the
Company’s consolidated financial position.  If current estimates for the cost of
resolving these claims are later determined to be inadequate, results of
operations could be adversely affected in the period in which additional
provisions are required.  Refer to Note 9, Commitments and Contingencies, in the
Notes to Consolidated Financial Statements in the 2004 Form 10-K, for disclosure
of the potential cash requirements of environmental proceedings as of December
31, 2004.

 

Schedule 3.06(b) to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Liens

 

SCHEDULE 6.01

 

LIENS

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

Albermarle Boats, Inc.

SOS: NC

0014813

02/12/01

Ervin Leasing Company

Informational filing; item of leased equipment

Bayliner Marine Corporation

SOS: DE

20753370

03/05/02

Carlson Systems Corp.

Items of equipment (pneumatic tools)

BBG Logistics, Inc.

SOS: DE

40415580

01/27/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligations

BBG Logistics, Inc.

SOS: DE

40570897

02/20/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

40570905

02/20/04

Fleet Capital

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts,

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 2 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

 

 

 

 

Corporation

chattel paper, documents, instruments, general intangibles, investment property,
deposit accounts, letter of credit rights and supporting obligation; pursuant to
precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

40670861

03/05/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

40699407

03/09/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

40827123

03/18/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

40898496

03/24/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 3 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

 

 

 

 

 

of credit rights and supporting obligation;

pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

41031790

03/31/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

41237298

04/16/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

41258849

04/19/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

41374075

04/30/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation;

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 4 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

 

 

 

 

 

pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

41391129

05/03/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

41434747

05/06/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

41584574

05/19/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

41633249

05/26/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 5 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

BBG Logistics, Inc.

SOS: DE

41765215

06/14/04

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligation; pursuant to precautionary filing provisions of the UCC

BBG Logistics, Inc.

SOS: DE

41855354

07/02/04

LaSalle National Leasing Corporation

Interim financing; all right, title and interest in to and under certain Quote
Nos. for boat trailers; proceeds

BBG Logistics, Inc.

SOS: DE

42207597

08/05/04

LaSalle National Leasing Corporation

Trailers leased pursuant to certain Master Lease between debtor and secured
party; related software; general intangibles; all subleases, chattel paper,
accounts, security deposits and general intangibles relating thereto; proceeds;
filing made for informational purposes, intended to represent true lease

BBG Logistics, Inc.

SOS: DE

42632349

09/20/04

LaSalle National Leasing Corporation

Trailers leased pursuant to certain Master Lease between debtor and secured
party; related software; general intangibles; all subleases, chattel paper,
accounts, security deposits and general intangibles relating thereto; proceeds;
filing made for informational purposes, intended to represent true lease

BBG Logistics, Inc.

SOS: DE

43091784

11/03/04

LaSalle National Leasing Corporation

Trailers leased pursuant to certain Master Lease between debtor and secured
party; related software; general intangibles; all subleases, chattel paper,
accounts, security deposits and general intangibles relating thereto; proceeds;
filing made for informational purposes, intended to represent true lease

BBG Logistics, Inc.

SOS: DE

43091818

11/03/04

LaSalle National

Trailers leased pursuant to certain Master Lease between debtor and secured
party; related software; general

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 6 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

 

 

 

 

Leasing Corporation

intangibles; all subleases, chattel paper, accounts, security deposits and
general intangibles relating thereto; proceeds; filing made for informational
purposes, intended to represent true lease

BBG Logistics, Inc.

SOS: DE

43467596

12/09/04

LaSalle National Leasing Corporation

Trailers leased pursuant to certain Master Lease between debtor and secured
party; related software; general intangibles; all subleases, chattel paper,
accounts, security deposits and general intangibles relating thereto; proceeds;
filing made for informational purposes, intended to represent true lease

BBG Logistics, Inc.

SOS: DE

43508456

12/10/04

LaSalle National Leasing Corporation

Trailers leased pursuant to certain Master Lease between debtor and secured
party; related software; general intangibles; all subleases, chattel paper,
accounts, security deposits and general intangibles relating thereto; proceeds;
filing made for informational purposes, intended to represent true lease

BBG Logistics, Inc.

SOS: DE

43545631

12/15/04

LaSalle National Leasing Corporation

Trailers leased pursuant to certain Master Lease between debtor and secured
party; related software; general intangibles; all subleases, chattel paper,
accounts, security deposits and general intangibles relating thereto; proceeds;
filing made for informational purposes, intended to represent true lease

BBG Logistics, Inc.

SOS: DE

43694520

12/31/04

LaSalle National Leasing Corporation

Trailers leased pursuant to certain Master Lease between debtor and secured
party; related software; general intangibles; all subleases, chattel paper,
accounts, security deposits and general intangibles relating thereto; proceeds;
filing made for informational purposes, intended to represent true lease

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 7 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

BBG Logistics, Inc.

SOS: DE

50748146

03/09/05

LaSalle National Leasing Corporation

Trailers leased pursuant to certain Master Lease between debtor and secured
party; related software; general intangibles; all subleases, chattel paper,
accounts, security deposits and general intangibles relating thereto; proceeds;
filing made for informational purposes, intended to represent true lease

BBG Logistics, Inc.

SOS: DE

50972977

03/16/05

Fleet Capital Corporation

Specific items of leased equipment; proceeds thereof, including proceeds in the
form of goods, accounts, chattel paper, documents, instruments, general
intangibles, investment property, deposit accounts, letter of credit rights and
supporting obligations.

Boston Whaler, Inc.

DOS: FL

200100111528-2

05/21/01

BCL Capital

Specific items of equipment; for informational purposes only

Brunswick Corporation

SOS: DE

10790944

07/24/01

IBM Credit Corporation (Lessor)

Leased computer equipment

Brunswick Corporation

SOS: DE

11517254

10/26/01

IBM Credit Corporation (Lessor)

Leased computer equipment

Brunswick Corporation

SOS: DE

21368483

06/04/02

Stuers Inc.

Specific items of equipment

Brunswick Corporation

SOS: DE

21851652

07/01/02

IBM Credit Corporation

Leased computer equipment; precautionary filing

Brunswick Corporation

SOS: DE

21884406

07/03/02

IBM Credit Corporation

Leased computer equipment; precautionary filing

Brunswick Corporation

SOS: DE

21959836

07/19/02

IBM Credit Corporation

Leased computer equipment; precautionary filing

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 8 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

Brunswick Corporation

SOS: DE

22060832

08/08/02

IBM Credit Corporation

Leased computer equipment; precautionary filing

Brunswick Corporation

SOS: DE

23152539

12/02/02

IBM Credit Corporation

Leased computer equipment; precautionary filing

Brunswick Corporation

SOS: DE

30912488

04/08/03

Cupertino National Bank C/D Greater Bay Capital

Specific items of equipment; proceeds; filing for notice purposes only

Brunswick Corporation

SOS: DE

31682155

07/02/03

Brunswick Acceptance Company, LLC

All assets now owned and hereafter existing or acquired as defined in Brunswick
Sale Agreement and Accounts Receivable Purchase Agreement, both dated 10/24/02
between debtor and secured party

Brunswick Corporation

SOS: DE

32229642

08/28/03

CIT Communications Finance Corporation

Equipment now or acquired under specific Lease; proceeds therefrom; filing
constitutes notice of lessor’s ownership of equipment

Brunswick Corporation

SOS: DE

40243321

01/29/04

Ameritech Credit Corporation

Specific items of equipment true lease; precautionary filing

Brunswick Corporation

SOS: DE

40650624

03/08/04

Thompson Tractor Co., Inc.

Specific items of equipment; proceeds

Brunswick Corporation

SOS: DE

40789950

03/22/04

CIT Communications Finance Corporation

Equipment now or acquired under specific Lease; proceeds therefrom; filing
constitutes notice of lessor’s ownership of equipment

Brunswick Corporation

SOS: DE

40828642

03/24/04

CIT Communications Finance Corporation

Equipment now or acquired under specific Lease; proceeds therefrom; filing
constitutes notice of lessor’s ownership of equipment

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 9 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

Brunswick Corporation

SOS: DE

43228915

11/16/04

IBM Credit LLC

Specific items of equipment; proceeds; precautionary filing

Brunswick Corporation

SOS: IL

3439166

08/24/95 Cont’d. 4/14/00

General Electric Capital Corporation

Leased equipment; proceeds; true lease

Brunswick Corporation

SOS: IL

3440659

08/29/95 Cont’d. 04/14/00

General Electric Capital Corporation

Leased equipment; proceeds; true lease

Brunswick Corporation

SOS: IL

4230951

06/29/00

IBM Credit Corporation (Lessor)

Leased computer equipment; notice filing

Brunswick Corporation

SOS: IL

4454143

10/26/01

IBM Credit Corporation (Lessor)

Leased computer equipment; notice filing

Brunswick New Technologies, Inc.

SOS: DE

32236183

08/28/03

CIT Communications Finance Corporation

Leased equipment; products; rentals; rights to use license for any software
related thereto; proceeds; filing constitutes notice of Lessor’s ownership of
equipment

Cummins Mercruiser Diesel Marine LLC

SOS: DE

32273228

08/11/03

Toyota Motor Credit Corporation

Used Toyota M/N 6TGCU25; financing statement for informational purposed only

Life Fitness, Inc.

SOS: DE

11252662

09/28/01

Fidelity Leasing Inc.

Specific Items of equipment

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 10 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

Life Fitness, a division of Brunswick Corporation

SOS: IL

4197421

04/14/00

The CIT Group Equipment Financing, Inc.

Specific items of equipment

Life Fitness, a division of Brunswick Corporation

SOS: IL

4234197

06/29/00

Jacom Computer Services

Specific items of leased equipment

Life Fitness

SOS: IL

4272617

09/22/00

Comark Inc.

True Lease Statement for informational purposes covering specific items of
equipment, proceeds

Life Fitness, Inc.

SOS: IL

4403751

06/22/01

MCI Capital Services

All of the debtor’s existing or acquired rights, title and interest in, to and
under all equipment, inventory, general intangibles, accounts and chattel paper,
evidencing or arising from Equipment and associated items, license and or
sublicense to use computer programs and related software that are subject of or
described in any existing or future equipment schedule to that certain Master
Lease Agreement between debtor and secured party, products and proceeds; notice
filing

Life Fitness, Inc.

SOS: IL

5429374

06/18/02

Crown Credit Company

Specific Items of equipment

Life Fitness, Inc.

SOS: IL

5429382

06/18/02

Crown Credit Company

Specific Items of equipment

Sea-Pro Boats, Inc.

SOS: SC

960715-125405A

07/15/96

Cont’d.

03/12/01

GE Commercial Finance Corporation

And Yamaha Motor Corp. U.S.A and Yamaha Parts

Collateral description unavailable

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

- 11 -

 

Debtor

Jurisdiction

Filing No.

Filing

Date

Secured

Party

Collateral

 

 

 

 

Distributors, Inc.

 

Sea-Pro Boats, Inc.

SOS: SC

020513-1528501

05/13/02

American Honda Motor Co., Inc.

All Honda outboard engines and marine engines, equipment, products, parts...
accounts receivable, relating to debtor’s business of selling and installing
Honda products, whether existing or hereafter acquired

Sea-Pro Boats, Inc.

SOS: SC

030604-1321116

06/04/03

Citicorp Del Lease, Inc.

Specific item of equipment

Sea-Pro Boats, Inc.

SOS: SC

041130-1229102

11/30/04

Citicorp Leasing, Inc.

Specific item of equipment

Sea Ray Boats, Inc.

SOS: TN

200027654

07/19/00 Cont’d. 01/31/05

Associates Leasing, Inc.

Specific items pf equipment (forklifts); cash and non-cash proceeds thereof

Sea Ray Boats, Inc.

SOS: TN

104070057

12/28/04

Stiles Machinery, Inc.

Specific item of equipment; proceeds thereof

Valley-Dynamo, LP

SOS: DE

22342545

09/17/02

US Bancorp Equipment Finance, Inc.-Machine Tool Finance Group

Specific item of equipment together with all replacements, parts...proceeds,
insurance recoveries; any receipt of proceeds of the collateral by another
secured party violates right of Secured Party

 

Schedule 6.01 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of Assignment and Assumption]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified below (the “Assignor”) and the Assignee identified below
(the “Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an [Affiliate] [Approved Fund] of [identify Lender]]

 

 

 

 

 

3.

 

Borrower:

 

 

 

 

 

 

 

 

4.

 

Administrative Agent:

 

                                      , as the administrative agent under the
Credit Agreement

 

Assignment and Assumption

 

--------------------------------------------------------------------------------


 

- 2 -

 

5.

 

Credit Agreement:

 

The $650,000,000 Credit Agreement dated as of April 29, 2005 between Brunswick
Corporation, the Subsidiary Account Parties and the Subsidiary Borrowers party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned2

Aggregate Amount of
Sub-Commitment
/Loans for all Lenders

Amount of
Sub-Commitment
/Loans Assigned

Percentage Assigned
of
Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:                                 , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Dollar
Sub-Commitment”, “Multicurrency Sub-Commitment”, etc.)

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Assignment and Assumption

 

--------------------------------------------------------------------------------


 

- 3 -

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to and]4 Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 [Administrative Agent][Swingline Lender]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:]5

 

 

 

BRUNSWICK CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to and]6 Accepted:

 

 

 

[Issuing Lender], as an

 

 Issuing Lender

 

 

--------------------------------------------------------------------------------

 

4 To be added only if the consent of the Administrative Agent or Swingline
Lender is required by the terms of the Credit Agreement.

 

5 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

6 To be added only if the consent of the Issuing Lenders is required by the
terms of the Credit Agreement.

 

Assignment and Assumption

 

--------------------------------------------------------------------------------


 

- 4 -

 

By:

 

 

 

Name:

 

Title:

 

Assignment and Assumption

 

--------------------------------------------------------------------------------


ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties. 

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or 5.01(b) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding

 

Annex 1 to Assignment and Assumption

 

--------------------------------------------------------------------------------


 

- 2 -

 

the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

Annex 1 to Assignment and Assumption

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[Form of Subsidiary Account Party Designation Letter]

 

SUBSIDIARY ACCOUNT PARTY DESIGNATION LETTER

 

                        , 200    

 

To JPMorgan Chase Bank, N.A.,

  as Administrative Agent

270 Park Avenue

New York, New York 10017

 

Each of the Lenders party to the

Credit Agreement referred to below

 

Re:  Subsidiary Account Party Designation

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
April 29, 2005 between Brunswick Corporation, the Subsidiary Account Parties and
the Subsidiary Borrowers party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 

The Company hereby designates [                   ] (the “Subject Subsidiary”),
a wholly-owned Subsidiary of the Company and a [corporation] duly organized
under the laws of [                   ], as a Subsidiary Account Party in
accordance with Section 2.21(a) of the Credit Agreement until such designation
is terminated in accordance with Section 2.21(d).

 

The Subject Subsidiary hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Subsidiary Account Party and an
Obligor under the Credit Agreement, adheres to the Credit Agreement and agrees
and confirms that, upon your execution and return to the Company of the enclosed
copy of this letter, it shall be a Subsidiary Account Party for purposes of the
Credit Agreement and agrees to be bound by and perform and comply with the terms
and provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Subsidiary Account Party.  Pursuant to
Section 10.17, the Subject Subsidiary hereby authorizes and empowers the Company
to act as its representative and attorney-in-fact for the purposes of signing
documents and giving and receiving notices and other communications in
connection with the Credit Agreement and the transactions contemplated thereby
and for the purposes of modifying or amending any provision of the Credit
Agreement and further agrees that the Administrative Agent and each Lender may
conclusively rely on the foregoing authorization.

 

Subsidiary Account Party Designation Letter

 

--------------------------------------------------------------------------------


 

- 2 -

 

 

The Company hereby confirms and agrees that after giving effect to this
Designation Letter the Guarantee of the Company contained in Article IX of the
Credit Agreement shall apply to all of the obligations of the Subject Subsidiary
under the Credit Agreement.

 

The Subject Subsidiary hereby represents and warrants:

 

1.                                   The Subject Subsidiary is a wholly-owned
Subsidiary of the Company;

 

2.                                   Each of the representations and warranties
set forth in Sections 3.01, 3.02 and 3.03 of the Credit Agreement is true as if
each reference therein to the Company or to an Obligor were a reference to the
Subject Subsidiary and as if each reference therein to the Loan Documents were a
reference to this Designation Letter and the promissory notes, if any, executed
by the Subject Subsidiary in connection herewith;

 

3.                                   [The representations and warranties set
forth in Section 3.12 are true and correct on the date hereof;]7

 

4.                                   The Subject Subsidiary’s address for
notices, other communications and service of process provided for in the Credit
Agreement shall be given in the manner, and with the effect, specified in
Sections 10.01 and 10.09(e) of the Credit Agreement to it at its “Address for
Notices” specified on the signature pages below; and

 

5.                                   The Subject Subsidiary shall deliver to the
Administrative Agent a process agent acceptance letter substantially in the form
of Exhibit E to the Credit Agreement, the documents and certificates set forth
in Section 2.21 of the Credit Agreement and such other documents as the
Administrative Agent shall reasonably request that are consistent with
conditions for Subsidiary Obligors set forth in Section 4.01 of the Credit
Agreement, each in form and substance reasonably satisfactory to the
Administrative Agent.                                                

 

Attached hereto are certified copies of the following documents:

 

(i)                                     the [certificate of
incorporation][certificate of formation][articles of organization] and
[by-laws][limited liability company agreement] [partnership agreement] of the
Subject Subsidiary and authorizing resolutions of the [Board of Directors][Sole
Member][General Partner] of the Subject Subsidiary;8 and

 

(ii)                                  a certificate of the Secretary or an
Assistant Secretary of the Subject Subsidiary in respect of each of the officers
(x) who are authorized to sign this Agreement and the other Loan Documents on
the Subject Subsidiary’s behalf, and (y) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of

 

--------------------------------------------------------------------------------

7                       Insert if the Subject Subsidiary is a Foreign
Subsidiary.

 

8                       To be revised as appropriate to reflect relevant
organizational documents of the Subject Subsidiary.

 

Subsidiary Account Party Designation Letter

 

--------------------------------------------------------------------------------


 

- 3 -

 

signing documents and giving notices and other communications in connection with
the Credit Agreement, the other Loan Documents and the transactions contemplated
thereby.

 

The designation of the Subject Subsidiary as a Subsidiary Account Party under
the Credit Agreement shall become effective as of the date (the “Effective
Date”) on which the Administrative Agent [and each Issuing Lender that has
notified the Administrative Agent that it will issue Letters of Credit for
account of the Subject Subsidiary]9 accept[s] this Designation Letter as
provided on the signature pages below.  As of the Effective Date, the Subject
Subsidiary shall be entitled to the rights, and subject to the obligations, of
an Account Party, including a Subsidiary Account Party, contained in the Credit
Agreement.  Except as expressly herein agreed with respect to the joinder of the
Subject Subsidiary as a Subsidiary Account Party, the Credit Agreement shall
remain unchanged and in full force and effect.

 

The Subject Subsidiary hereby agrees that this Designation Letter and the Credit
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.  The Subject Subsidiary hereby submits to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America, in each case sitting in New York County, and any appellate court
from any thereof, for the purposes of all legal proceedings arising out of or
relating to this Designation Letter, the Credit Agreement or the transactions
contemplated thereby.  The Subject Subsidiary irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  The Subject Subsidiary further agrees that service of
process in any such action or proceeding brought in New York may be made upon it
by service upon its agent as provided in Section 10.09(d) of the Credit
Agreement.

 

THE SUBJECT SUBSIDIARY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

 

This Designation Letter may be executed in any number of counterparts, all of
which taken together shall constitute one and the same agreement. 

 

--------------------------------------------------------------------------------

9                       Insert if the Subject Subsidiary is a Foreign
Subsidiary.

 

Subsidiary Account Party Designation Letter

 

--------------------------------------------------------------------------------


 

- 4 -

 

 

BRUNSWICK CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF SUBJECT SUBSIDIARY]

 

 

 

 

 

 

,

 

 

a

 

[corporation]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

 

 

Tel:

 

 

 

 

Fax:

 

 

 

 

Subsidiary Account Party Designation Letter

 

--------------------------------------------------------------------------------


 

- 5 -

 

Accepted:

 

this        day of

                              , 200  

 

JPMORGAN CHASE BANK, N.A.,

  as Administrative Agent [and Issuing Lender]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                         ]10

 

  as Issuing Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

10                   Insert if Subject Subsidiary is a Foreign Subsidiary.

 

Subsidiary Account Party Designation Letter

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[Form of Subsidiary Borrower Designation Letter]

 

SUBSIDIARY BORROWER DESIGNATION LETTER

 

                                         ,           

 

To JPMorgan Chase Bank, N.A.,

  as Administrative Agent

270 Park
Avenue                                                                       

New York, New York 10017

 

Re:  Subsidiary Borrower Designation

 

Attention:

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
April 29, 2005 between Brunswick Corporation, the Subsidiary Account Parties and
the Subsidiary Borrowers party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 

The Company hereby designates [                       ] (the “Subject
Subsidiary”), a wholly-owned Subsidiary of the Company and a [corporation] duly
organized under the laws of [                       ], as a Subsidiary Borrower
in accordance with Section 2.21(b) of the Credit Agreement until such
designation is terminated in accordance with Section 2.21(d).

 

The Subject Subsidiary hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Subsidiary Borrower and an
Obligor under the Credit Agreement, adheres to the Credit Agreement and agrees
and confirms that, upon your execution and return to the Company of the enclosed
copy of this letter, it shall be a Subsidiary Borrower for purposes of the
Credit Agreement and agrees to be bound by and perform and comply with the terms
and provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Subsidiary Borrower.  Pursuant to
Section 10.17 of the Credit Agreement, the Subject Subsidiary hereby authorizes
and empowers the Company to act as its representative and attorney-in-fact for
the purposes of signing documents and giving and receiving notices (including
notices of Borrowing under the Credit Agreement) and other communications in
connection with the Credit Agreement and the transactions contemplated thereby
and for the purposes of modifying or amending any provision of the Credit
Agreement and further agrees that the Administrative Agent and each Lender may
conclusively rely on the foregoing authorization.

 

Subsidiary Borrower Designation Letter

 

--------------------------------------------------------------------------------


 

- 2 -

 

The Company hereby confirms and agrees that after giving effect to this
Designation Letter the Guarantee of the Company contained in Article IX of the
Credit Agreement shall apply to all of the obligations of the Subject Subsidiary
under the Credit Agreement.

 

The Subject Subsidiary hereby represents and warrants:

 

1.                                          The Subject Subsidiary is a
wholly-owned Subsidiary of the Company;

 

2.                                          Each of the representations and
warranties set forth in Sections 3.01, 3.02 and 3.03 of the Credit Agreement is
true as if each reference therein to the Company or to an Obligor were a
reference to the Subject Subsidiary and as if each reference therein to the Loan
Documents were a reference to this Designation Letter and the promissory notes,
if any, executed by the Subject Subsidiary in connection herewith;

 

3.                                          [The representations and warranties
set forth in Section 3.12 are true and correct on the date hereof;]11

 

4.                                          The Subject Subsidiary’s addresses
for notices, other communications and service of process provided for in the
Credit Agreement shall be given in the manner, and with the effect, specified in
Sections 10.01 and 10.09(e) of the Credit Agreement to it at its “Address for
Notices” specified on the signature pages below; and

 

5.                                          The Subject Subsidiary shall deliver
to the Administrative Agent a process agent acceptance letter substantially in
the form of Exhibit E to the Credit Agreement, the documents and certificates
set forth in Section 2.21 of the Credit Agreement and such other documents as
the Administrative Agent shall reasonably request that are consistent with
conditions for Subsidiary Obligors set forth in Section 4.01 of the Credit
Agreement, each in form and substance reasonably satisfactory to the
Administrative Agent.

 

Attached hereto are certified copies of the following documents:

 

(iii)                               the [certificate of
incorporation][certificate of formation][articles of organization] and
[by-laws][limited liability company agreement] [partnership agreement] of the
Subject Subsidiary and authorizing resolutions of the [Board of Directors][Sole
Member][General Partner] of the Subject Subsidiary;12 and

 

(iv)                              a certificate of the Secretary or an Assistant
Secretary of the Subject Subsidiary in respect of each of the officers (x) who
are authorized to sign this Agreement and the other Loan Documents on the
Subject Subsidiary’s behalf, and (y) who will, until replaced by another officer
or officers duly

 

--------------------------------------------------------------------------------

11                   Insert if the Subject Subsidiary is a Foreign Subsidiary.

 

12                   To be revised as appropriate to reflect the relevant
organizational documents of the Subject Subsidiary.

 

Subsidiary Borrower Designation Letter

 

--------------------------------------------------------------------------------


 

- 3 -

 

authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
the Credit Agreement, the other Loan Documents and the transactions contemplated
thereby.

 

The designation of the Subject Subsidiary as a Subsidiary Borrower under the
Credit Agreement shall become effective as of the date (the “Effective Date”) on
which the Administrative Agent [and each Lender that has notified the
Administrative Agent that it will make loans to the Subject Subsidiary]13
accept[s] this Designation Letter as provided on the signature pages below.  As
of the Effective Date, the Subject Subsidiary shall be entitled to the rights,
and subject to the obligations, of a Subsidiary Borrower.  Except as expressly
herein agreed with respect to the joinder of Subject Subsidiary as a Subsidiary
Borrower, the Credit Agreement shall remain unchanged and in full force and
effect.

 

The Subject Subsidiary hereby agrees that this Designation Letter, the Credit
Agreement and the Notes shall be governed by, and construed in accordance with,
the law of the State of New York.  The Subject Subsidiary hereby submits to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America, in each case sitting in New York County, and any
appellate court from any thereof, for the purposes of all legal proceedings
arising out of or relating to this Designation Letter, the Credit Agreement or
the transactions contemplated thereby.  The Subject Subsidiary irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.  The Subject Subsidiary further agrees
that service of process in any such action or proceeding brought in New York may
be made upon its agent appointed as provided in Section 10.09(d) of the Credit
Agreement.

 

THE SUBJECT SUBSIDIARY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

 

This Designation Letter may be executed in any number of counterparts, all of
which taken together shall constitute one and the same agreement.  This
Designation Letter

 

 

BRUNSWICK CORPORATION

 

--------------------------------------------------------------------------------

13                   Insert if the Subject Subsidiary is a Foreign Subsidiary.

 

Subsidiary Borrower Designation Letter

 

--------------------------------------------------------------------------------


 

- 4 -

 

 

By

 

 

 

  Title:

 

 

 

[NAME OF SUBJECT SUBSIDIARY]

 

a

 

[corporation]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

Tel:

 

 

 

Fax:

 

 

 

 

ACCEPTED

 

 

 

JPMORGAN CHASE BANK, N.A.

 

  as Administrative Agent

 

 

 

 

 

By

 

 

 

  Title:

 

 

 

[APPROVING RELEVANT LENDER]14

 

 

 

 

 

By

 

 

 

  Title:

 

 

--------------------------------------------------------------------------------

14                   Insert if Subject Subsidiary is a Foreign Subsidiary.

 

Subsidiary Borrower Designation Letter

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Opinion of Counsel to the Obligors]

 

 

April [       ], 2005

 

To the Lenders party to the Credit Agreement

   referred to below and JPMorgan Chase Bank, N.A.,

   as Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as special counsel to Brunswick Corporation, a Delaware
corporation (the “Company”), and the companies listed on Annex I hereto (each a
“Subsidiary Obligor” and collectively, the “Subsidiary Obligors”; the Company
and the Subsidiary Obligors, each an “Obligor” and collectively, the “Obligors”;
the Company and Brunswick International Limited, Marine Power Europe, Inc.,
Brunswick Bowling & Billiards Corporation and Brunswick Commercial & Government
Products, Inc., each a “Domestic Obligor” and collectively, the “Domestic
Obligors”; and Brunswick Europe Holdings Limited, Brunswick Hungary Kft and
Centennial Assurance Company, Ltd., each a “Foreign Obligor” and collectively
the “Foreign Subsidiary Obligors”) in connection with the negotiation, execution
and delivery of the Credit Agreement (the “Credit Agreement”) dated as of
April 29, 2005 among the Company, the Subsidiary Account Parties and the
Subsidiary Borrowers party thereto from time to time, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent, providing for extensions
of credit to be made by the Lenders to the Company and certain of the Company’s
designated subsidiaries in an aggregate principal or face amount not exceeding
$650,000,000.  Terms defined in the Credit Agreement are used herein as defined
therein.  We are delivering this opinion letter to you pursuant to
Section 4.01(b) of the Credit Agreement at the request of the Company.

 

In rendering the opinions expressed below, we have examined:

 


(A)                         THE CREDIT AGREEMENT;


 


(B)                        THE PROMISSORY NOTES DATED THE DATE HEREOF IN FAVOR
OF LASALLE BANK NATIONAL ASSOCIATION, THE ROYAL BANK OF SCOTLAND PLC, HARRIS
TRUST AND SAVINGS BANK, LLOYDS TBS BANK PLC, THE BANK OF NEW YORK, PNC BANK,
NATIONAL ASSOCIATION, DEUTSCHE BANK AG NEW YORK BRANCH AND U.S. BANK NATIONAL
ASSOCIATION, RESPECTIVELY, EXECUTED AND DELIVERED BY THE COMPANY OR THE RELEVANT
SUBSIDIARY BORROWER ON THE DATE HEREOF PURSUANT TO THE CREDIT AGREEMENT (SUCH
NOTES, TOGETHER WITH THE CREDIT AGREEMENT, THE “CREDIT DOCUMENTS”); AND


 


(C)                         SUCH RECORDS OF THE OBLIGORS AND SUCH OTHER
DOCUMENTS AS WE HAVE DEEMED NECESSARY AS A BASIS FOR THE OPINIONS EXPRESSED
BELOW.

 

Opinion of Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

 

In our examination, we have assumed the legal capacity of all individuals, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies.  When relevant facts were not independently
established, we have relied upon statements of governmental officials and upon
representations made in or pursuant to the Credit Agreement and certificates of
appropriate representatives of each Obligor.  We have also assumed that all
licenses, authorizations and approvals of (including any exchange control
approvals), and all filings or registrations with, any Governmental Authority of
any jurisdiction in which a Foreign Subsidiary Obligor is located necessary for
the making and performance by each Foreign Subsidiary Obligor of the Credit
Documents have been duly obtained and made.

 

In rendering the opinions expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter, that (except to the extent
that we expressly opine on such matters below as to one or more of the
Obligors):

 

(I)                                     SUCH DOCUMENTS HAVE BEEN DULY AUTHORIZED
BY, HAVE BEEN DULY EXECUTED AND DELIVERED BY, AND CONSTITUTE LEGAL, VALID,
BINDING AND ENFORCEABLE OBLIGATIONS OF, ALL OF THE PARTIES TO SUCH DOCUMENTS;

 

(II)                                  ALL SIGNATORIES TO SUCH DOCUMENTS HAVE
BEEN DULY AUTHORIZED;

 

(III)                               ALL OF THE PARTIES TO SUCH DOCUMENTS ARE
DULY ORGANIZED AND VALIDLY EXISTING AND HAVE THE POWER AND AUTHORITY (CORPORATE
OR OTHER) TO EXECUTE, DELIVER AND PERFORM SUCH DOCUMENTS; AND

 

(IV)                              THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
PARTIES TO SUCH DOCUMENTS DO NOT AND WILL NOT VIOLATE THE ARTICLES OR
CERTIFICATE OF INCORPORATION, ARTICLES OF ASSOCIATION, BY-LAWS OR OTHER
CONSTITUTIVE DOCUMENTS, AS APPLICABLE, OF ANY SUCH PARTY, ANY CONTRACT OR
INDENTURE TO WHICH ANY SUCH PARTY IS A PARTY OR BY WHICH IT IS CREATED OR IT OR
ANY OF ITS PROPERTY IS BOUND, OR ANY ORDER OR DECREE OF ANY COURT,
ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL AUTHORITY APPLICABLE TO ANY SUCH
PARTY, OR ANY LAW APPLICABLE TO ANY SUCH PARTY.

 

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that:

 

1.                                          EACH DOMESTIC OBLIGOR IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE.  EACH DOMESTIC OBLIGOR HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, AS SUCH
BUSINESS IS DESCRIBED IN THE 2004 10-K.  EACH OF THE COMPANY AND BRUNSWICK
BOWLING & BILLIARDS CORPORATION IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING IN, THE STATE OF ILLINOIS.

 

2.                                          THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH DOMESTIC OBLIGOR OF THE CREDIT DOCUMENTS TO WHICH IT IS A
PARTY ARE WITHIN THE CORPORATE POWERS OF SUCH

 

2

 

Opinion of Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

DOMESTIC OBLIGOR.

 

3.                                          THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH DOMESTIC OBLIGOR OF THE CREDIT DOCUMENTS TO WHICH IT IS A
PARTY HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF
SUCH DOMESTIC OBLIGOR THAT IS A PARTY THERETO.

 

4.                                          THE CREDIT DOCUMENTS HAVE BEEN DULY
EXECUTED AND DELIVERED BY EACH DOMESTIC OBLIGOR THAT IS A PARTY THERETO.

 

5.                                          THE CREDIT DOCUMENTS CONSTITUTE THE
LEGAL, VALID AND BINDING OBLIGATIONS OF EACH BORROWER THAT IS A PARTY THERETO,
ENFORCEABLE AGAINST SUCH BORROWER IN ACCORDANCE WITH THEIR TERMS.  THE CREDIT
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF EACH ACCOUNT
PARTY THAT IS A PARTY THERETO, ENFORCEABLE AGAINST SUCH ACCOUNT PARTY IN
ACCORDANCE WITH ITS TERMS.

 

6.                                          THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE COMPANY AND EACH DOMESTIC SUBSIDIARY OBLIGOR OF THE CREDIT
DOCUMENTS TO WHICH IT IS A PARTY (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH, OR ANY OTHER ACTION BY, ANY ILLINOIS, NEW YORK OR
FEDERAL GOVERNMENTAL AUTHORITY UNDER ANY APPLICABLE LAW OF THE STATES OF NEW
YORK OR ILLINOIS OR OF THE UNITED STATES OF AMERICA, (B) WILL NOT VIOLATE ANY
APPLICABLE LAW OF THE STATES OF NEW YORK OR ILLINOIS OR OF THE UNITED STATES OF
AMERICA APPLICABLE TO SUCH DOMESTIC OBLIGOR OR SUCH DOMESTIC OBLIGOR’S
CERTIFICATE OF INCORPORATION, ARTICLE OF INCORPORATION OR BY-LAWS OR, TO OUR
KNOWLEDGE, ANY ORDER, WRIT, DECREE OR INJUNCTION OF ANY GOVERNMENTAL AUTHORITY
KNOWN TO US TO WHICH SUCH DOMESTIC OBLIGOR IS A PARTY OR BY WHICH IT IS BOUND,
AND (C) TO OUR KNOWLEDGE, WILL NOT VIOLATE, RESULT IN A DEFAULT UNDER, RESULT IN
THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF SUCH DOMESTIC OBLIGOR
UNDER, OR GIVE RISE TO A RIGHT TO REQUIRE ANY PAYMENT TO BE MADE BY SUCH
DOMESTIC OBLIGOR UNDER, ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING
UPON SUCH DOMESTIC OBLIGOR AND IDENTIFIED ON ANNEX II TO THIS OPINION LETTER. 
FOR PURPOSES OF THIS OPINION LETTER, “APPLICABLE LAW” MEANS, WITH RESPECT TO ANY
JURISDICTION, THOSE LAWS, RULES AND REGULATIONS OF THAT JURISDICTION THAT, IN
OUR EXPERIENCE, ARE NORMALLY APPLICABLE TO TRANSACTIONS OF THE TYPE CONTEMPLATED
BY THE CREDIT AGREEMENT, WITHOUT OUR HAVING MADE ANY SPECIAL INVESTIGATION AS TO
THE APPLICABILITY OF ANY SPECIFIC LAW, RULE OR REGULATION.

 

7.                                          THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH FOREIGN SUBSIDIARY OBLIGOR OF THE CREDIT DOCUMENTS TO WHICH
IT IS A PARTY (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR
FILING WITH, OR ANY OTHER ACTION BY, ANY ILLINOIS, NEW YORK OR FEDERAL
GOVERNMENTAL AUTHORITY UNDER ANY APPLICABLE LAW OF THE STATES OF NEW YORK OR
ILLINOIS OR OF THE UNITED STATES OF AMERICA AND (B) WILL NOT VIOLATE ANY
APPLICABLE LAW OF THE STATES OF NEW YORK OR ILLINOIS OR OF THE UNITED STATES OF
AMERICA APPLICABLE TO SUCH OBLIGOR.

 

8.                                          NEITHER THE COMPANY NOR ANY OTHER
OBLIGOR IS (A) AN “INVESTMENT COMPANY”

 

3

 

Opinion of Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

(AS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “ICA”))
REGISTERED OR REQUIRED TO BE REGISTERED UNDER THE ICA,  OR (B) A “HOLDING
COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY
HOLDING COMPANY ACT OF 1935.

 

The foregoing opinions are subject to the following comments and qualifications:

 

A.                                   THE OPINIONS EXPRESSED IN PARAGRAPH 5 ARE
SUBJECT TO (I) LIMITATIONS IMPOSED BY ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM AND SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY (INCLUDING THE POSSIBLE JUDICIAL APPLICATION OF
FOREIGN LAWS OR GOVERNMENTAL ACTION AFFECTING THE RIGHTS OF CREDITORS
GENERALLY), (II) THE EFFECT OF GENERAL PRINCIPLES OF EQUITY, INCLUDING BUT NOT
LIMITED TO CONCEPTS OF MATERIALITY, REASONABLENESS, GOOD FAITH AND FAIR DEALING
(REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW), AND
(III) LIMITATIONS IMPOSED BY PUBLIC POLICY UNDER CERTAIN CIRCUMSTANCES,
INCLUDING ON THE ENFORCEABILITY OF PROVISIONS INDEMNIFYING A PARTY AGAINST ITS
OWN WRONGFUL OR NEGLIGENT ACTS.

 

B.                                     WE EXPRESS NO OPINION AS TO THE EFFECT OF
(I) THE COMPLIANCE OR NONCOMPLIANCE OF THE ADMINISTRATIVE AGENT OR ANY LENDER
WITH ANY STATE OR FEDERAL LAWS OR REGULATIONS APPLICABLE TO THE ADMINISTRATIVE
AGENT OR ANY LENDER BECAUSE OF THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S LEGAL
OR REGULATORY STATUS OR THE NATURE OF THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S
BUSINESS OR (II) THE FAILURE OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BE
AUTHORIZED TO CONDUCT BUSINESS IN ANY JURISDICTION.

 

C.                                     THE ENFORCEABILITY OF PROVISIONS IN THE
CREDIT DOCUMENTS TO THE EFFECT THAT TERMS MAY NOT BE WAIVED OR MODIFIED EXCEPT
IN WRITING MAY BE LIMITED UNDER CERTAIN CIRCUMSTANCES.

 

D.                                    WE EXPRESS NO OPINION AS TO (I) THE EFFECT
OF THE LAWS OF ANY JURISDICTION IN WHICH ANY LENDER IS LOCATED (OTHER THAN THE
STATES OF ILLINOIS AND NEW YORK) THAT LIMIT THE INTEREST, FEES OR OTHER CHARGES
SUCH LENDER MAY IMPOSE, (II) THE LAST SENTENCE OF SECTION 2.19(D) OF THE CREDIT
AGREEMENT, (III) SECTION 10.08 OF THE CREDIT AGREEMENT, (IV) THE FIRST SENTENCE
OF SECTION 10.09(B) OF THE CREDIT AGREEMENT, INSOFAR AS SUCH SENTENCE RELATES TO
THE SUBJECT MATTER JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK TO ADJUDICATE ANY CONTROVERSY RELATED TO THE
CREDIT AGREEMENT, (V) ANY PROVISIONS PURSUANT TO WHICH A DOMESTIC OBLIGOR
CONSENTS TO THE SERVICE OF PROCESS BY MEANS PRESCRIBED IN THE CREDIT AGREEMENT,
(VI) THE FIRST SENTENCE OF SECTION 10.10 OF THE CREDIT AGREEMENT,
(VII) SECTION 10.11 OF THE CREDIT AGREEMENT AND (VIII) THE FEDERAL SECURITIES
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE SECURITIES OR BLUE SKY LAWS.

 

E.                                      WE WISH TO POINT OUT WITH REFERENCE TO
OBLIGATIONS STATED TO BE PAYABLE IN A CURRENCY OTHER THAN DOLLARS THAT (I) A NEW
YORK STATUTE PROVIDES THAT A JUDGMENT RENDERED BY A COURT OF THE STATE OF NEW
YORK IN RESPECT OF AN OBLIGATION DENOMINATED IN SUCH OTHER CURRENCY WOULD BE
RENDERED IN SUCH OTHER CURRENCY AND WOULD BE CONVERTED INTO DOLLARS AT THE RATE
OF EXCHANGE PREVAILING ON THE DATE OF ENTRY OF THE JUDGMENT AND (II) A JUDGMENT
RENDERED BY A FEDERAL COURT SITTING IN THE STATE OF NEW YORK IN RESPECT OF AN
OBLIGATION DENOMINATED IN SUCH OTHER CURRENCY MAY BE EXPRESSED IN DOLLARS, BUT
WE EXPRESS NO OPINION AS TO THE RATE OF EXCHANGE SUCH FEDERAL COURT WOULD APPLY.

 

4

 

Opinion of Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

With respect to the opinions in Paragraph 8(a) above, we have relied exclusively
as to factual matters on a certificate of the Company dated the date of this
opinion letter.  We note that, for purposes of determining whether a particular
entity is an “investment company” within the meaning of the ICA, it is necessary
to examine the “value” of the assets of such entity within the meaning of
Section 2(a)(41)(A) of the ICA.  Section 2(a)(41)(A)(ii) of the ICA provides
that the “value” of certain assets held by an entity shall be the “fair value”
of such assets as determined in good faith by such entity’s board of directors
(or similar governing body).  Neither the Board of Directors of the Company nor
that of any Subsidiary was requested to determine the value of any assets
required to be valued at “fair value” pursuant to Section 2(a)(41)(A)(ii), but
the certificate referred to above in this paragraph makes certain certifications
regarding the value of the assets of the Company and certain of its subsidiaries
and states that values were determined in good faith by a person or persons
having such knowledge of business and financial matters as to be in a position
to determine such fair values.  We have assumed, however, with your permission,
that all assets of the Company and its Subsidiaries that are required to be
valued at “fair value” pursuant to Section 2(a)(41)(A)(ii) of the ICA by the
Board of Directors of the Company or of the relevant Subsidiary, as the case may
be, would have been valued at the same values ascribed to such assets for
purposes of such certificate had the Board of Directors of the Company or of the
relevant Subsidiary determined the “fair value” thereof pursuant to such
section.

 

Any opinion or statement herein which is expressed to be “to our knowledge” or
is otherwise qualified by words of like import means that the lawyers currently
practicing law with Sidley Austin Brown & Wood LLP and its affiliate
partnerships who have had an active involvement in negotiating or reviewing the
Credit Documents have no current conscious awareness of any facts or information
contrary to such opinion or statement.  With respect to such matters, such
persons, with your express permission and consent, have not undertaken any other
investigation or inquiry of other lawyers practicing law with this firm, or any
review of files maintained by this firm, or any inquiry of officers or employees
of the Obligors.  The reference to “conscious awareness” in this paragraph has
the meaning given that phrase in the Third-Party Legal Opinion Report, Including
the Legal Opinion Accord, of the Section of Business Law, American Bar
Association, 47 Bus. Law 167, 192 (1991).

 

The foregoing opinions are limited to matters involving the Delaware General
Corporation Law, the federal laws of the United States of America and the laws
of the States of Illinois and New York, and we do not express any opinion as to
the laws of any other jurisdiction.

 

This opinion letter is furnished by us solely for your benefit and the benefit
of your successors and assignees and future participants under the Credit
Agreement, and it may not be relied upon by, or quoted or delivered to, any
person other than such successors, assignees and participants, your legal
counsel and the legal counsel of such successors, assignees and participants
without, in each instance, our prior written consent.  The opinions expressed
above are based solely on factual matters in existence as of the date hereof and
laws and regulations in effect on the date hereof, and we assume no obligation
to revise or supplement this opinion letter should such factual matters change
or should such laws or regulations be changed by legislative or regulatory
action, judicial decision or otherwise.

 

5

 

Opinion of Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

6

 

Opinion of Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Subsidiaries

 

Brunswick International Limited

Brunswick Hungary Kft

Brunswick Europe Holdings Limited

Marine Power Europe, Inc.

Centennial Assurance Company, Ltd.

Brunswick Bowling & Billiard Corporation

Brunswick Commercial & Government Products, Inc.

 

Opinion of Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Indentures, Agreements and Instruments

 

1.                                       Indenture dated as of March 15, 1987
between Brunswick Corporation and Continental Illinois National Bank and Trust
Company of Chicago, as Trustee (as heretofore amended, restated, supplemented or
otherwise modified).

 

Opinion of Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Form of Opinion of Special New York Counsel to JPMCB]

 

April 29, 2005

 

To the Lenders party to the Credit Agreement

   referred to below and JPMorgan Chase Bank, N.A.,

   as Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to JPMorgan Chase Bank, N.A. (“JPMCB”)
in connection with the Credit Agreement (the “Credit Agreement”) dated as of
April 29, 2005, between Brunswick Corporation (the “Company”), the Subsidiary
Account Parties and/or the Subsidiary Borrowers party thereto, the Lenders party
thereto and JPMCB, as Administrative Agent, providing for extensions of credit
to be made by the Lenders to the Company and certain of the Company’s designated
subsidiaries in an aggregate principal or face amount not exceeding
$650,000,000.  Terms defined in the Credit Agreement are used herein as defined
therein.  This opinion letter is being delivered pursuant to Section 4.01(c) of
the Credit Agreement.

 

In rendering the opinions expressed below, we have examined an executed
counterpart of the Credit Agreement.  In our examination, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies.  When relevant facts were not independently
established, we have relied upon representations made in or pursuant to the
Credit Agreement.  We have also assumed that the Credit Agreement has been duly
authorized, executed and delivered by, and (except, to the extent set forth
below, as to any Obligor) constitutes a legal, valid, binding and enforceable
obligations of, all of the parties thereto, that all signatories thereto have
been duly authorized, that all such parties are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents, and that all authorizations, approvals or
consents of (including, without limitation, all foreign exchange control
approvals), and all filings or registrations with, any governmental or
regulatory authority or agency of the country of organization of any Foreign
Subsidiary Account Party or Foreign Subsidiary Borrower party to the Credit
Agreement (including the central bank of each such country) required for the
making and performance by such party of the Credit Agreement have been obtained
or made and are in effect.

 

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of each Obligor party thereto, enforceable against such Obligor in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws relating to or affecting the rights of creditors generally, and subject to
possible

 

Opinion of Special New York Counsel to JPMCB

 

--------------------------------------------------------------------------------


 

- 2 -

 

judicial application of foreign laws or governmental action affecting the rights
of creditors generally, and except as the enforceability of the Credit Agreement
is subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including (a) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy and (b) concepts of materiality, reasonableness, good faith and
fair dealing.

 

The foregoing opinions are subject to the following comments and qualifications:

 

(A)  The enforceability of Section 10.03 of the Credit Agreement may be limited
by laws limiting the enforceability of provisions exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.

 

(B)  The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

 

(C)  We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose for the loan or use of
money or other credit, (ii) the last sentence of Section 2.19(d) of the Credit
Agreement, (iii) Section 10.08 of the Credit Agreement, (iv) the first sentence
of Section 10.09(b) of the Credit Agreement, insofar as such sentence relates to
the subject-matter jurisdiction of the United States District Court for the
Southern District of New York to adjudicate any controversy related to the
Credit Agreement, (v) the waiver of inconvenient forum set forth in
Section 10.09(c) of the Credit Agreement with respect to proceedings in the
United States District Court for the Southern District of New York,
(vi) Section 10.11 of the Credit Agreement and (vii) Section 10.16 of the Credit
Agreement to the extent it relates to immunity acquired after the date of
execution and delivery of the Credit Agreement.

 

(D)  Clause (iii) of the second sentence of Section 9.02 may not be enforceable
to the extent that the Guaranteed Obligations are materially modified.

 

(E)  We wish to point out with reference to obligations stated to be payable in
a currency other than Dollars that (i) a New York statute provides that a
judgment rendered by a court of the State of New York in respect of an
obligation denominated in such other currency would be rendered in such other
currency and would be converted into Dollars at the rate of exchange prevailing
on the date of entry of such judgment and (ii) a judgment rendered by a United
States Federal court sitting in the State of New York in respect of an
obligation denominated in such other currency may be expressed in Dollars, but
we express no opinion as to the rate of exchange such Federal court would apply.

 

The foregoing opinions are limited to matters involving the Federal laws of the
United States of America and the law of the State of New York, and we do not
express any

 

Opinion of Special New York Counsel to JPMCB

 

--------------------------------------------------------------------------------


 

- 3 -

 

opinion as to the laws of any other jurisdiction.  Without limiting the
foregoing, we do not hold ourselves out as experts on, or purport to advise on,
the laws of the country of organization of any Foreign Subsidiary Account or
Foreign Subsidiary Borrower party to the Credit Agreement.

 

This opinion letter is provided to you by us in our capacity as special New York
counsel to JPMCB pursuant to Section 4.01(c) of the Credit Agreement and may not
be relied upon by any other person or for any purpose other than in connection
with the transactions contemplated by the Credit Agreement without, in each
instance, our prior written consent.

 

Very truly yours,

 

WJM/WFC

 

Opinion of Special New York Counsel to JPMCB

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Form of Process Agent Acceptance Letter]

 

CT Corporation System

 

                 , 200  

 

To:           JPMorgan Chase Bank, N.A.,

as administrative agent under the
Credit Agreement referred to below
(the “Administrative Agent”)

 

Re:  [                ] (the “Subject Subsidiary”)

 

Ladies and Gentlemen:

 

In respect of the Credit Agreement (the “Credit Agreement”) dated as of
April 29, 2005 between Brunswick Corporation (the “Company”), the Subsidiary
Account Parties and the Subsidiary Borrowers party thereto, the Lenders party
thereto and the Administrative Agent, the undersigned hereby accepts the
irrevocable designation and appointment of it as of the date hereof as agent for
the Subject Subsidiary to accept and acknowledge service of any and all process,
as contemplated by Section 10.09(e) of the Credit Agreement and otherwise as
provided thereby, such acceptance to remain in effect until the Credit Agreement
shall have been terminated and all obligations thereunder of the Subject
Subsidiary shall have been paid in full.

 

The undersigned agrees to give the Administrative Agent or the Subject
Subsidiary and the Company, as applicable, prompt notice by telephone, fax,
telex, cable or e-mail, at the telephone number, fax number or e-mail address
set forth on Annex A upon receipt of all papers served upon the undersigned
pursuant to such appointment and to forward promptly to the Administrative Agent
or the Subject Subsidiary and the Company, as applicable, at the address set
forth in Annex A, all such papers served pursuant to such appointment by
reputable overnight carrier.

 

 

Very truly yours,

 

 

 

CT CORPORATION SYSTEM

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Process Agent Acceptance Letter

 

--------------------------------------------------------------------------------


 

- 2 -

 

Annex A

 

 

Addresses

 

 

 

[Administrative Agent]

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Subject Subsidiaries]

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Company]

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Opinion of Special New York Counsel to JPMCB

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Form of Termination Letter]

 

TERMINATION LETTER

 

                    , 200   

 

To JPMorgan Chase Bank, N.A.,

  as Administrative Agent

270 Park Avenue

New York, New York 10017

 

[                               ,

  as Issuing Lender

 

                            ]

[Insert address of each

Approving Relevant Lender]

 

Each of the Lenders party to the

Credit Agreement referred to below

 

Re:  Termination of [                    ] (the “Subject Subsidiary”) as
[Subsidiary Account Party][Subsidiary Borrower]

 

The Company hereby gives notice pursuant to Section 2.21 of the Credit Agreement
dated as of April 29, 2005 between Brunswick Corporation (the “Company”), the
Subsidiary Account Parties and the Subsidiary Borrowers party thereto, the
Lenders party thereto (the “Lenders”) and the Administrative Agent (the “Credit
Agreement”) that, effective as of the date hereof, the Subject Subsidiary is
terminated as [an Account Party][a Borrower] under the Credit Agreement and all
commitments by the Lenders [to issue Letters of Credit for account of such
Account Party][make Loans for account of such Borrower] under the Credit
Agreement are hereby terminated.

 

Pursuant to Section 2.21 of the Credit Agreement, the Company hereby certifies
[that there is no LC Exposure outstanding with respect to any Letter of Credit
for which the Subject Subsidiary is an Account Party][that all principal and
interest on any Loan of the Subject Subsidiary and all other amounts payable by
such Subject Subsidiary pursuant to the Credit Agreement have been paid in full
on or prior to the date hereof].

 

All obligations of the Subject Subsidiary arising in respect of any period in
which the Subject Subsidiary was, or on account of any action or inaction taken
by the Subject Subsidiary as, [an Account Party][a Borrower] under the Credit
Agreement shall survive the termination effected by this notice.

 

Termination Letter

 

--------------------------------------------------------------------------------


 

- 2 -

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

BRUNSWICK CORPORATION

 

 

 

 

 

By

 

 

 

 

Authorized Officer

 

 

F2-2

--------------------------------------------------------------------------------